Exhibit 10.1
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 19, 2010
among
TARGA RESOURCES PARTNERS LP,
as the Borrower,
BANK OF AMERICA, N.A.,
as the Administrative Agent, Collateral Agent, Swing Line Lender
and
L/C Issuer,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
THE ROYAL BANK OF SCOTLAND plc,
as the Co-Syndication Agents,
DEUTSCHE BANK SECURITIES INC.
and
BARCLAYS BANK PLC
as the Co-Documentation Agents,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC
WELLS FARGO SECURITIES, LLC
and
RBS SECURITIES INC.
as
Joint Lead Arrangers and Co-Book Managers
$1,100,000,000 Five-Year Revolving Credit Facility
 
[Amended and Restated Credit Agreement]
     `

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

               Section   Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    31  
1.03 Accounting Terms
    31  
1.04 Rounding
    32  
1.05 Times of Day
    32  
1.06 Letter of Credit Amounts
    32  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    32  
2.01 The Loans
    32  
2.02 Borrowings, Conversions and Continuations of Loans
    33  
2.03 Letters of Credit
    35  
2.04 Swing Line Loans
    44  
2.05 Prepayments
    47  
2.06 Termination or Reduction of Revolving Credit Commitments
    49  
2.07 Repayment of Loans
    50  
2.08 Interest
    50  
2.09 Fees
    51  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    51  
2.11 Evidence of Debt
    52  
2.12 Payments Generally; Administrative Agent’s Clawback
    52  
2.13 Sharing of Payments by Lenders
    54  
2.14 Increase in Revolving Credit Commitments or Term Loans
    55  
2.15 Cash Collateral
    57  
2.16 Defaulting Lenders
    58  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    60  
3.01 Taxes
    60  
3.02 Illegality
    63  
3.03 Inability to Determine Rates
    64  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    64  
3.05 Compensation for Losses
    66  
3.06 Mitigation Obligations; Replacement of Lenders
    67  
3.07 Survival
    67  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    67  
4.01 Conditions of Initial Credit Extension
    67  
4.02 Conditions to all Credit Extensions
    70  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    71  
5.01 Existence, Qualification and Power; Compliance with Laws
    71  
5.02 Authorization; No Contravention
    71  
5.03 Governmental Authorization; Other Consents
    72  
5.04 Binding Effect
    72  
5.05 Financial Statements; No Material Adverse Effect
    72  
5.06 Litigation
    73  
5.07 No Default
    73  

i



--------------------------------------------------------------------------------



 



                Section   Page
5.08 Ownership of Property; Liens
    73  
5.09 Environmental Compliance
    74  
5.10 Insurance
    74  
5.11 Taxes
    74  
5.12 ERISA Compliance
    74  
5.13 Subsidiaries; Equity Interests; Taxpayer Identification Number
    75  
5.14 Margin Regulations; Investment Company Act
    76  
5.15 Disclosure
    76  
5.16 Compliance with Laws
    76  
5.17 Intellectual Property; Licenses, Etc.
    76  
5.18 Labor Disputes and Acts of God
    77  
5.19 Solvency
    77  
5.20 Credit Arrangements
    77  
5.21 Real Property
    77  
5.22 Labor Matters
    77  
5.23 Security Documents
    77  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    78  
6.01 Financial Statements
    78  
6.02 Certificates; Other Information
    79  
6.03 Notices
    82  
6.04 Payment of Obligations
    82  
6.05 Preservation of Existence, Etc.
    82  
6.06 Maintenance of Properties
    82  
6.07 Maintenance of Insurance
    83  
6.08 Compliance with Laws
    83  
6.09 Books and Records
    83  
6.10 Inspection Rights
    83  
6.11 Use of Proceeds
    84  
6.12 Additional Subsidiaries and Guarantors
    84  
6.13 Agreement to Deliver Security Documents
    84  
6.14 Perfection and Protection of Security Interests and Liens
    85  
6.15 Performance on the Borrower’s Behalf
    85  
6.16 Environmental Matters; Environmental Reviews
    85  
6.17 Compliance with Agreements
    86  
6.18 Designation and Conversion of Restricted and Unrestricted Subsidiaries
    86  
6.19 Maintenance of Corporate Separateness
    87  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    87  
7.01 Liens
    87  
7.02 Investments
    89  
7.03 Indebtedness
    91  
7.04 Subordinated Indebtedness
    92  
7.05 Fundamental Changes
    93  
7.06 Dispositions
    93  
7.07 Restricted Payments
    95  
7.08 Change in Nature of Business
    95  
7.09 Transactions with Affiliates
    95  
7.10 Burdensome Agreements
    96  
7.11 Prohibited Contracts
    96  
7.12 Limitation on Credit Extensions
    96  
7.13 Use of Proceeds
    97  

ii



--------------------------------------------------------------------------------



 



               Section   Page
7.14 Interest Coverage Ratio
    97  
7.15 Leverage Ratios
    97  
7.16 Negative Pledge
    97  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    98  
8.01 Events of Default
    98  
8.02 Remedies Upon Event of Default
    100  
8.03 Application of Funds
    101  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    102  
9.01 Appointment and Authority
    102  
9.02 Rights as a Lender
    102  
9.03 Exculpatory Provisions
    103  
9.04 Reliance by Agent
    103  
9.05 Delegation of Duties
    104  
9.06 Resignation of Agent
    104  
9.07 Non-Reliance on Agent and Other Lenders
    105  
9.08 No Other Duties, Etc.
    105  
9.09 Administrative Agent May File Proofs of Claim
    105  
9.10 Collateral and Guaranty Matters
    106  
9.11 Indemnification of Agents
    107  
9.12 Intercreditor Agreement
    107  
 
       
ARTICLE X. MISCELLANEOUS
    108  
10.01 Amendments, Etc.
    108  
10.02 Notices; Effectiveness; Electronic Communication
    110  
10.03 No Waiver; Cumulative Remedies
    112  
10.04 Expenses; Indemnity; Damage Waiver
    113  
10.05 Payments Set Aside
    115  
10.06 Successors and Assigns
    115  
10.07 Treatment of Certain Information; Confidentiality
    120  
10.08 Deposit Accounts; Right of Setoff
    121  
10.09 Interest Rate Limitation
    122  
10.10 Counterparts; Integration; Effectiveness
    122  
10.11 Survival of Representations and Warranties
    122  
10.12 Severability
    122  
10.13 Replacement of Lenders
    123  
10.14 Governing Law; Jurisdiction; Etc.
    123  
10.15 Waiver of Jury Trial and Special Damages
    125  
10.16 No Advisory or Fiduciary Responsibility
    126  
10.17 Electronic Execution of Assignments and Certain Other Documents
    126  
10.18 USA PATRIOT Act Notice
    126  
10.19 No General Partner’s Liability
    127  
10.20 Time of the Essence
    127  
10.21 ENTIRE AGREEMENT
    127  
10.22 Special Provisions
    127  
 
       
SIGNATURES
    S-1  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

             
 
    1.01     Certain Permitted Hedging Parties
 
    2.01     Commitments and Applicable Percentages
 
    4.01     Security Documents
 
    5.13     Subsidiaries; Equity Interests; Taxpayer Identification Number
 
    5.21 (a)   Material Fee Properties
 
    5.21 (b)   Material Pipelines
 
    7.09     Affiliate Transactions
 
    10.02     Administrative Agent’s Office; Certain Addresses for Notices
 
    10.06     Processing and Recordation Fees
 
            EXHIBITS    
 
           
 
          Form of
 
           
 
    A     Committed Loan Notice
 
    B     Swing Line Loan Notice
 
    C-1      Term Note
 
    C-2      Revolving Credit Note
 
    D     Compliance Certificate
 
    E     Assignment and Assumption
 
    F     Guaranty
 
    G     Opinion Matters
 
    H     Pledge and Security Agreement
 
    I     Intercreditor Agreement

iv



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of July 19, 2010, among Targa Resources Partners LP, a Delaware limited
partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer.
RECITALS
     1. The Borrower, Administrative Agent and certain lenders are party to that
certain Credit Agreement dated as of February 14, 2007 among the Borrower,
Administrative Agent and a syndicate of lenders, as amended by the First
Amendment thereto dated as of October 24, 2007 (as amended, the “Existing Credit
Agreement”).
     2. The Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement.
     3. The Borrower has requested that such amendment and restatement of the
Existing Credit Agreement include an option for the Borrower to increase the
commitments thereunder in an aggregate amount not to exceed $300,000,000, with
such increased commitments to take the form of either increased revolving
commitments or term loans.
     4. The Lenders are willing to enter into such amendment and restatement of
the Existing Credit Agreement on the terms and conditions set forth herein
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto hereby (a) agree that the Existing Credit Agreement is
amended and restated in its entirety by this Agreement and (b) further covenant
and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Entity or Business” means any Person, property, business or asset
acquired by the Borrower, any Restricted Subsidiary or any Included Unrestricted
Subsidiary (but not any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary.
     “Additional Debt” means Indebtedness for borrowed money other than
Indebtedness described in Section 7.03.

1



--------------------------------------------------------------------------------



 



     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that no Person will be an Affiliate of the Borrower solely as a result
of being Controlled by Warburg Pincus LLC.
     “Agent-Related Persons” means, with respect to any Agent, such Agent,
together with its Affiliates, and the officers, directors, employees, agents,
advisors and attorneys-in-fact of such Agent and its Affiliates.
     “Agents” means, collectively, the Administrative Agent, the Collateral
Agent and the Co-Syndication Agents.
     “Aggregate Credit Facility Amount” means the sum of the Revolving Credit
Facility plus the Term Facility.
     “Agreement” means this Credit Agreement.
     “Applicable Percentage” means (a) in respect of the Term Facility (of a
specified tranche, if applicable), with respect to any Term Lender (of a
specified tranche, if applicable) at any time, the percentage (carried out to
the ninth decimal place) of the Term Facility (of a specified tranche, if
applicable) represented by the principal amount of such Term Lender’s Term Loans
at such time and (b) in respect of the Revolving Credit Facility, with respect
to any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
Revolving Credit Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Revolving
Credit Lender in respect of the Revolving Credit Facility is set forth opposite
the name of such Revolving Credit Lender on Schedule 2.01 or in the Assignment
and Assumption or the Incremental Supplement pursuant to which such Lender
becomes a party hereto, as applicable, and the initial Applicable Percentage of
each Term Lender in respect of the Term Facility is set forth opposite the name
of such Term Lender in the Incremental Supplement establishing such Term Loan.

2



--------------------------------------------------------------------------------



 



     “Applicable Rate” means (a) in respect of the Term Facility, the rates per
annum set forth in the Incremental Supplement establishing the terms of such
Term Loans and (b) in respect of the Revolving Credit Facility from time to
time, the following percentages per annum, based upon, as of any date of
determination, the ratio of (i) Consolidated Funded Indebtedness as of such date
to (ii) Consolidated Adjusted EBITDA for the period of four consecutive fiscal
quarters most recently ended for which the Compliance Certificate has been
received by Administrative Agent pursuant to Section 6.02(a):

                                  Consolidated Funded                    
Indebtedness to                     Consolidated           Revolver Eurodollar  
  Pricing Level   Adjusted EBITDA   Commitment Fee   Rate   Revolver Base Rate
1
  Greater than or equal to 5.00 to 1.0     0.50 %     3.50 %     2.50 %
 
                           
2
  Less than 5.00 to 1.00 but greater than or equal to 4.50 to 1.0     0.50 %    
3.25 %     2.25 %
 
                           
3
  Less than 4.50 to 1.00 but greater than or equal to 4.00 to 1.0     0.50 %    
3.00 %     2.00 %
 
                           
4
  Less than 4.00 to 1.00 but greater than or equal to 3.50 to 1.0     0.50 %    
2.75 %     1.75 %
 
                           
5
  Less than 3.50 to 1.00 but greater than or equal to 3.00 to 1.0     0.50 %    
2.50 %     1.50 %
 
                           
6
  Less than 3.00 to 1.00     0.50 %     2.25 %     1.25 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the ratio of Consolidated Funded Indebtedness to Consolidated Adjusted EBITDA
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(a);
provided, however, that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level (i.e., the Pricing Level that
produces the highest Applicable Rate) shall apply as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Pricing Level otherwise determined in accordance with this definition shall
apply). The Applicable Rate in respect of the Revolving Credit Facility in
effect from the Closing Date until, but not including, the date following the
Closing Date on which a Compliance Certificate with respect to the annual
financial statements for the fiscal year ending December 31, 2010 is delivered
pursuant to Section 6.02(a) shall in no event be less than Pricing Level 4.

3



--------------------------------------------------------------------------------



 



     “Applicable Revolving Credit Percentage” means with respect to any
Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable
Percentage in respect of the Revolving Credit Facility at such time.
     “Appropriate Lender” means, at any time, (a) with respect to the Term
Facility, a Lender that holds a Term Loan at such time, (b) with respect to the
Revolving Credit Facility, a Lender that has a Revolving Credit Commitment or
holds a Revolving Credit Loan at such time and (c) with respect to the Swing
Line Sublimit, the Swing Line Lender.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means each of Banc of America Securities LLC, RBS Securities,
Inc. and Wells Fargo Securities, LLC, in its capacity as a joint lead arranger.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
     “Audited Financial Statements” means the audited Consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2009, and the related Consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
     “Availability Period” means, in respect of the Revolving Credit Facility,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1% and, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” and (c) the Eurodollar Rate

4



--------------------------------------------------------------------------------



 



(as set forth in clause (b) of the definition thereof) plus 1.00%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrower’s Partnership Agreement” means the Amended and Restated Agreement
of Limited Partnership of the Borrower dated February 14, 2007, as the same may
be amended, restated, supplemented, or otherwise modified from time to time.
     “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or
a Term Borrowing, as the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
     “Capital Lease” means any lease that has been or should be, in accordance
with GAAP recorded as a capital lease. Any lease that was treated as an
operating lease under GAAP at the time it was entered into that later becomes a
capital lease as a result of a change in GAAP during the life of such lease,
including any renewals, shall be treated as an operating lease for all purposes
under this Agreement.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

5



--------------------------------------------------------------------------------



 



     “Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means the earlier to occur of:

       (a)  Targa shall cease to Control General Partner, or any Person, other
than Targa or a Person Controlled by Targa, shall Control General Partner, in
each case other than as a result of the acquisition, directly or indirectly, by
the Borrower of 100% of the Equity Interests of the General Partner;

       (b)  At any time after the acquisition, directly or indirectly, by the
Borrower of 100% of the Equity Interests of the General Partner (i) any Person
(other than the Borrower or any Loan Party) has beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of any of the Equity Interests in
the General Partner or (ii) any Person, entity or group (other than any Targa
Parent or a Person who is an Affiliate of Targa Parent on the date of this
Agreement) has beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 35% or more of the equity interests in the Borrower;

       (c)  General Partner shall cease for any reason to be the sole General
Partner of the Borrower; or

       (d)  Any change of control or similar event occurs under the terms of any
indenture, note agreement or other agreement governing any outstanding Unsecured
Note Indebtedness that result in such Unsecured Note Indebtedness becoming due
and payable before its maturity or being subject to a repurchase, retirement or
redemption right or option; or

       (e)  Less than 50% of Targa’s Consolidated assets, after deducting
therefrom the value (net of any applicable reserves) of all goodwill, trade
names, trademarks, patents and other like intangible assets, are in the Present
Line of Business.

     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Co-Syndication Agents” means The Royal Bank of Scotland, plc and Wells
Fargo Bank, National Association, in their respective capacities as
co-syndication agents under any of the Loan Documents, or any successor
syndication agents.
     “Code” means the Internal Revenue Code of 1986.

6



--------------------------------------------------------------------------------



 



     “Collateral” means all property of any kind which is subject to a Lien in
favor of Secured Parties (or in favor of the Administrative Agent or the
Collateral Agent for the benefit of Secured Parties) or which, under the terms
of any Security Document, is purported to be subject to such a Lien, in each
case granted or created to secure all or part of the Obligations, the Cash
Management Obligations and the Secured Swap Obligations.
     “Collateral Agent” means Bank of America, acting through one or more of its
branches or Affiliates, in its capacity as collateral agent under any of the
Loan Documents, or any successor collateral agent.
     “Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Compliance Event” means any of the following, without duplication, (i) the
consummation of a Material Acquisition or Disposition, (ii) the designation of
any Subsidiary as an Unrestricted Subsidiary (including at the time of formation
or acquisition of such Subsidiary) or the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary, (iii) to the extent exceeding (whether in
one transaction or in a series of transactions ) $25,000,000, the making of any
Investment permitted under Section 7.02(d), (i), (j) or (k), (iv) the incurrence
of any Indebtedness permitted under to Section 7.03(f), (h), (o) or (p), (v) the
prepayment of Subordinated Indebtedness under Section 7.04 or (vi) a merger or
consolidation under Section 7.05(e).
     “Consolidated” refers to the consolidation of any Person, in accordance
with GAAP, with its properly Consolidated Subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the Consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly Consolidated Subsidiaries. For avoidance of doubt, no Unrestricted
Subsidiary shall be considered a Consolidated Subsidiary of the Borrower.
     “Consolidated Adjusted EBITDA” means, for any period, Consolidated EBITDA;
provided that, (a) if, since the beginning of the four fiscal quarter period for
which Consolidated Adjusted EBITDA is determined, the Borrower, any Consolidated
Restricted Subsidiary or any Included Unrestricted Subsidiary shall have made
any Material Acquisition or Disposition or a Subsidiary shall be redesignated as
either an Unrestricted Subsidiary or a Restricted Subsidiary, Consolidated
Adjusted EBITDA shall be calculated giving pro forma effect thereto as if the
Material Acquisition or Disposition or redesignation had occurred on the first
day of such period. Such pro forma effect shall be determined (i) in good faith
by a Responsible Officer of General Partner, and (ii) without giving effect to
any anticipated or proposed change in operations, revenues, expenses or other
items included in the computation of Consolidated Adjusted EBITDA, except with
the consent of the Administrative Agent in its reasonable discretion and
(b) Consolidated Adjusted EBITDA may include, at the Borrower’s option, any
Material Project EBITDA Adjustments as provided below. As used herein, “Material
Project EBITDA

7



--------------------------------------------------------------------------------



 



Adjustments” means, with respect to the construction or expansion of any capital
project of the Borrower, any of its Consolidated Restricted Subsidiaries, or any
Included Unrestricted Subsidiary, the aggregate capital cost of which (inclusive
of capital costs expended prior to the acquisition thereof) is reasonably
expected by the Borrower to exceed, or exceeds, with respect to the Borrower or
any of its Consolidated Restricted Subsidiaries, $10,000,000, or, with respect
to any of the Included Unrestricted Subsidiaries, $25,000,000 (a “Material
Project”):
     (A) prior to the date on which a Material Project has achieved commercial
operation (the “Commercial Operation Date”) (but including the fiscal quarter in
which such Commercial Operation Date occurs), a percentage (based on the
then-current completion percentage of such Material Project as of the date of
determination) of an amount to be approved by Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based upon projected revenues
from customer contracts, projected revenues that are determined by the
Administrative Agent, in its discretion, to otherwise be highly probable, the
creditworthiness and applicable projected production of the prospective
customers, capital and other costs, operating and administrative expenses,
scheduled Commercial Operation Date, commodity price assumptions and other
factors deemed appropriate by Administrative Agent), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction or expansion of such Material Project commences and for
each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA attributable to
such Material Project following such Commercial Operation Date); provided that
if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date, then the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after its Commercial Operation Date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount equal to the projected Consolidated EBITDA
attributable to such Material Project for the balance of the four full fiscal
quarter period following such Commercial Operation Date, which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters.
          Notwithstanding the foregoing:
          (i) no such Material Project EBITDA Adjustment shall be allowed with
respect to any Material Project unless:

8



--------------------------------------------------------------------------------



 



     (a) at least 30 days (or such lesser period as is reasonably acceptable to
the Administrative Agent) prior to the last day of the fiscal quarter for which
the Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA with respect to a Material Project (the
“Initial Quarter”), the Borrower shall have delivered to Administrative Agent
written pro forma projections of Consolidated EBITDA attributable to such
Material Project, and
     (b) prior to the last day of the Initial Quarter, Administrative Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent, and
          (ii) the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 15% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any Material Project EBITDA Adjustments).
     “Consolidated EBITDA” means, for any period, the sum of the net income of
the Borrower, its Consolidated Restricted Subsidiaries and its Included
Unrestricted Subsidiaries for such period, determined on a Consolidated basis in
accordance with GAAP consistently applied during such period, plus (a) the
following to the extent deducted in calculating such Consolidated net income:
(i) all Consolidated Interest Expense for such period, (ii) all Federal, state,
local and foreign income taxes (including any franchise taxes to the extent
based upon net income) for such period, (iii) all depreciation, amortization
(including amortization of good will, debt issue costs and amortization) and
other non-cash charges (including any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP, any extraordinary
gains (or losses), any non-cash gains (or losses) resulting from mark to market
activity, but excluding any non-cash charges that constitute an accrual of or
reserve for future cash charges, and not treating write downs or write offs of
receivables as non-cash charges) for such period and (iv) costs and expenses
incurred in connection with the transactions contemplated hereby minus (b) the
following to the extent included in calculating such Consolidated net income,
(i) all Federal, state, local and foreign income tax credits for such period and
(ii) all non-cash items of income (other than account receivables and similar
items arising from the normal course of business and reflected as income under
accrual methods of accounting consistent with past practices) for such period;
provided, however, notwithstanding the foregoing, (A) net income attributable to
Unrestricted Subsidiaries (other than Included Unrestricted Subsidiaries for
such period) shall not be considered in calculating Consolidated EBITDA, but
actual cash distributions to the Borrower or any of its Consolidated Restricted
Subsidiaries by such Unrestricted Subsidiaries shall be included in calculating
Consolidated EBITDA and (B) actual cash distributions to the Borrower and its
Consolidated Restricted Subsidiaries by any Persons that are not Subsidiaries
shall be included in calculating Consolidated EBITDA. Notwithstanding the
foregoing, the contribution to Consolidated EBITDA of the Borrower and its
Consolidated Restricted Subsidiaries by Unrestricted Subsidiaries (other than
Included Unrestricted Subsidiaries) or Persons that are not Subsidiaries (in
respect of actual cash distributions paid by such Subsidiaries or Persons)
during any period shall be limited in the aggregate to 15% of the total actual

9



--------------------------------------------------------------------------------



 



Consolidated EBITDA for such period (which total actual Consolidated EBITDA
shall be determined without including any such distributions).
     “Consolidated Funded Indebtedness” means, as of any date, the sum of the
following (without duplication): (i) Indebtedness of the Borrower or any of its
Consolidated Restricted Subsidiaries for borrowed money or evidenced by bonds,
debentures, notes, loan agreements or other similar instruments,
(ii) Attributable Indebtedness of the Borrower or any of its Consolidated
Restricted Subsidiaries in respect of Capital Lease Obligations and Synthetic
Lease Obligations or (iii) Indebtedness of the Borrower or any of its
Consolidated Restricted Subsidiaries in respect of Guarantees of Indebtedness of
another Person (other than the Borrower or a Restricted Subsidiary).
     “Consolidated Interest Expense” means, with respect to any period, the sum
(without duplication) of the following (in each case, eliminating all offsetting
debits and credits between the Borrower and its Restricted Subsidiaries and all
other items required to be eliminated in the course of the preparation of
Consolidated financial statements of the Borrower and its Restricted
Subsidiaries in accordance with GAAP): (a) all interest, premium payments, debt
discount, fees, charges and related expenses in respect of Indebtedness of the
Borrower or any of its Restricted Subsidiaries (including imputed interest on
Capital Lease Obligations) which are accrued during such period and whether
expensed in such period or capitalized and (b) all other amounts properly
treated as interest expense in accordance with GAAP; provided, however, that if,
in connection with any Material Acquisition or Disposition, the designation of a
Subsidiary as an Unrestricted Subsidiary or the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary or any Material Project for which a
Material Project EBITDA Adjustment has been made, any Indebtedness of Borrower
or its Restricted Subsidiaries is incurred, assumed or repaid or any
Indebtedness becomes or ceases to be Indebtedness of Borrower or its Restricted
Subsidiaries, in any case subsequent to the beginning of the four fiscal quarter
period for which Consolidated Interest Expense is determined, Consolidated
Interest Expense shall be calculated giving pro forma effect thereto as if such
incurrence, assumption or repayment, or such Indebtedness becoming or ceasing to
be Indebtedness of Borrower or its Restricted Subsidiaries, as the case may be,
had occurred on the first day of such four fiscal quarter period. Such pro forma
effect shall be determined (i) in good faith by a Responsible Officer of General
Partner, (ii) assuming for the portion of such four fiscal quarter period prior
to the date Indebtedness was incurred that the interest rate in effect on the
date of determination is the rate that had been in effect and (iii) without
giving effect to any anticipated or proposed change in interest rate, premium
payments, debt discount, fees, charges and related expenses (including other
amounts properly treated as interest expense in accordance with GAAP) in respect
of Indebtedness, except with the consent of the Administrative Agent in its
reasonable discretion.
     “Consolidated Leverage Ratio” means, for any date of determination
(i) Consolidated Funded Indebtedness on such date of determination to
(ii) Consolidated Adjusted EBITDA for the applicable period of four consecutive
fiscal quarters.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Consolidated
Restricted Subsidiaries after deducting therefrom: (a) all current liabilities
(excluding (i) any current liabilities that by their terms are extendable or
renewable at the option of the obligor thereon to a time more than 12

10



--------------------------------------------------------------------------------



 



months after the time as of which the amount thereof is being computed, and
(ii) current maturities of long-term debt); and (b) the value (net of any
applicable reserves) of all goodwill, trade names, trademarks, patents and other
like intangible assets, all as set forth, or on a pro forma basis would be set
forth, on the Consolidated balance sheet of the Borrower and its Consolidated
Restricted Subsidiaries for the most recently completed fiscal quarter, prepared
in accordance with GAAP.
     “Consolidated Senior Leverage Ratio” means, for any date of determination
(i) Consolidated Funded Indebtedness on such date of determination (excluding
the Unsecured Note Indebtedness) to (ii) Consolidated Adjusted EBITDA for the
applicable period of four consecutive fiscal quarters.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
     “Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder (except with
respect to a particular obligation that is subject to a bone fide dispute),
(b) has notified the Borrower, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations (except with respect to a
particular obligation that is subject to a bone fide

11



--------------------------------------------------------------------------------



 



dispute) or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (except
with respect to a particular obligation that is subject to a bone fide dispute),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests) of any property by any Person (or the granting of any option
or other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided, that
“Disposition” or “Dispose” shall not be deemed to include any issuance by the
Borrower of any of its Equity Interest to another Person.
     “DOL” means the Department of Labor, or any Governmental Authority
succeeding to any of its principal functions.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
     “Eligible Equity Interests” means, with respect to any First-Tier Foreign
Subsidiary, all shares of capital stock or other Equity Interests of whatever
class of such First-Tier Foreign Subsidiary, in each case together with any
certificates evidencing the same, excluding, however, all shares of capital
stock or other Equity Interests of such First-Tier Foreign Subsidiary which
represent in excess of 66% of the combined voting power of all classes of
capital stock or other Equity Interests of such First-Tier Foreign Subsidiary;
provided, however, that if following a change in the relevant sections of the
Code or the regulations, rules, rulings, notices or other official
pronouncements issued or promulgated thereunder which would change the maximum
percentage of the total combined voting power of all classes of capital stock or
other Equity Interests of any such First-Tier Foreign Subsidiary entitled to
vote that may be pledged without causing (a) the undistributed earnings of such
First-Tier Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to, or investment in United States
property of, the owner of such capital stock or other Equity Interests or
(b) other material adverse consequences to the Borrower, any Guarantor, or any
of their Restricted

12



--------------------------------------------------------------------------------



 



Subsidiaries, then the 66% limitation set forth above shall be changed to 1%
less than such maximum percentage.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, authorizations, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any Hazardous Materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries (whether imposed by Law or imposed or assumed by any
contract, agreement or other consensual arrangement or otherwise), and directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, or
(d) the release or threatened release of any Hazardous Materials into the
environment.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination, under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan or
Multiemployer Plan

13



--------------------------------------------------------------------------------



 



is considered an at-risk plan or a plan in endangered or critical status within
the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and
305 of ERISA; or (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Borrower or any ERISA Affiliate.
     “Eurodollar Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.; and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination. “Eurodollar Rate Loan”
means a Loan that bears interest at a rate based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excess Sale Proceeds” means Net Proceeds of a Disposition by the Borrower
or any of its Restricted Subsidiaries pursuant to Section 7.06(m) that have not
been applied within two hundred seventy (270) days after the date of receipt of
such Net Proceeds to the purchase of capital assets used in the Present Line of
Business.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however

14



--------------------------------------------------------------------------------



 



denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any backup withholding tax that is required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii).
     “Existing Credit Agreement” has the meaning specified in the recitals
hereto.
     “Existing Letters of Credit” means any Letter of Credit issued pursuant to
the Existing Credit Agreement.
     “Exiting Lenders” shall have the meaning set forth in Section 4.01(e).
     “Extraordinary Receipts” means gross proceeds received by any Loan Party
relating to (a) insurance in respect of casualty to property that the Borrower
has determined (which determination must be made with reasonable promptness
following such casualty) will not be applied to the repair or replacement
thereof within two hundred seventy (270) days following such casualty,
(b) payments pursuant to any indemnity agreement that the Borrower has
determined (which determination must be made with reasonable promptness
following receipt of such payment) will not be applied to remedy the
circumstances or improve, repair or replace the property of such Loan Party
pursuant to which such indemnity payment arose within two hundred seventy
(270) days following such payment, or (c) pension reversions; provided that in
no event shall such Extraordinary Receipts include Net Proceeds.
     “Facility” means either the Term Facility or Revolving Credit Facility, as
applicable.
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole

15



--------------------------------------------------------------------------------



 



multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.
     “Fee Letter” means the letter agreement, dated June 13, 2010, among the
Borrower, the Administrative Agent, the Co-Syndication Agents and the Arrangers.
     “First-Tier Foreign Subsidiary” means a Foreign Subsidiary that is a direct
Subsidiary of the Borrower, any Guarantor or a Domestic Subsidiary.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means, with respect to any Person, any Subsidiary of
such Person which is not a Domestic Subsidiary. Any unqualified reference to any
Foreign Subsidiary shall be deemed a reference to a Foreign Subsidiary of the
Borrower, unless the context clearly indicates otherwise.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(a) with respect to the L/C Issuer, such Defaulting Lender’s Applicable
Revolving Credit Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Revolving Credit Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions, pronouncements, statements of the Accounting
Principles Board, the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, or any successor thereof or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “General Partner” means Targa Resources GP LLC, a Delaware limited
liability company, which, as of the Closing Date, is a Wholly Owned Subsidiary
of Targa, and which, as of the Closing Date, owns a two percent (2%) general
partner interest in, and is the sole general partner of, the Borrower.

16



--------------------------------------------------------------------------------



 



     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantors” means, collectively, each Restricted Subsidiary of the
Borrower that is not an Immaterial Subsidiary and has become party to the
Guaranty on the Closing Date or at any time thereafter, including pursuant to
the requirements of Section 6.12.
     “Guaranty” means the Amended and Restated Guaranty made by the Guarantors
in favor of the Collateral Agent substantially in the form of Exhibit F.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Party” means, in each case in its capacity as a party to a Swap
Contract, (i) any Person that is a Lender or an Affiliate of a Lender, (ii) any
Person listed on Schedule 1.01 hereto and any of such Person’s Affiliates and
(iii) any other Person with the consent of the Administrative Agent, such
consent not be unreasonably withheld or delayed.

17



--------------------------------------------------------------------------------



 



     “Immaterial Subsidiary” means any one or more Domestic Restricted
Subsidiary of the Borrower or any of its Restricted Subsidiaries that, together
with all other Domestic Restricted Subsidiaries that have not executed and
delivered a Guaranty, contribute less than 0.5% to Consolidated Net Tangible
Assets and contribute less than 5% to Consolidated EBITDA.
     “Included Unrestricted Subsidiary” means each Unrestricted Subsidiary with
respect to which each of the following conditions exist: (i) such Subsidiary is
not a Wholly Owned Subsidiary (except as provided in clause (viii) of this
definition), (ii) the portion of the Equity Interest of such Unrestricted
Subsidiary that is not owned directly by the Borrower, a Restricted Subsidiary
or a Targa Parent is held by a Person that is not an Affiliate of the Borrower,
(iii) the Borrower or a Restricted Subsidiary is the operator of such
Unrestricted Subsidiary’s assets, (iv) such Unrestricted Subsidiary has no
outstanding Indebtedness other than Indebtedness in respect of obligations
arising under surety bonds, letters of credit and Attributable Indebtedness in
respect of Capital Leases required in the ordinary course and operation of such
Unrestricted Subsidiary’s business, (v) such Unrestricted Subsidiary is not
engaged in any material line of business other than the Present Line of
Business, (vi) no event or condition exists which would have constituted an
Event of Default in respect of any of Sections 5.08(a), 5.22, Sections 6.04
through 6.10, inclusive with the exclusion of the provisos in Section 6.07(a),
(b) and (c), Section 6.16, Section 6.17 or any of Sections 8.01(f), 8.01(g) and
8.01(h) had such Unrestricted Subsidiary been a Restricted Subsidiary, (vii) the
Equity Interests of such Unrestricted Subsidiary that are not held by the
Borrower or a Restricted Subsidiary have no preferential rights to Restricted
Payments over the Equity Interests held by the Borrower or a Restricted
Subsidiary other than customary adjustments in distributions in the ordinary
course under joint venture arrangements which do not result in any material
difference between (A) the Borrower’s or such Restricted Subsidiary’s rights to
Restricted Payments from such Unrestricted Subsidiary and (B) its percentage of
ownership interest in such Unrestricted Subsidiary and (viii) the Equity
Interests of which either (A) are owned directly by the Borrower or a Restricted
Subsidiary and are subject to Liens under Security Documents if such Liens are
not prohibited by the Organizational Documents and would not require the consent
of a counterparty under the Organizational Documents of such Unrestricted
Subsidiary or (B) if such Liens are prohibited by the Organizational Documents
or would require the consent of a counterparty under the Organizational
Documents of such Unrestricted Subsidiary, are owned by an Included Unrestricted
Subsidiary (for purposes of which clause (i) shall not apply) that is a Wholly
Owned Subsidiary directly owned by the Borrower or a Restricted Subsidiary the
Equity Interest of which are subject to Liens under Security Documents.
     “Incremental Supplement” has the meaning set forth in Section 2.14(e).
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

18



--------------------------------------------------------------------------------



 



     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business that are (A) not unpaid for more than 90 days after the date
on which such trade account payable was created or (B) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party and
(ii) obligations in respect of earn-outs and purchase price adjustments);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bonds, industrial development bonds and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
     (f) all Attributable Indebtedness in respect of Capital Lease Obligations
and Synthetic Lease Obligations of such Person;
     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person
(other than as permitted pursuant to Section 7.06) or any other Person, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless and to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) if and to the
extent such Indebtedness is limited in recourse to the property encumbered, the
fair market value of the property encumbered thereby, as determined by such
Person in good faith.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.

19



--------------------------------------------------------------------------------



 



     “Initial Financial Statements” means (a) the Audited Financial Statements
and (b) the unaudited Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of March 31, 2010.
     “Intercreditor Agreement” means the Intercreditor Agreement, substantially
in the form attached as Exhibit I, among the Borrower, the Collateral Agent and
any Hedging Party that is party to any Secured Hedge Agreement.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date two weeks or one,
two, three or six months thereafter, as selected by the Borrower in its
Committed Loan Notice or, in the case of Eurodollar Rate Loans, such other
period that is twelve months or less requested by the Borrower and consented to
by all the Lenders; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets that constitute a
business unit, line of business or division of another Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
     “IP Rights” has the meaning specified in Section 5.17.

20



--------------------------------------------------------------------------------



 



     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Loan Party) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Revolving Credit Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

21



--------------------------------------------------------------------------------



 



     “Letter of Credit” means any letter of credit issued hereunder.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is nine days prior to
the Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(h).
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letter, the Guaranty, the
Security Documents, the Intercreditor Agreement and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets and commitment
letters).
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Mark-to-Market” means the process of revaluing for trading purposes
commodity contracts held by any Person, whether in respect of physical
inventory, futures, forward exchanges, swaps or other derivatives, and which
contracts may have a fixed price, a floating price and fixed differential, or
other pricing basis, to the current market prices for such contracts, and
determining the gain or loss on such contracts, on an aggregate net trading
basis for all such contracts of such Person, by comparing the original prices of
such contracts to the market prices on the date of determination.
     “Material Acquisition or Disposition” means any of the following having a
fair market value in excess of $30,000,000: (a) any acquisition of any Acquired
Entity or Business, (b) the Disposition of any assets (including Equity
Interests) by the Borrower, any of its Restricted Subsidiaries, or any Included
Unrestricted Subsidiary, (c) all mergers and consolidations of the type referred
to in Sections 7.05(d) and (e) and (d) all mergers and consolidations involving
any Included Unrestricted Subsidiary.

22



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means (a) a material adverse effect on the
business, operations, assets, liabilities (actual or contingent) or financial
condition of the Borrower and its Restricted Subsidiaries, taken as a whole,
(b) a material adverse effect on the ability of the Borrower or the Loan Parties
(taken as a whole) to perform their respective payment obligations under any
Loan Document to which the Borrower or any of the other Loan Parties is a party
or (c) a material adverse effect on the rights and remedies of the Lenders under
any Loan Document.
     “Material Project” has the meaning set forth in the definition of
“Consolidated Adjusted EBITDA”.
     “Maturity Date” means (a) with respect to the Revolving Credit Facility,
July 17, 2015, and (b) with respect to the Term Facility, the maturity date set
forth in the Incremental Supplement establishing Term Loans under such Term
Facility; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.
     “Mortgage” has the meaning specified in Section 4.01(a)(iv).
     “Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
     “Net Proceeds” means the remainder of (a) as applicable (i) the gross
proceeds received from a Disposition (excluding proceeds that constitute capital
assets used in the Present Line of Business), or (ii) the gross proceeds
received by any Loan Party from the issuance of Additional Debt, as applicable,
less (b) underwriter discounts and commissions, investment banking fees, legal,
accounting and other professional fees and expenses, amounts required to be
applied to the repayment of Indebtedness secured by a Lien permitted hereunder
on any asset which is the subject of such Disposition, and other usual and
customary transaction costs, net of taxes paid or reasonably estimated to be
payable as a result thereof within two years of the date of the relevant
Disposition as a result of any gain recognized in connection therewith and
related to such Disposition or Additional Debt issuance, as applicable. To the
extent any such gross proceeds are received that are not cash or cash
equivalents or are not promptly converted to cash or cash equivalents, the value
of such proceeds shall be the fair market value thereof at the time of receipt.
     “Note” means a Revolving Credit Note or a Term Note, as the context may
require.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any

23



--------------------------------------------------------------------------------



 



Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Omnibus Agreement” means the Omnibus Agreement dated as of February 14,
2007 among Targa, General Partner and the Borrower.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” means the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans or Multiemployer Plans and set forth in, with respect to plan
years ending prior to the effective date of the Pension Act, Section 412 of the
Code and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Sections 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

24



--------------------------------------------------------------------------------



 



     “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
     “Permitted Acquisition” has the meaning set forth in Section 7.02(i).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA, maintained for employees of the Borrower or any ERISA Affiliate or any
such Plan to which the Borrower or any ERISA Affiliate is required to contribute
on behalf of any of its employees.
     “Platform” has the meaning specified in Section 6.02.
     “Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, and to be executed and
delivered by the Borrower and the Guarantors party thereto in favor of the
Collateral Agent, substantially in the form of Exhibit H, as amended, restated,
supplemented or otherwise modified from time to time, including, without
limitation, by any supplement thereto executed and delivered after the date of
this Agreement pursuant to Section 6.12 in order to (a) effect the joinder of
any additional Subsidiary or (b) subject thereto any additional Equity
Interests.
     “Present Line of Business” means (i) the Loan Parties’ existing natural gas
and natural gas liquids gathering, treating, processing, terminalling, storage,
transporting and marketing operations, (ii) other oil, natural gas, natural gas
liquids and related products gathering, treating, processing, terminalling,
storage, transporting and marketing operations and (iii) any business that is
reasonably related, incidental or ancillary thereto.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, (subject to the
Intercreditor Agreement with respect to those matters as to which Hedging
Parties are entitled to vote thereunder) Lenders having more than 50% of the
(a) Total Outstandings (with the aggregate amount of each Revolving Credit
Lender’s risk participation and funded participation in L/C

25



--------------------------------------------------------------------------------



 



Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Required Revolving Lenders” means, as of any date of determination,
(subject to the Intercreditor Agreement with respect to those matters as to
which Hedging Parties are entitled to vote thereunder) Revolving Credit Lenders
having more than 50% of the sum of the (a) Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.
     “Required Term Lenders” means, as of any date of determination (with
respect to a specified tranche, if applicable), Term Lenders (of a specified
tranche, if applicable) holding more than 50% of the Term Facility (of a
specified tranche, if applicable) on such date; provided that the portion of the
Term Facility (of a specified tranche, if applicable) held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required Term
Lenders.
     “Responsible Officer” means the chief executive officer, chief accounting
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party and, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, and solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other Equity Interest, or on account of any return
of capital to any Person’s stockholders, partners or members (or the equivalent
of any thereof), or any option, warrant or other right to acquire any such
dividend or other distribution or payment.
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

26



--------------------------------------------------------------------------------



 



     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment”, opposite such caption in any Incremental Supplement to which such
Lender is a party, or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(b).
     “Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing
Line Loans, as the case may be, made by such Revolving Credit Lender,
substantially in the form of Exhibit C-2.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Hedge Agreement” means any Swap Contract that (i) is permitted
under Article 7 and (ii) is by and between any Loan Party and any Hedging Party;
provided that such Swap Contract shall not constitute a Secured Hedge Agreement
unless the relevant Hedging Party is a Lender or an Affiliate of a Lender or
subject to the Intercreditor Agreement (a) on the Closing Date (in the case of
transactions under Swap Contracts in effect on the Closing Date) or (b) on the
date of an applicable transaction (in the case of transactions under Swap
Contracts entered into after the Closing Date).
     “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the L/C Issuer, the Lenders, any Hedging Party that is a party
to a Secured Hedge Agreement, and each co-agent or sub-agent appointed by the
Administrative Agent or Collateral Agent from time to time pursuant to
Section 9.05.
     “Secured Swap Obligations” means all obligations arising from time to time
under Secured Hedge Agreements; provided that if such counterparty ceases to be
a Lender hereunder or an Affiliate of a Lender hereunder, or ceases to be a
party to the Intercreditor Agreement, Secured Swap Obligations shall only
include such obligations to the extent arising from transactions either
(i) entered into on or prior to the Closing Date if the counterparty was a
Lender hereunder or an Affiliate of a Lender hereunder or a party to the
Intercreditor Agreement

27



--------------------------------------------------------------------------------



 



on the Closing Date or (ii) entered into after the Closing Date if such
counterparty was a Lender hereunder or an Affiliate of a Lender hereunder or a
party to the Intercreditor Agreement at the time the transaction was entered
into.
     “Security Documents” means the instruments listed in Schedule 4.01 and all
other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, Guarantees, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Loan Party to Administrative Agent in connection with this
Agreement or any transaction contemplated hereby to secure or Guarantee the
payment of any part of the Obligations, the Secured Swap Obligations or the Cash
Management Obligations or the performance of any Loan Party’s other duties and
obligations under the Loan Documents or the Secured Hedge Agreements.
     “Solvent” and “Solvency” mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including contingent liabilities,
of such Person, (b) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published

28



--------------------------------------------------------------------------------



 



by the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement relating to
transactions of the type described in clause (a) above (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
Mark-to-Market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Revolving Credit Facility. The Swing Line Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Targa” means Targa Resources, Inc., a Delaware corporation.
     “Targa Parents” means TRII, Targa and any of their respective Wholly Owned
Subsidiaries and “Targa Parent” means any of them, individually.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a).

29



--------------------------------------------------------------------------------



 



     “Term Facility” means, at any time, the aggregate principal amount of the
Term Loans of all Term Lenders outstanding at such time.
     “Term Lender” means any Lender that holds Term Loans at such time.
     “Term Loan” means an advance made by any Term Lender under the Term
Facility.
     “Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-1.
     “Threshold Amount” means an amount equal to three percent (3%) of
Consolidated Net Tangible Assets of the Borrower as of the financial statements
most recently delivered pursuant to Section 4.01(a)(vii), Section 6.01(a) or
Section 6.01(b), as applicable.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
     “TRII” means Targa Resources Investments Inc., a Delaware corporation.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code as the same may from time to time
be in effect in the State of New York or the Uniform Commercial Code (or similar
code or statute) of another jurisdiction, to the extent it may be required to
apply to any item or items of Collateral.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means any Subsidiary which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 6.18 and which the Borrower has not designated to
be a Restricted Subsidiary pursuant to Section 6.18.
     “Unsecured Note Indebtedness” means unsecured Indebtedness permitted under
Sections 7.03(f), (h), (o) or (p).
     “Voting Stock” of any Person means Equity Interests of any class or classes
having ordinary voting power for the election of directors or the equivalent
governing body of such Person.
     “Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the
issued and outstanding Equity Interests are directly or indirectly (through one
or more Subsidiaries) owned by such Person, excluding directors’ qualifying
shares if applicable.

30



--------------------------------------------------------------------------------



 



     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto”, “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
     1.03 Accounting Terms.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

31



--------------------------------------------------------------------------------



 



          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 The Loans.
          (a) The Term Borrowing. Each Term Lender severally agrees to make Term
Loans to the Borrower on the terms and conditions set forth in the Incremental
Supplement establishing the Term Loans in an amount not to exceed the amount set
forth opposite such Term Lender’s name on the Incremental Supplement
establishing such Term Loans. Amounts of Term Loans repaid or prepaid may not be
reborrowed. Except as otherwise set forth in the Incremental Supplement
establishing the Term Loans, Term Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
          (b) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to

32



--------------------------------------------------------------------------------



 



any Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Loans.
          (a) Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
(i) noon three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) 11:00 a.m. on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Loans having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than noon four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than noon, three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of General Partner. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or in
the amount of the unused Revolving Credit Commitments or outstanding Term Loans,
as applicable. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or in the amount of
the unused Revolving Credit Commitments or outstanding Term Loans, as
applicable. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed

33



--------------------------------------------------------------------------------



 



Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans or Revolving Credit
Loans shall be made as, or converted to, Base Rate Loans (unless the Loan being
continued is a Eurodollar Rate Loan, in which case it shall be continued as a
Eurodollar Rate Loan with an Interest Period of one month). Any such automatic
conversion to Base Rate Loans or continuations as Eurodollar Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuations as Eurodollar
Rate Loans described in Section 2.02(a). In the case of a Term Borrowing or
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than fifteen
Interest Periods in effect in

34



--------------------------------------------------------------------------------



 



respect of the Revolving Credit Facility. After giving effect to all Term
Borrowings, all conversions of Term Loans from one Type to the other, and all
continuations of Term Loans as the same Type, there shall not be more than the
maximum number of Interest Periods in effect provided for in the Incremental
Supplement establishing such Term Loans.
     2.03 Letters of Credit.
        (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit upon the request of the Borrower for the account of the
Borrower or any Restricted Subsidiary (or a Targa Parent, in the case of any
Letter of Credit in respect of general administrative obligations (including in
respect of employee benefits and insurance) and other company activities related
to the Borrower and its Subsidiaries in the ordinary course of business or any
Unrestricted Subsidiaries in respect of any obligation of such Unrestricted
Subsidiary in the ordinary course of business that is not Indebtedness of any
Person), and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower, any
Subsidiary or Targa Parent and any drawings thereunder; provided that after
taking such Letter of Credit into account, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment and (z) the Outstanding Amount of all
L/C Obligations in respect of Letters of Credit issued for the account of
Unrestricted Subsidiaries shall not exceed $25,000,000 at any one time
outstanding. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit for the account of the Borrower, any
Subsidiary, or Targa Parent to replace Letters of Credit that have expired or
that have been drawn upon and reimbursed. All Existing Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance

35



--------------------------------------------------------------------------------



 



or last extension, unless the Required Revolving Lenders have approved such
expiry date; or
     (B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of the Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000.
     (D) the Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
     (F) the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

36



--------------------------------------------------------------------------------



 



     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower for the account of the Borrower, any Subsidiary
or Targa Parent, as the case may be, delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of General Partner.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than noon at least one Business Day (or such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) with respect to any Letter of Credit issued for the account of
any Targa Parent or Unrestricted Subsidiary, the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the

37



--------------------------------------------------------------------------------



 



Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, the L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless the L/C Issuer has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
the L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower, the applicable Subsidiary, or Targa Parent, as the case
may be, or enter into the applicable amendment, as the case may be, in each case
in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

38



--------------------------------------------------------------------------------



 



     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than noon on the date
of any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable

39



--------------------------------------------------------------------------------



 



Revolving Credit Percentage of such amount shall be solely for the account of
the L/C Issuer.
     (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
     (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Revolving Credit Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Credit Lender’s Revolving
Credit Loan included in the relevant Revolving Credit Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof (appropriately
adjusted, in the case of interest payments, to

40



--------------------------------------------------------------------------------



 



reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any
Subsidiary or Targa Parent.

41



--------------------------------------------------------------------------------



 



     The Borrower or the applicable Restricted Subsidiary that is the account
party thereon, as the case may be, shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with the Borrower’s or such Restricted
Subsidiary’s instructions or other irregularity, the Borrower or such Restricted
Subsidiary will immediately notify the L/C Issuer. The Borrower and any such
Restricted Subsidiary shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby agrees, for itself and each
Loan Party, and by requesting any Letter of Credit for the account of Targa
Parent or any other Subsidiaries, that Borrower, such Targa Parent and such
Subsidiary hereby assume all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Borrower, a Subsidiary, or a Targa Parent, as the case may be, pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the Borrower
on a Letter of Credit to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower, a
Subsidiary, or a Targa Parent, as the case may be, which the Borrower, such
Subsidiary or such Targa Parent proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer shall deliver to the
Borrower, a Subsidiary or a Targa Parent, as the case may be, copies of any
documents purporting to assign or transfer a Letter of Credit issued for the
account of the Borrower, such Subsidiary or a Targa Parent. The failure of L/C
Issuer to deliver such documents will not

42



--------------------------------------------------------------------------------



 



relieve the Borrower or any Loan Party of its obligations hereunder or under the
other Loan Documents.
     (g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower, when a Letter of Credit is issued, (i) the Borrower
may specify that either the rules of the ISP or the rules of the Uniform Customs
and Practice for Documentary Credits (“UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
     (h) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit issued hereunder equal to the Applicable
Rate with respect to Eurodollar Rate Loans times the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Revolving Credit Percentages
allocable to such Letter of Credit pursuant to Section 2.16(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account;
provided further, that if any portion of L/C Issuer’s Fronting Exposure is Cash
Collateralized by the Borrower pursuant to the second sentence of
Section 2.15(a), then the Borrower shall not be required to pay a Letter of
Credit Fee with respect to such Cash Collateralized portion of such Fronting
Exposure. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the tenth day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
Administrative Agent or the Required Revolving Lenders, while any Obligation
bears interest at the Default Rate pursuant to Section 2.08(b), all Letter of
Credit Fees shall accrue at the Default Rate.
     (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued hereunder equal to the
greater of (i) $125 or (ii) one-eighth percent (0.125%) per annum, computed on
the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears, and due and payable on the tenth
day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount

43



--------------------------------------------------------------------------------



 



available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (k) Letters of Credit Issued for Affiliates. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary or Affiliate, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries and Targa Parents inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries and Targa Parent,
respectively.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.

44



--------------------------------------------------------------------------------



 



     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of General Partner. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

45



--------------------------------------------------------------------------------



 



     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
     (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
     (iv) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Revolving Credit Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

46



--------------------------------------------------------------------------------



 



     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans (with respect to all or a
specified tranche, if applicable) and/or Revolving Credit Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than (A) noon three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) 11:00 a.m. on the date
of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, if less, the outstanding amount of such Loans; and
(iii) any prepayment of Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice and the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each prepayment of the outstanding Term
Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof in direct order of maturity, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the relevant facilities. Notwithstanding
anything herein to the contrary, the Borrower may rescind

47



--------------------------------------------------------------------------------



 



any notice of prepayment under this Section 2.05(a) not later than 1:00 p.m. on
the Business Day before such prepayment was scheduled to take place if such
prepayment would have resulted from a refinancing of the Loans, which
refinancing shall not be consummated or shall otherwise be delayed.
     (b) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall within one
Business Day following demand by the Administrative Agent prepay the Revolving
Credit Loans, Swing Line Loans and L/C Borrowings or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Revolving Credit Loans, Swing Line Loans and L/C
Borrowings the Total Revolving Credit Outstandings exceed the Revolving Credit
Facility.
     (d) On the date (or the next succeeding Business Day if such date is not a
Business Day) that any Net Proceeds become Excess Sale Proceeds (subject to
Section 2.05(h)), (i) the Borrower shall make a mandatory pro rata prepayment of
the principal of the Loans in the amount of the Excess Sale Proceeds, and
(ii) the Revolving Credit Facility shall be reduced, dollar for dollar, by the
amount of such Excess Sale Proceeds applied to repay Revolving Credit Loans
provided, however, that prepayments and the corresponding reduction in the
Revolving Credit Facility under this Section 2.05(d) shall not be required until
the aggregate amount of unapplied Net Proceeds and unapplied Extraordinary
Receipts exceeds $5,000,000.
     (e) Any Extraordinary Receipts shall be immediately applied (subject to
Section 2.05(h)) as a mandatory pro rata prepayment on the principal of the
Loans; provided, however, that prepayments under this Section 2.05(e) shall not
be required until the aggregate amount of unapplied Extraordinary Receipts and
unapplied Net Proceeds exceeds $5,000,000.
     (f) Immediately upon the consummation by any Loan Party of any issuance of
Additional Debt (but without waiving the requirements of Administrative Agent
and/or any Lender’s consent to any such issuance in violation of any Loan
Document), the Borrower shall make (subject to Section 2.05(h)) a mandatory pro
rata prepayment on the principal of the Loans in an amount equal to the Net
Proceeds from such issuance.
     (g) Each prepayment under Section 2.05(d), (e) or (f) applied to
outstanding Term Loans shall be applied to the principal repayment installments
thereof in direct order of maturity.

48



--------------------------------------------------------------------------------



 



     (h) If any prepayment of Term Loans is required under Section 2.05(d), (e)
or (f), then the Borrower may, by notice to Administrative Agent and each Term
Lender, at least five Business Days prior to the date such prepayment would
otherwise become due, provide the Term Lenders with an option to waive their
respective Applicable Percentage of such prepayment. Any Term Lender electing to
waive such prepayment may do so by providing notice to the Borrower and
Administrative Agent of such election at least one Business Day prior to the
date upon which such prepayment would otherwise become due. To the extent that
any Term Lender elects to waive such prepayment, the Borrower may retain such
Term Lender’s Applicable Percentage of such prepayment, subject to other
covenants contained in this Agreement.
     (i) Each prepayment of the Loans under Section 2.05(c), (d), (e) or (f)
shall be accompanied by all interest then accrued and unpaid on the principal so
prepaid, together with any additional amounts required pursuant to Section 3.05.
Any principal or interest prepaid pursuant to this Section shall be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment. Each such prepayment shall be
applied to the Term Loans, Revolving Credit Loans or Swing Line Loans, as
applicable, of the Appropriate Lenders in accordance with their respective
Applicable Percentage in respect of the relevant Facility.
     2.06 Termination or Reduction of Revolving Credit Commitments. (a) The
Borrower may, upon notice to the Administrative Agent, terminate the Revolving
Credit Facility or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility or the Swing Line Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
noon five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5,000,000 or any
whole multiple of $1,000,000 in excess thereof, and (iii) the Borrower shall not
terminate or reduce the (A) Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, or (B) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit. If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Swing Line Sublimit
exceeds the Revolving Credit Facility at such time, the Swing Line Sublimit
shall be automatically reduced by the amount of such excess.
     (b) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination. Notwithstanding
anything herein to the contrary, the Borrower may rescind any notice of
termination of Revolving Credit Commitments under this Section 2.06 not later
than 1:00 p.m. on the Business Day before such termination was scheduled to take
place if such termination would have resulted from a refinancing of the
Revolving Credit Commitments, which refinancing shall not be consummated or
shall otherwise be delayed

49



--------------------------------------------------------------------------------



 



     2.07 Repayment of Loans.
          (a) The Borrower shall repay to the Revolving Credit Lenders on the
Maturity Date of the Revolving Credit Facility the aggregate principal amount of
Revolving Credit Loans outstanding on such date.
          (b) The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date for the Revolving Credit Facility.
          (c) Subject to the requirements of Section 2.14(a), the Borrower shall
repay the Term Loans (i) in the installments and amounts and (ii) on the
Maturity Date, in each case as provided in the Incremental Supplement
establishing such Term Loans.
     2.08 Interest.
          (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility with respect to Eurodollar Rate Loans; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility with respect to Base Rate Loans; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility with respect to Base Rate
Loans.
          (b) (i) If any amount of principal of any Loan is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Administrative Agent or Required Lenders,
after an Event of Default under Section 8.01(a) shall have occurred and be
continuing, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws and shall continue to pay interest at such rate until but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Pricing Level otherwise applicable shall apply).

50



--------------------------------------------------------------------------------



 



     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
          (a) Commitment Fee. Subject to Section 2.16(a)(iii), the Borrower
shall pay to the Administrative Agent for the account of each Revolving Credit
Lender in accordance with its Applicable Revolving Credit Percentage, a
commitment fee equal to the Applicable Rate with respect to Commitment Fees
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16 (but excluding, for the avoidance of doubt, the Swing Line Loans).
The commitment fees shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
are not met, and shall be due and payable quarterly in arrears on the tenth day
after each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. The commitment fees shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
          (b) Other Fees.
     (i) The Borrower shall pay to the Arrangers, the Administrative Agent and
the Co-Syndication Agents for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made

51



--------------------------------------------------------------------------------



 



shall, subject to Section 2.12(a), bear interest for one day. Each determination
by the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
     2.11 Evidence of Debt.
          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business in accordance with its
usual practice. The accounts or records maintained by the Administrative Agent
and each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
          (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
          (a) General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be; except that this sentence shall not apply
to the Maturity Date.

52



--------------------------------------------------------------------------------



 



     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
     (ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower

53



--------------------------------------------------------------------------------



 



by the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Term Loan or Revolving Credit Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          (f) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
Applicable Percentage (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its Applicable Percentage
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments

54



--------------------------------------------------------------------------------



 



shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.14 Increase in Revolving Credit Commitments or Term Loans.
          (a) Request for Increase. Provided there exists no Default, without
the consent of the Lenders and upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time, request
an increase in the Aggregate Credit Facility Amount (as determined by the
Borrower but subject to the approval of the Administrative Agent (such approval
not to be unreasonably withheld, delayed or conditioned)) by an amount that will
not cause the Aggregate Credit Facility Amount to be greater than the sum of
(i) the Aggregate Credit Facility Amount on the Closing Date, plus (ii)
$300,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000 (or such other amount as agreed to by the
Administrative Agent). Such increase in the Aggregate Credit Facility Amount may
be utilized by requesting either (i) additional Revolving Credit Commitments or
(ii) the making of additional Term Loans (in one or more tranches of Term
Loans). At the time of sending such notice, the Borrower shall specify the
nature of such increase (either as a Revolving Credit Commitment or as Term
Loans (in one or more tranches of Term Loans)) and may request all or part of
such increase from the existing Lenders and, if it does so, shall specify (in
consultation with the Administrative Agent) the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders). In the
event that the Borrower elects to request such increase as Term Loans, the
Borrower (in consultation with the Administrative Agent) shall notify the
Lenders of the material terms of the Term Loans, including the proposed pricing,
maturity, amortization schedule, maximum number of

55



--------------------------------------------------------------------------------



 



Interest Periods, permitted Types of Term Loans and other terms customary for
Term Loans, provided, however that (A) the maturity date for such Term Loans
shall not be prior to the Maturity Date with respect to the Revolving Credit
Facility and (B) such Term Loans not require prepayment other than (i) as
otherwise required pursuant to this Agreement and (ii) scheduled amortization in
excess of 5% of the aggregate initial principal amount of such Term Loans per
annum.
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment or make such Term Loans and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase or new Term Loans, respectively. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment or to make Term Loans, respectively.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, and,
in the case of increased Revolving Credit Commitments only, the L/C Issuer and
the Swing Line Lender (which approvals shall not be unreasonably withheld or
delayed), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel. It shall not be a
condition to obtaining an increase in the Aggregate Credit Facility Amount that
the full amount of such increase requested by the Borrower be approved by the
Lenders or any additional Eligible Assignees. If less than the full amount of
the increase requested by the Borrower is approved by the Lenders and any
additional Eligible Assignee, the Borrower may, at its option, accept the amount
of the increase so approved, or the Borrower may withdraw its request for such
increase.
     (d) Effective Date and Allocations. If the Aggregate Credit Facility Amount
is increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final amount and allocation of such
increase and the Increase Effective Date.
     (e) Incremental Supplement. Any increase in Revolving Credit Commitments or
the making of Term Loans pursuant to this Section shall become effective
pursuant to a supplement (an “Incremental Supplement”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Lender
(and, if applicable, each Eligible Assignee) agreeing to provide such increased
Revolving Credit Commitments or Term Loans, as applicable, and the
Administrative Agent.
     (f) Conditions to Effectiveness of Increase. As a condition precedent to
such increase and any Incremental Supplement, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of the Borrower, certifying that, before and after giving effect to such

56



--------------------------------------------------------------------------------



 



increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsection (a) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01, and (B) no Default exists. The
Borrower shall prepay any Revolving Credit Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section.
          (g) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.
          2.15 Cash Collateral.
          (a) Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
          (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
          (c) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied

57



--------------------------------------------------------------------------------



 



to the satisfaction of the specific L/C Obligations, Swing Line Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
          (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
          2.16 Defaulting Lenders.
          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
          (i) Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
          (ii) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in an interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts then owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender,

58



--------------------------------------------------------------------------------



 



the L/C Issuer or Swing Line Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts then owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
          (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
          (iv) Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure. During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Revolving Credit
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Line Loans shall
not exceed the positive difference, if any, of (1) the Revolving Credit
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Credit Loans of that Lender.
          (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the

59



--------------------------------------------------------------------------------



 



Lenders in accordance with their Applicable Revolving Credit Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
          3.01 Taxes.
          (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
          (ii) If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
          (c) Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including

60



--------------------------------------------------------------------------------



 



Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.
          (ii) Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Revolving Credit Facility and the repayment,
satisfaction or discharge of all other Obligations.
          (d) Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
          (e) Status of Lenders; Tax Documentation. (i) Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit

61



--------------------------------------------------------------------------------



 



the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
          (ii) Without limiting the generality of the foregoing, if the Borrower
is a resident for tax purposes in the United States,
          (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
          (B) each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
          (I) executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
          (II) executed originals of Internal Revenue Service Form W-8ECI,
          (III) executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,
          (IV) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

62



--------------------------------------------------------------------------------



 



          (V) executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
          (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
          (f) Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
          3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such

63



--------------------------------------------------------------------------------



 



Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
          3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
          3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
          (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

64



--------------------------------------------------------------------------------



 



or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
          (ii) subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or
          (iii) impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

65



--------------------------------------------------------------------------------



 



          (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
          (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least ten (10) days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.
          3.05 Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any calculated
loss, cost or expense incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
          (c) any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London

66



--------------------------------------------------------------------------------



 



interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
          3.06 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender delivers to the Borrower a notice pursuant to
Section 3.02, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
          3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Revolving Credit Facility and
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
          4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
          (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
          (i) executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

67



--------------------------------------------------------------------------------



 



          (ii) a Note executed by the Borrower in favor of each Lender
requesting a Note;
          (iii) the Pledge and Security Agreement duly executed by each Loan
Party; together with:
          (A) certificates, if any, representing the Pledged Shares referred to
in the Pledge and Security Agreement accompanied by undated stock powers
executed in blank,
          (B) proper Financing Statements in form appropriate for filing under
the UCC of all jurisdictions that the Administrative Agent and Collateral Agent
may deem necessary in order to perfect the Liens created under the Pledge and
Security Agreement, covering the Collateral described in the Pledge and Security
Agreement,
          (C) completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,
          (D) evidence of the completion of all other actions, recordings and
filings of or with respect to the Pledge and Security Agreement that the
Administrative Agent or Collateral Agent may deem necessary in order to perfect
the Liens created thereby, and
          (E) evidence that all other action that the Administrative Agent and
Collateral Agent may deem necessary or desirable in order to perfect the Liens
created under the Pledge and Security Agreement has been taken (including
receipt of duly executed payoff letters, UCC-3 termination statements and
landlords’ and bailees’ waiver and consent agreements);
          (iv) deeds of trust, mortgages, leasehold deeds of trust and leasehold
mortgages (or amendments to existing deeds of trust, mortgages, leasehold deeds
of trust and leasehold mortgages) listed on Schedule 4.01 (together with each
other mortgage delivered pursuant to Section 6.13, in each case as amended, the
“Mortgages”), duly executed by the appropriate Loan Party, together with:
          (A) evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent and
Collateral Agent may deem necessary or desirable in order to create a valid
first and subsisting Lien on the property described therein in favor of the
Collateral Agent for the benefit of the Secured Parties and that all filing,
documentary, stamp, intangible and recording taxes and fees have been or will be
paid upon recording,

68



--------------------------------------------------------------------------------



 



          (B) evidence that arrangements reasonably satisfactory to the
Administrative Agent have been made for the issuance of a fully paid title
insurance policy (or endorsements to existing title policies) in respect of the
properties subject to Mortgages listed on Schedule 4.01 as being subject to
title insurance (the “Mortgage Policies”) in form and substance, with
endorsements and in amounts reasonably acceptable to the Administrative Agent
and Collateral Agent, issued, coinsured and reinsured by title insurers
reasonably acceptable to the Administrative Agent and Collateral Agent, insuring
the Mortgage in respect of such property to be valid first and subsisting Liens
on the property described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only Liens permitted under the Loan Documents, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents and for mechanics’ and materialmen’s Liens) and such coinsurance and
direct access reinsurance as the Administrative Agent may deem necessary or
desirable, and
          (C) evidence that all other action that the Administrative Agent and
Collateral Agent may deem necessary or desirable in order to create valid first
and subsisting Liens on the property described in the Mortgages has been taken;
          (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
          (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
          (vii) (A) a favorable opinion of Bracewell & Giuliani LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit G and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request and (B) a favorable opinion of local counsel to the Loan Parties in the
states of Louisiana, Mississippi and Florida, addressed to Administrative Agent
and each Lender, as to such matters concerning the Loan Parties and the Loan
Documents as Administrative Agent may reasonably request, in form and substance
reasonably satisfactory to Administrative Agent;
          (viii) the Initial Financial Statements;
          (ix) certificates or binders evidencing Loan Parties’ insurance in
effect on the date hereof naming the Collateral Agent as loss payee and
additional insured;

69



--------------------------------------------------------------------------------



 



          (x) a certificate signed by a Responsible Officer of General Partner
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied; and (B) that there has been no event or circumstance since
December 31, 2009 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
          (xi) a certificate attesting to the Solvency of the Loan Parties
(taken as a whole) after giving effect to the initial Credit Extension
hereunder, from the chief financial officer, chief accounting officer, treasurer
or controller of General Partner; and
          (xii) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.
          (b) (i) All fees required to be paid to the Administrative Agent, the
Co-Syndication Agents and the Arrangers on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.
          (c) Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
          (d) The Intercreditor Agreement shall have been duly executed and
delivered by each party thereto, and shall be in full force and effect.
          (e) The Administrative Agent shall have received evidence satisfactory
to it that (A) all Loans (as defined in the Existing Credit Agreement) of the
Lenders (as defined in the Existing Credit Agreement) which will not execute and
deliver this Agreement (and will not have a Revolving Credit Commitment
hereunder) (“Exiting Lenders”) shall have been or shall concurrently with the
initial Credit Extension hereunder be repaid in full, together with any accrued
interest thereon and any accrued fees payable to such Exiting Lenders under the
Existing Credit Agreement to but excluding the Closing Date.
          (f) The Closing Date shall have occurred on or before July 19, 2010.
          Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
          4.02 Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a

70



--------------------------------------------------------------------------------



 



conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
          (a) The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b) of Section 6.01.
          (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
          (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
          Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
          5.01 Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws (excluding
Environmental Laws that are the subject of Section 5.09, federal, state and
local income tax Laws that are the subject of Section 5.11 and ERISA that is the
subject of Section 5.12); except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
          5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not

71



--------------------------------------------------------------------------------



 



(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than Liens permitted by the Loan Documents), or require
any payment to be made under (i) any Contractual Obligation (other than the Loan
Documents) to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law. Each Loan Party is in compliance with all Contractual Obligations referred
to in clause (b)(i), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
          5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Security
Documents, (c) the perfection or maintenance of the Liens created under the
Security Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Documents, except for (i) filings necessary to perfect and maintain the
perfection of the Liens on the Collateral granted by the Loan Parties in favor
of the Lenders, (ii) the authorizations, approvals, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect and (iii) those approvals, consents, exemptions, authorizations or other
action, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.
          5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.
          5.05 Financial Statements; No Material Adverse Effect.
          (a) The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the predecessor
business of the Borrower and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness that would be
required to be disclosed in Consolidated financial statements of the Borrower or
the footnotes thereto prepared in accordance with GAAP.
          (b) The unaudited Consolidated financial statements of the Borrower
and its Consolidated Subsidiaries as of March 31, 2010 (i) were prepared in
accordance with GAAP

72



--------------------------------------------------------------------------------



 



consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
Consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as of the date thereof and their Consolidated results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments. As of the
Closing Date, all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness, are disclosed in the Initial Financial Statements.
          (c) Since December 31, 2009, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
          5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, against any
Loan Party or any Subsidiary thereof or against any of their properties or
revenues, or that is contemplated by any Loan Party against any other Person
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
          5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
          5.08 Ownership of Property; Liens. (a) Each Loan Party and each
Restricted Subsidiary thereof has (or on the Closing Date, will have) good and
defensible fee simple title to or valid leasehold interests, or valid easements
or other property interests in, all of its real property and good and valid
title to all of its personal property necessary in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No material
default exists under (i) any lease on any property on which a Mortgage is
granted, or (ii) any other lease, to the extent such default would reasonably be
expected to have a Material Adverse Effect. All of the plants, offices, or
facilities and other tangible assets owned, leased or used by any Loan Party or
any Restricted Subsidiary thereof in the conduct of their respective businesses
are (i) insured to the extent and in a manner required by Section 6.07,
(ii) structurally sound with no known defects which have or could reasonably be
expected to have a Material Adverse Effect, (iii) in good operating condition
and repair, subject to ordinary wear and tear and except to the extent failure
could not reasonably be expected to have a Material Adverse Effect, (iv) not in
need of maintenance or repair except for ordinary, routine maintenance and
repair the cost of which is immaterial and except to the extent failure to so
maintain and repair could not reasonably be expected to have a Material Adverse
Effect, (v) sufficient for the operation of the businesses of such Loan Party
and its Restricted Subsidiaries as currently conducted, except to the extent
failure to be so sufficient could not reasonably be expected to have a Material
Adverse Effect

73



--------------------------------------------------------------------------------



 



and (vi) in conformity with all applicable laws, ordinances, orders, regulations
and other requirements (including applicable zoning, environmental, motor
vehicle safety, occupational safety and health laws and regulations) relating
thereto, except where the failure to conform could not reasonably be expected to
have a Material Adverse Effect.
          (b) The property of the Loan Parties and their Restricted Subsidiaries
is subject to no Liens other than Liens permitted under Section 7.01.
          5.09 Environmental Compliance (a). The Borrower and its Restricted
Subsidiaries periodically conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          5.10 Insurance. The properties of each Loan Party and each Subsidiary
thereof are insured with financially sound and reputable insurance companies not
Affiliates of any Loan Party, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or Subsidiary operates.
          5.11 Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Loan Party and each Restricted Subsidiary thereof has filed all federal, state
and other tax returns and reports required to be filed, and have paid all
federal, state and other taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party or any Subsidiary thereof that would, if made, have a Material
Adverse Effect. No Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement, except as provided in the Borrower’s Partnership Agreement or
in the Omnibus Agreement.
          5.12 ERISA Compliance.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service. To the best knowledge of the
Borrower, nothing has occurred that would prevent, or cause the loss of such
tax-qualified status.
          (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan

74



--------------------------------------------------------------------------------



 



that could reasonably be expected to have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event; (ii) the
Borrower and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Borrower nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan or Multiemployer Plan.
          (d) Neither the Borrower or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
          5.13 Subsidiaries; Equity Interests; Taxpayer Identification Number.
Other than those specifically disclosed in Part (a) of Schedule 5.13 or as
disclosed from time to time pursuant to Sections 6.12, the Borrower has no
Subsidiaries and all of the outstanding Equity Interests in the Borrower’s
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned in the amounts so disclosed free and clear of all Liens other than the
Liens created pursuant to the Loan Documents. Set forth on Part (b) of
Schedule 5.13, as of the Closing Date, as supplemented by each report required
to be delivered pursuant to Section 6.02(k), as of the date of such report is:
(i) a complete and accurate list of all Loan Parties showing as of such date the
jurisdiction of its formation, the address of its principal place of business,
its U.S. taxpayer identification number or, in the case of any non-U.S. Loan
Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation,
and, for the preceding 5 years, any other jurisdiction of organization and any
other name (including any trade or fictitious name) used by such Loan Party, and
(ii) a complete and accurate list of the Investments of the type permitted by
Sections 7.02(d), (i) or (j). All of the outstanding Equity Interests in the
Borrower have been validly issued, are fully paid and nonassessable, except with
respect to additional contributions required to be made by General Partner
pursuant to the Borrower’s Partnership Agreement or applicable Law.

75



--------------------------------------------------------------------------------



 



          5.14 Margin Regulations; Investment Company Act.
          (a) No Loan Party is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
          (b) No Loan Party nor any Person Controlling any Loan Party nor any
Subsidiary thereof is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
          5.15 Disclosure. Each Loan Party has disclosed to the Administrative
Agent and the Lenders all matters required to be disclosed pursuant to
Section 6.03. No report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; provided,
further, that, with respect to pro forma financial information, the Borrower
represents only that such information was prepared in good faith and reflects,
in all material respects, such pro forma financial information is in accordance
with assumptions and requirements of GAAP for pro forma presentation and based
upon such other assumptions that are believed to be reasonable at the time of
preparation and, to the extent material, are disclosed as part of such pro forma
financial information.
          5.16 Compliance with Laws. Each Loan Party and each Restricted
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws (except for Environmental Laws that are the subject of
Section 5.09, federal and state income tax Laws that are the subject of
Section 5.11 and ERISA that is the subject of Section 5.12) and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
          5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each
Restricted Subsidiary thereof own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses as currently conducted, and, without conflict with the rights of any
other Person, except to the extent such conflict, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
To the best knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any

76



--------------------------------------------------------------------------------



 



Restricted Subsidiary thereof infringes upon any rights held by any other
Person, except to the extent such conflicts, either individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrower, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
          5.18 Labor Disputes and Acts of God. Neither the business nor the
properties of any Loan Party or any Restricted Subsidiary thereof has been
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
          5.19 Solvency. Upon giving effect to the execution of this Agreement
and the other Loan Documents by each Loan Party and the consummation of the
transactions contemplated hereby and thereby, each Loan Party will be Solvent.
          5.20 Credit Arrangements. No Affiliate of any Loan Party is party to
or subject to any credit agreement, loan agreement, indenture, purchase
agreement, guaranty or other arrangement providing for or otherwise relating to
any Indebtedness or any extension of credit (or commitment for any extension of
credit) that creates by a covenant of such Affiliate or otherwise, any
limitation or restriction of any action of any Loan Party or any obligation that
any Loan Party be caused to take any action.
          5.21 Real Property. As of the Closing Date, Schedule 5.21(a) sets
forth a description of each material fee owned property owned by any Loan Party
and each material parcel of real property leased by any Loan Party (other than
the realty associated with the pipelines and gathering systems and other than
immaterial real property including, but not limited to, compressor sites, pump
stations and meter sites). As of the Closing Date, Schedule 5.21(b) sets forth a
general description of all material pipelines, gathering systems and the realty
associated therewith owned by the Loan Parties. The Borrower shall provide
updates to Schedule 5.21(a) and (b) upon the reasonable request of the
Administrative Agent.
          5.22 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of any Loan Party or any Restricted
Subsidiary thereof as of the Closing Date and except as could not reasonably be
expected to have a Material Adverse Effect, no Loan Party nor any Subsidiary
thereof has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.
          5.23 Security Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents from time to time, no filing or other action will be
necessary to perfect or protect such Liens.

77



--------------------------------------------------------------------------------



 



          5.24 Foreign Assets Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds thereof violates the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the Act
(as defined in Section 10.18). None of the Borrower or its Affiliates (a) is a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.
ARTICLE VI.
AFFIRMATIVE COVENANTS
          So long as any Lender shall have any Revolving Credit Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Restricted Subsidiary to:
          6.01 Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:
          (a) as soon as available, but in any event within 30 days after the
date on which the Borrower is required under Securities Laws to file a Form 10-K
annual report (without giving effect to any extension permitted by the SEC) for
each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2010), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related Consolidated
statements of income or operations, partners’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP and such Consolidated statements to be audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and
          (b) as soon as available, but in any event within 30 days after the
date on which the Borrower is required under Securities Laws to file a Form 10-Q
quarterly reports (without giving effect to any extension permitted by the SEC)
for each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended June 30, 2010), a Consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related Consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in

78



--------------------------------------------------------------------------------



 



comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
and the related Consolidated statements of cash flows and partners’ equity for
the portion of the Borrower’s fiscal year then ended, all in reasonable detail
and prepared in accordance with GAAP and such Consolidated statements to be
certified by the chief financial officer, chief accounting officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, partners’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.
          6.02 Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:
          (a) no later than three (3) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of General Partner and stating that
such officer has caused this Agreement to be reviewed and has no knowledge of
any Default by the Borrower in the performance or observance of any of the
provisions of this Agreement, during, or at the end of, as applicable, such
fiscal year or fiscal quarter, or, if such officer has such knowledge,
specifying each Default and the nature thereof, showing compliance by the
Borrower as of the date of such statement with the financial covenants set forth
in Article VII, and calculations for such financial covenants shall be included,
and the other applicable covenants set forth in Exhibit D (which delivery may,
unless the Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
          (b) promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them ;
          (c) promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the partners of the Borrower (other than reports and registration statements
which the Borrower files with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange) not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
          (d) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
          (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

79



--------------------------------------------------------------------------------



 



          (f) within five Business Days after (i) a Responsible Officer’s
receipt of any written notice of any violation by any Loan Party of any
Environmental Law, (ii) a Responsible Officer’s obtaining knowledge that any
Governmental Authority has asserted that any Loan Party is not in compliance
with any Environmental Law or that any Governmental Authority is investigating
any Loan Party’s compliance therewith, (iii) a Responsible Officer’s receipt of
any written notice from any Governmental Authority or other Person or otherwise
obtaining knowledge that any Loan Party is or may be liable to any Person as a
result of the Release or threatened Release of any Contaminant or that any Loan
Party is subject to investigation by any Governmental Authority evaluating
whether any remedial action is needed to respond to the Release or threatened
Release of any Contaminant, or (iv) a Responsible Officer’s receipt of any
written notice of the imposition of any Environmental Lien against any property
of any Loan Party which in any event under clause (i), (ii), (iii) or
(iv) preceding could reasonably be expected to result in, or has resulted in,
liability, either individually or in the aggregate, in excess of $10,000,000 or
otherwise could reasonably be expected to have, or has resulted in, a Material
Adverse Effect, copies of such notice or a written notice setting forth the
matters in (ii) above;
          (g) not less than three Business Days prior to any change in any Loan
Party’s (i) name as it appears in the jurisdiction of its formation,
incorporation, or organization, (ii) type of entity, or (iii) organizational
identification number, written notice thereof;
          (h) upon the Administrative Agent’s request, or, in the event that
such filing reflects a significant material adverse change with respect to the
matters covered thereby, within three Business Days after the filing thereof
with the PBGC, the DOL, or the IRS, as applicable, copies of the following:
(i) each annual report (form 5500 series), including Schedule B thereto, filed
with the PBGC, the DOL, or the IRS with respect to each Plan; (ii) a copy of
each funding waiver request filed with the PBGC, the DOL, or the IRS with
respect to any Plan and all communications received by any Loan Party or any
ERISA Affiliate from the PBGC, the DOL, or the IRS with respect to such request;
and (iii) a copy of each other filing or notice filed with the PBGC, the DOL, or
the IRS, with respect to each Plan by any Loan Party or any ERISA Affiliate;
          (i) as soon as available, but in any event within 90 days after the
end of each fiscal year, a business and financial plan for the Borrower (in form
reasonably satisfactory to Administrative Agent and based on assumptions
believed to be reasonable in light of the circumstances at the time when made),
prepared or caused to be prepared by a Responsible Officer of General Partner,
setting forth for the then calendar year, financial projections, budgets and
hedging schedules for the Borrower and its Consolidated Subsidiaries;
          (j) not less than one Business Day prior to, and as a condition to
each Compliance Event (whether in one transaction or in a series of transactions
without duplication), a certificate from a Responsible Officer of General
Partner (A) demonstrating pro forma compliance with the provisions of
Section 7.14(b) and/or Section 7.15(b) and containing calculations in such
detail as may be reasonably required by the Administrative Agent and
(B) certifying that no Default shall have occurred and be continuing after
giving effect to such transaction;
          (k) at the time of the delivery of each Compliance Certificate under
Section 6.02(a), a report containing a description of all changes in the
information included in Part (b) of

80



--------------------------------------------------------------------------------



 



Schedule 5.13 as may be necessary for Part (b) of Schedule 5.13 to be accurate
and complete as of the date of such report; and
          (l) promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
          Documents required to be delivered pursuant to Section 6.01(a) or (b)
or Section 6.02(a) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (I) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies and (II) the Borrower shall
arrange for the notification of the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
          The Borrower hereby acknowledges that (a) the Administrative Agent,
the Co-Syndication Agents and/or the Arrangers will make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “the Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all the
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking the Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Co-Syndication Agents, the Arrangers,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all the Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent, the
Co-Syndication Agents and the Arrangers shall be entitled to treat any the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” Each
Public Lender is subject to the notice requirements of Section 10.02(e).

81



--------------------------------------------------------------------------------



 



          6.03 Notices. Promptly notify the Administrative Agent:
          (a) of the occurrence of any Default;
          (b) to the extent not otherwise disclosed pursuant to Section 6.02(c),
of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension, or any
material development therein, between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding by any Person not a Governmental
Authority affecting the Borrower or any Subsidiary;
          (c) of the occurrence of any ERISA Event;
          (d) of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary; and
          (e) of the occurrence of any Disposition of property or assets, any
sale of Equity Interests, any incurrence or issuance of any Indebtedness or
receipt of any Extraordinary Receipt, in each case with respect to which the
Borrower is required to make a mandatory prepayment pursuant to Section 2.05.
          Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of General Partner setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached, if any.
          6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities (including all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets and all lawful claims which, if unpaid, would by law become
a Lien upon its property) except in each case, to the extent the failure to pay
or discharge the same could not reasonably be expected to have a Material
Adverse Effect.
          6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.05 or 7.06; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
          6.06 Maintenance of Properties. Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good

82



--------------------------------------------------------------------------------



 



working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.
          6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of any Loan Party, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, including, without limitation, insurance
against business interruption and its liability for injury to persons or
property, and providing (a) for payment of losses to the Collateral Agent as its
interests may appear, (b) that such policies may not be canceled or reduced or
affected in any material manner for any reason without 30 days prior notice to
the Collateral Agent (or 10 days prior notice in the case of a failure to pay
premiums), and (c) to provide for any other matters specified in any applicable
Security Document or which the Administrative Agent may reasonably require. Each
Loan Party will maintain any additional insurance coverage as described in the
respective Security Documents. The Borrower shall maintain, or cause to be
maintained, with an insurer reasonably acceptable to the Administrative Agent,
flood insurance sufficient for Lenders to comply with Regulation H of the Board
of Governors of the Federal Reserve System.
          6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
          6.09 Books and Records. Maintain proper books of record and account,
in which entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower and such Subsidiary, as the case may be.
          6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than one (1) time during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Borrower’s expense; provided, further that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

83



--------------------------------------------------------------------------------



 



          6.11 Use of Proceeds. On the Closing Date, use the proceeds of this
Agreement to refinance Indebtedness under the Existing Credit Agreement.
Thereafter, the proceeds of this Agreement shall be used for working capital of
the Loan Parties including the issuance of Letters of Credit (which may also be
issued for the account of a Targa Parent or an Unrestricted Subsidiary for the
purposes and subject to the limitations set forth in Section 2.03(a)), capital
expenditures, and for general corporate purposes of the Loan Parties not in
contravention of any Law or of any Loan Document.
          6.12 Additional Subsidiaries and Guarantors. Notify the Administrative
Agent and the Collateral Agent not later than three Business days after any
Person becomes a Subsidiary, which notice shall provide the information included
in Schedule 5.13 as may be necessary for Schedule 5.13 to be accurate and
complete as of the date of such notice and shall specify whether such Person is
a Domestic Restricted Subsidiary (and if it is or is to be treated as an
Immaterial Subsidiary information demonstrating to the reasonable satisfaction
of the Administrative Agent that such treatment is permitted), a Foreign
Subsidiary or an Unrestricted Subsidiary (and shall include compliance with the
requirements of Section 6.18 for designation as an Unrestricted Subsidiary) and
(a) in the case of any Person that becomes a Domestic Restricted Subsidiary
(other than an Immaterial Subsidiary) of the Borrower, and promptly thereafter
(and in any event within 30 days (or such longer period as the Administrative
Agent may agree in its discretion)), cause such Person, to (i) become a
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (v) and (vi) of Section 4.01(a)
and, if requested by the Administrative Agent, favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent and (b) at the time that any Person becomes a Restricted
Subsidiary of the Borrower, and promptly thereafter (and in any event within
30 days (or such longer period as the Administrative Agent may agree in its
discretion)), (w) cause all of the Equity Interests, or Eligible Equity
Interests in the case of a First-Tier Foreign Subsidiary, of such Person owned
by a Loan Party to be pledged to the Collateral Agent to secure the Obligations,
the Cash Management Obligations and the Secured Swap Obligations by executing
and delivering the Pledge and Security Agreement or a joinder thereto,
(x) pursuant to the Pledge and Security Agreement, deliver or cause to be
delivered to the Collateral Agent all certificates, stock powers and other
documents required by the Pledge and Security Agreement with respect to all such
Equity Interests or Eligible Equity Interests, as applicable, in any such
Person, (y) take or cause to be taken such other actions, all as may be
necessary to provide the Collateral Agent with a first priority perfected pledge
on and security interest in such Equity Interests or Eligible Equity Interests,
as applicable, in such Subsidiary, and (z) deliver to the Collateral Agent
documents of the types referred to in clauses (v) and (vi) of Section 4.01(a)
and, if requested by the Collateral Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (w)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
          6.13 Agreement to Deliver Security Documents. Deliver and to cause
each Guarantor and any other Person required by the Administrative Agent or the
Collateral Agent to deliver, to further secure the Obligations, the Secured Swap
Obligations, and the Cash

84



--------------------------------------------------------------------------------



 



Management Obligations, whenever requested by the Administrative Agent or
Collateral Agent in their sole and absolute discretion, deeds of trust,
mortgages, chattel mortgages, security agreements, flood hazard certification,
evidence of title, financing statements and other Security Documents in form and
substance satisfactory to the Administrative Agent and Collateral Agent for the
purpose of granting, confirming, and perfecting first and prior liens or
security interests, subject only to Liens permitted under the Loan Documents, on
any real or personal property now owned or hereafter acquired by such Persons,
excluding real property that, taken together with all property reasonably
related thereto or used in connection therewith that does not then constitute
Collateral, has a fair market value of less than $10,000,000. Notwithstanding
the foregoing, (a) Equity Interests of a Person that is not a Subsidiary shall
not be required to be Collateral to the extent prohibited by a provision that is
permitted by clause (II) of the proviso in Section 7.10 and (b) Equity Interests
of an Unrestricted Subsidiary shall not be required to be Collateral except to
the extent necessary in order for such Unrestricted Subsidiary to be designated
as an Included Unrestricted Subsidiary pursuant to the definition thereof.
          6.14 Perfection and Protection of Security Interests and Liens.
Deliver and to cause each Guarantor and any other Person required by the
Administrative Agent or Collateral Agent to deliver Security Documents pursuant
to Section 6.13, to deliver from time to time to the Collateral Agent any
financing statements, continuation statements, extension agreements and other
documents, properly completed and executed (and acknowledged when required) by
such Persons in form and substance reasonably satisfactory to the Collateral
Agent, which the Collateral Agent requests for the purpose of perfecting,
confirming, or protecting any Liens or other rights in any property securing any
Obligations, Secured Swap Obligations and Cash Management Obligations. The
Borrower further agrees to promptly, upon request by the Administrative Agent or
Collateral Agent, or any Lender through the Administrative Agent, correct any
material defect or error that may be discovered in any Security Document or in
the execution, acknowledgment, filing or recordation thereof.
          6.15 Performance on the Borrower’s Behalf. If any Loan Party fails to
pay any taxes, insurance premiums, expenses, attorneys’ fees or other amounts it
is required to pay under any Loan Document, the Administrative Agent may pay the
same after notice of such payment by the Administrative Agent is given to the
Borrower. The Borrower shall promptly reimburse the Administrative Agent for any
such payments and each amount paid by the Administrative Agent shall constitute
an Obligation owed hereunder which is due and payable on the date such amount is
paid by the Administrative Agent.
          6.16 Environmental Matters; Environmental Reviews. Except, in each
case, to the extent that the failure to do so could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (a) comply
in all material respects with all Environmental Laws now or hereafter applicable
to such Loan Party as well as all contractual obligations and agreements with
respect to environmental remediation or other environmental matters, (b) obtain,
at or prior to the time required by applicable Environmental Laws, all
environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect, (c) conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws, and (d) promptly pay and discharge
when due all

85



--------------------------------------------------------------------------------



 



Environmental Liabilities and debts, claims, liabilities and obligations with
respect to any clean-up or remediation measures necessary to comply with
Environmental Laws unless, in each case, the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Loan Party.
          6.17 Compliance with Agreements. Observe, perform or comply with any
agreement with any Person or any term or condition of any instrument, if such
agreement or instrument is materially significant to such Loan Party or to Loan
Parties on a Consolidated basis or materially significant to any Guarantor,
unless any such failure to so observe, perform or comply is remedied within the
applicable period of grace (if any) provided in such agreement or instrument or
unless such failure to so observe, perform or comply would not reasonably be
expected to have a Material Adverse Effect.
          6.18 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.
          (a) Unless designated after the Closing Date in writing to the
Administrative Agent pursuant to this Section, any Person that becomes a
Subsidiary of the Borrower or any of its Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.
          (b) The Borrower may designate any Subsidiary (including a newly
formed or newly acquired Subsidiary) as an Unrestricted Subsidiary if (i) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents are true and correct on and as of such date as if made on and as of
the date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct as of such date), (ii) after giving effect
to such designation, no Default or Event of Default would exist,
(iii) immediately after giving effect to such designation, the Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Sections 7.14(b) and 7.15(b), (iv) no Subsidiary may be
designated as an Unrestricted Subsidiary if it will be treated as a “restricted
subsidiary” for purposes of any indenture or agreement governing Unsecured Note
Indebtedness and (v) in the case of a Subsidiary which is already classified as
a Restricted Subsidiary (other than an Immaterial Subsidiary), the Borrower has
obtained the prior written consent of the Administrative Agent and the Required
Lenders. Except as provided in this Section, no Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary.
          (c) The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Loan Parties contained in each of the Loan
Documents are true and correct in all material respects on and as of such date
as if made on and as of the date of such redesignation (or, if stated to have
been made expressly as of an earlier date, were true and correct as of such
date), (ii) after giving effect to such designation, no Default or Event of
Default would exist and (iii) immediately after giving effect to such
designation, the Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Sections 7.14(b) and 7.15(b).
          (d) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, Guarantee any Indebtedness or other obligations of any
Unrestricted Subsidiary, other than (i) Letters of Credit issued hereunder for
the account of an Unrestricted Subsidiary subject to the

86



--------------------------------------------------------------------------------



 



limitations contained in Section 2.03(a) and (ii) Guarantees of performance
obligations of any Unrestricted Subsidiary arising in the ordinary course of
business and related to the operation of such Unrestricted Subsidiary’s
business; provided that, for the avoidance of doubt, no such Guarantee under the
forgoing clause (ii) shall, directly or indirectly, (A) benefit the holder of
Indebtedness of such Unrestricted Subsidiary or (B) Guarantee payment
obligations of an Unrestricted Subsidiary, including accounts payable and
capital expenditures, or payment obligations related to the purchase,
construction or development of property.
          (e) The Borrower will not permit any Unrestricted Subsidiary to hold
any Equity Interests in, or any Indebtedness of, the Borrower, any Restricted
Subsidiary or any Included Unrestricted Subsidiary.
          6.19 Maintenance of Corporate Separateness. Satisfy customary
corporate or limited liability company formalities and other requirements
necessary to preserve the separate existence of each Unrestricted Subsidiary
from the Borrower and each Restricted Subsidiary.
ARTICLE VII.
NEGATIVE COVENANTS
          So long as any Lender shall have any Revolving Credit Commitment
hereunder, any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly:
          7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:
          (a) Liens pursuant to any Loan Document;
          (b) [Reserved];
          (c) Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
          (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or if more than sixty (60) days
overdue, are unfiled and no other action has been take to enforce such Lien or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
          (e) (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA and (ii) pledges and
deposits in the ordinary course of business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance

87



--------------------------------------------------------------------------------



 



carriers providing property, casualty or liability insurance to such Person and
(iii) Liens on proceeds of insurance policies securing Indebtedness permitted
under Section 7.03(m)(i);
          (f) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
          (g) easements, rights-of-way, servitudes, permits, reservations,
exceptions, covenants and other restrictions as to the use of real property, and
other similar encumbrances incurred in the ordinary course of business which,
with respect to all of the foregoing, do not secure the payment of Indebtedness
(other than pursuant to the Loan Documents) and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;
          (h) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments;
          (i) Liens securing Capital Leases and purchase money Indebtedness
permitted under Section 7.03(e); provided that (i) such Liens securing purchase
money Indebtedness do not at any time encumber any property other than the
property financed by such Indebtedness and the proceeds and products thereof and
(ii) the Indebtedness secured thereby does not exceed as of the date such
Indebtedness is incurred the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
          (j) Subject to the consent of Administrative Agent, Liens existing
upon property acquired in an acquisition or of any Person that becomes a
Restricted Subsidiary, existing at the time of such acquisition and not incurred
in contemplation thereof, and not upon any other property, securing only
Indebtedness permitted by Section 7.03(i);
          (k) Liens reserved in leases of business premises entered into in the
ordinary course of business for rent and for compliance with the terms of the
lease limited to equipment and fixtures on the leased premises;
          (l) Liens (i) of a collection bank arising under Section 4.210 of the
UCC on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry; or (iv) in connection with
Cash Management Obligations and other obligations in respect of netting
services, overdraft protections and similar arrangements, in each case in
connection with deposit accounts in the ordinary course of business and that are
limited to Liens customary in such arrangements;
          (m) Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Sections 7.02(i) and (j),
to be applied against the purchase price for such Investment, and
(ii) consisting of an agreement to Dispose of any

88



--------------------------------------------------------------------------------



 



property in a Disposition permitted under Section 7.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;
          (n) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens (in each case limited to the cash, commodity
contracts or other Investments in such account) attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;
          (o) Liens that constitute Guarantees of Indebtedness to the extent
such Guarantees are permitted by Section 7.03; and
          (p) Liens on Property not constituting Collateral for the Obligations,
the Cash Management Obligations or the Secured Swap Obligations and not
otherwise permitted by the foregoing clauses of this Section 7.01; provided that
the aggregate principal or face amount of all Indebtedness secured by Liens
under this Section 7.01(p) shall not exceed $50,000,000 at any time;
          provided, however, nothing in this Section 7.01 shall in and of itself
constitute or be deemed to constitute an agreement or acknowledgment by the
Administrative Agent or any Lender that any Indebtedness subject to or secured
by any Lien, right or other interest permitted under subsections (a) through
(o) above ranks in priority to any Obligation.
          7.02 Investments. Make any Investments, except:
          (a) Investments held by the Borrower or such Subsidiary in the form of
cash equivalents;
          (b) Investments of the Borrower in any Restricted Subsidiary and
Investments of any Restricted Subsidiary in the Borrower or in another
Restricted Subsidiary;
          (c) Investments representing non-cash consideration of Dispositions
permitted under Section 7.05;
          (d) the acquisition of or other Investments (other than Investments
consisting of Guarantees) in any Unrestricted Subsidiary so long as
(i) immediately before and immediately after giving pro forma effect to any such
acquisition or Investment, no Default shall have occurred and be continuing, and
(ii) immediately after giving effect to such acquisition or Investment, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14(b) and 7.15(b); provided,
however that if such acquisition or Investment relates to an Included
Unrestricted Subsidiary, the contribution to Consolidated EBITDA in respect of
the net income of Included Unrestricted Subsidiaries shall be limited to 35% of
Consolidated EBITDA for purposes of giving pro forma effect to such acquisition
or Investment;
          (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from

89



--------------------------------------------------------------------------------



 



financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;
          (f) Guarantees permitted by Section 7.03;
          (g) Investments in Swap Contracts permitted by Section 7.03(d);
          (h) Loans or advances to any officer, director or employee of any Loan
Party for travel and related expenses consistent with the policies and
procedures of such Loan Party and not to exceed $2,500,000 at any one time
outstanding;
          (i) the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a wholly owned Restricted Subsidiary of the
Borrower (including as a result of a merger or consolidation); provided that,
with respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):
          (i) to the extent required by Section 6.12, each applicable Loan Party
and any such newly created or acquired Restricted Subsidiary (and, to the extent
required by this Agreement, the Restricted Subsidiaries of such created or
acquired Restricted Subsidiary) shall be a Guarantor and shall have complied
with the requirements of Sections 6.12 and 6.13, within the times specified
therein;
          (ii) the acquired property, assets, business or Person is in the
Present Line of Business; and
          (iii) (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) immediately after giving effect to such purchase or
other acquisition, the Borrower and its Restricted Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in Sections 7.14(b) and
7.15(b);
          (j) Investments (other than Investments consisting of Guarantees) in
Persons (other than a Person that is or becomes a Subsidiary of the Borrower) in
the Present Line of Business to the extent not otherwise permitted by the
foregoing clauses of this Section, so long as, immediately after giving effect
to any such Investment, no Default has occurred and is continuing and the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14(b) and 7.15(b); and
          (k) from and after the time that a Targa Parent has no material assets
other than direct or indirect ownership interests in the Borrower, the
acquisition of all of the Equity Interests of such Targa Parent, so long as
(i) immediately before and immediately after giving pro forma effect to any such
acquisition or Investment, no Default shall have occurred and be continuing and
(ii) immediately after giving effect to such acquisition or Investment, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
all of the covenants set forth in Sections 7.14(b) and 7.15(b).

90



--------------------------------------------------------------------------------



 



          7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness under the Loan Documents;
          (b) [intentionally omitted];
          (c) Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Restricted
Subsidiary;
          (d) obligations (contingent or otherwise) of the Borrower or any
Restricted Subsidiary existing or arising under any Swap Contract with a Hedging
Party designed to hedge against interest rates, foreign exchange rates or
commodities pricing risks incurred in the ordinary course of business and not
for speculative purposes;
          (e) Indebtedness in respect of Capital Lease Obligations, Synthetic
Lease Obligations and purchase money obligations for fixed or capital assets
within the requirements set forth in Section 7.01(i); provided that the
aggregate amount of all such Indebtedness under this Section 7.03(e) at any one
time outstanding shall not exceed an amount equal to five percent (5%) of
Consolidated Net Tangible Assets;
          (f) unsecured Indebtedness in respect of a private placement or a
public sale of unsecured senior or subordinated notes by the Borrower and
unsecured guarantees of such notes by one or more of the Guarantors; provided
that no principal of such Indebtedness is scheduled to mature earlier than the
Maturity Date;
          (g) Indebtedness of any Restricted Subsidiary owing to the Borrower or
another Restricted Subsidiary subordinated to the Obligations, the Cash
Management Obligations and the Secured Swap Obligations on terms satisfactory to
the Administrative Agent;
          (h) Unsecured Indebtedness owed to either Targa Parent or any of its
Subsidiaries; provided that (i) such Indebtedness is subordinated to the
Obligations, the Cash Management Obligations and the Secured Swap Obligations on
terms reasonably satisfactory to the Administrative Agent and (ii) no principal
of such Indebtedness is scheduled to mature earlier than the Maturity Date or
can be subject to prepayment except as permitted under Section 7.04;
          (i) Subject to the consent of Administrative Agent, Indebtedness
acquired in an acquisition, existing at the time of such acquisition and not
incurred in contemplation thereof; provided that such Indebtedness shall not be
secured except to the extent such Indebtedness is secured by Liens permitted by
Section 7.01(j); provided further, that no Person, other than the obligor or
obligors thereon at the time of such acquisition shall become liable for such
Indebtedness;
          (j) Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements, in each case
in connection with deposit accounts in the ordinary course of business and
discharged within two Business Days of its incurrence;

91



--------------------------------------------------------------------------------



 



          (k) Indebtedness representing deferred compensation to employees of
the Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;
          (l) Customary indemnification obligations or customary obligations in
respect of purchase price or other similar adjustments, in each case incurred by
the Borrower or any Restricted Subsidiary in connection with the Disposition of
any assets permitted hereby, or any Investment permitted hereby or any Permitted
Acquisition, but excluding Guarantees of Indebtedness; provided that (i) such
obligations are not required to be reflected on the balance sheet of the
Borrower or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (l)(i)) and (ii) the maximum liability in respect of all such
obligations incurred in connection with any Disposition shall at no time exceed
the gross proceeds, including noncash proceeds (the fair market value of such
noncash proceeds being measured at the time received and without giving effect
to any subsequent changes in value), actually received by the Borrower and its
Restricted Subsidiaries in connection with such Disposition;
          (m) Indebtedness consisting of (i) the financing of insurance premiums
or (ii) customary take-or-pay obligations contained in supply or service
agreements, in each case, in the ordinary course of business;
          (n) Obligations in respect of performance, bid, appeal and surety
bonds and similar obligations provided by the Borrower or any of its Restricted
Subsidiaries, in each case in the ordinary course of business;
          (o) Indebtedness for borrowed money of the Borrower and Guaranties
thereof by one or more of the Guarantors; provided that (i) such Indebtedness
and guaranties are unsecured and are subordinated to the Obligations, the Cash
Management Obligations and the Secured Swap Obligations on terms reasonably
satisfactory to the Administrative Agent and (ii) no principal of such
Indebtedness is scheduled to mature earlier than the Maturity Date or can be
subject to prepayment except as permitted under Section 7.04; and
          (p) Indebtedness not otherwise permitted by the foregoing clauses of
this Section 7.03; provided that the aggregate principal or face amount of all
such Indebtedness under this Section 7.03(p) shall not exceed 10% of
Consolidated Net Tangible Assets;
provided, however, no Indebtedness may be created, incurred, assumed or suffered
to exist pursuant to Section 7.03(f), (h), or (o) unless, both before and after
such Indebtedness is created, incurred, assumed or suffered to exist and after
giving effect to the application of any of the proceeds thereof on the
incurrence date, no Default or Event of Default shall exist and the Borrower
shall comply with the covenants contained in Sections 7.14(b) and 7.15(b);
          7.04 Subordinated Indebtedness. Pay the principal of any Indebtedness
that is subordinated to the Obligations, other than principal payments (i) with
the proceeds of unsecured Indebtedness permitted under Section 7.03 that is
subordinated on terms at least as favorable to the Administrative Agent and the
Lenders as the Indebtedness being so repaid or (ii) not exceeding $150,000,000
in the aggregate during the course of this Agreement in respect of

92



--------------------------------------------------------------------------------



 



Indebtedness permitted under Section 7.03(h); provided that no such principal
payments may be made unless, before and after giving effect thereto, no Default
or Event of Default shall exist and the Borrower shall comply with the covenants
contained in Sections 7.14(b) and 7.15(b).
          7.05 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
          (a) any Restricted Subsidiary may merge with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Restricted Subsidiaries, provided that when any
Wholly Owned Subsidiary is merging with another Restricted Subsidiary, the
Wholly Owned Subsidiary shall be the continuing or surviving Person;
          (b) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if the Borrower determines in good faith that such action is in the
best interests of the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;
          (c) any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Wholly Owned Subsidiary, then the transferee must either be the
Borrower or a Wholly Owned Subsidiary; provided, further that if the transferor
in any such a transaction is a Guarantor, then the transferee must either be the
Borrower or Guarantor;
          (d) so long as no Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Subsidiaries, shall have complied with the requirements of Section 6.12;
          (e) so long as no Default has occurred and is continuing or would
result therefrom, each of the Borrower and any of its Restricted Subsidiaries
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; provided that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving entity and (ii) in the case
of any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving entity; and
          (f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose and effect
of which is to consummate a Disposition permitted pursuant to Section 7.06.
          7.06 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

93



--------------------------------------------------------------------------------



 



          (a) Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, and Dispositions in the ordinary course of business of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;
          (b) Dispositions of inventory or cash equivalents or immaterial assets
in the ordinary course of business;
          (c) Dispositions of fixtures or equipment to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement fixtures or equipment or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement fixtures or
equipment;
          (d) Restricted Payments permitted by Section 7.07 and Liens permitted
by Section 7.01;
          (e) Dispositions of property acquired by the Borrower or any
Subsidiary after the Closing Date pursuant to sale-leaseback transactions;
provided that the applicable sale-leaseback transaction (i) occurs within ninety
(90) days after the acquisition or construction (as applicable) of such property
and (ii) is made for cash consideration not less than the cost of acquisition or
construction of such property;
          (f) Dispositions of accounts receivables in connection with the
collection or compromise thereof in the ordinary course of business;
          (g) Leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), easements, rights of way or
similar rights or encumbrances in each case in the ordinary course of business
and which do not materially interfere with the business of the Borrower and its
Restricted Subsidiaries;
          (h) transfers of property that has suffered a casualty (constituting a
total loss or constructive total loss of such property) upon receipt of the
Extraordinary Receipts of such casualty;
          (i) Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
          (j) Dispositions of property, subject to the Security Documents, by
the Borrower or any Subsidiary to the Borrower or to a Wholly Owned Subsidiary
of the Borrower; provided that if the transferor of such property is the
Borrower or a Guarantor, the transferee thereof must either be the Borrower or a
Guarantor;
          (k) Dispositions permitted under Section 7.05;
          (l) Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under clauses (a) through (k) or (m) of this Section 7.06;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) the aggregate book value of all
property Disposed of in reliance on this clause (l) since the Closing

94



--------------------------------------------------------------------------------



 



Date shall not exceed ten percent (10%) of Consolidated Net Tangible Assets on
the first day of the fiscal year most recently ended at the time of such
determination and (iii) no Disposition of less than all of the Equity Interests
of any Restricted Subsidiary shall be permitted under this clause (l); and
          (m) Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under clauses (a) through (l) of this Section 7.06; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the Disposition is for 75% cash or cash equivalents,
(iii) the Borrower shall make the prepayment or reinvestment of proceeds of such
Disposition as required by Section 2.05(d), and (iv) no Disposition of less than
all of the Equity Interests of any Subsidiary shall be permitted under this
clause (m).
provided, however, that any Disposition pursuant to clauses (a), (b), (c), (e),
(f), (i), (j), (k), (l) or (m) shall be for fair market value.
No Loan Party will discount, sell, pledge or assign any notes payable to it,
accounts receivable or future income except for Dispositions permitted by clause
(f). So long as no Event of Default then exists, the Administrative Agent will,
at the Borrower’s request and expense, execute a release, satisfactory to the
Borrower and the Administrative Agent, of any Collateral so sold, transferred,
leased, exchanged, alienated or disposed of pursuant to this Section.
          7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
          (a) each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
          (b) the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
          (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and
          (d) the Borrower may make cash distributions in an amount not to
exceed “Available Cash” (as such term is defined in the Borrower’s Partnership
Agreement) to the holders of its Equity Interest.
          7.08 Change in Nature of Business. Engage in any material line of
business other than the Present Line of Business.
          7.09 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair

95



--------------------------------------------------------------------------------



 



and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to (a) transactions
between or among the Borrower and any of its Wholly Owned Subsidiaries or
between and among any Wholly Owned Subsidiaries, (b) Restricted Payments
permitted under Section 7.07, and (d) transactions pursuant to agreements,
instruments or arrangements in existence on the Closing Date and set forth on
Schedule 7.09 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect.
          7.10 Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to (A) make Restricted Payments to the Borrower or
any Guarantor, (B) redeem Equity Interests held in it by the Borrower or any
Guarantor, (C) otherwise transfer property to the Borrower or any Guarantor or
(D) to repay loans and other indebtedness owing by it to the Borrower or any
Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided,
however, that the foregoing clauses shall not prohibit (I) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03 solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (II) provisions in
Organizational Documents and other similar agreements applicable to joint
ventures or to other Persons that are not Restricted Subsidiaries (to the extent
Investment in such joint venture or other Person is permitted under Section
7.02)) entered into in the ordinary course of business, (III) customary
restrictions in leases, subleases, licenses, or asset sale agreements otherwise
permitted hereby (or in easements, rights of way or similar rights or
encumbrances, in each case granted to the Borrower or a Restricted Subsidiary by
a third party in respect of real property owned by such third party) so long as
such restrictions relate only to the assets (or the Borrower’s or such
Restricted Subsidiary’s rights under such easement, right of way or similar
right or encumbrance, as applicable) subject thereto or (b) requires the grant
of a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person.
          7.11 Prohibited Contracts.
          (a) Enter into any “take-or-pay” contract or other contract or
arrangement for the purchase of goods or services which obligates it to pay for
such goods or service regardless of whether they are delivered or furnished to
it, other than contracts for pipeline capacity or for services in either case
reasonably anticipated to be utilized in the ordinary course of business or as
otherwise permitted by Section 7.03(m)(ii); or
          (b) Incur any obligation to contribute to any Multiemployer Plan.
          7.12 Limitation on Credit Extensions. Except for Investments permitted
under Section 7.02, extend credit, make advances or make loans other than normal
and prudent extensions of credit to customers buying goods and services in the
ordinary course of business or to another Loan Party in the ordinary course of
business, which extensions shall not be for longer periods than those extended
by similar businesses operated in a normal and prudent manner.

96



--------------------------------------------------------------------------------



 



          7.13 Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
          7.14 Interest Coverage Ratio.
          (a) At the end of each fiscal quarter ending on or after September 30,
2010, permit the ratio of (a) Consolidated Adjusted EBITDA for the four
consecutive fiscal quarter period then ended to (b) Consolidated Interest
Expense for such period to be less than 2.25 to 1.0.
          (b) On each date of, and as a condition to, any Compliance Event,
permit the ratio of (a) Consolidated Adjusted EBITDA for the four consecutive
fiscal quarter period most recently ended for which financial statements
required to be furnished pursuant to Section 6.01(a) or (b) are available to the
Borrower to (b) Consolidated Interest Expense for such period to be less than
2.25 to 1.0 giving effect to such Compliance Event on a pro forma basis as
though such Compliance Event had occurred as of the first day of such four
fiscal quarter period.
          7.15 Leverage Ratios.
          (a) At the end of each fiscal quarter ending on or after September 30,
2010, permit the Consolidated Leverage Ratio to be greater than 5.50 to 1.0 or
permit the Consolidated Senior Leverage Ratio to be greater than 4.00 to 1.0, in
each case using Consolidated Adjusted EBITDA for the four consecutive fiscal
quarter period ended on such date of determination.
          (b) On each date of, and as a condition to, any Compliance Event,
permit the Consolidated Leverage Ratio to be greater than 5.50 to 1.0 or permit
the Consolidated Senior Leverage Ratio to be greater than 4.00 to 1.0, in each
case using Consolidated Adjusted EBITDA for the four consecutive fiscal quarter
period most recently ended for which financial statements required to be
furnished pursuant to Section 6.01(a) or (b) are available to the Borrower and
giving effect to such Compliance Event on a pro forma basis as though such
Compliance Event had occurred as of the first day of such four fiscal quarter
period.
          (c) Notwithstanding anything to the contrary, and for the avoidance of
doubt, any failure by the Borrower to be in compliance with any requirement of
this Section 7.15 shall not be remedied by a change in the Consolidated Leverage
Ratio upon the incurrence of any Unsecured Note Indebtedness.
          7.16 Negative Pledge. Allow any Person, other than the Administrative
Agent, L/C Issuer or any Lender or any other Secured Party, to create or
otherwise cause or suffer to exist or become effective, or permit any of the
Subsidiaries to create or otherwise cause or suffer to exist or become
effective, directly or indirectly, any Lien (other than Liens permitted by
Section 7.01) upon the assets of the Borrower or any of its Subsidiaries without
the prior express written consent of the Administrative Agent.

97



--------------------------------------------------------------------------------



 



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
          8.01 Events of Default. Any of the following shall constitute an Event
of Default:
          (a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay
when and as required to be paid herein, any amount of principal of any Loan or
any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
          (b) Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.11 or 6.12 or Article VII; provided, however that if the Borrower fails to
deliver any financial statements, certificates or other information required by
Section 6.01, 6.02, 6.03 or 6.12 and subsequently delivers such financial
statements, certificates or other information as required by such Sections, then
such Event of Default shall be deemed to have been cured and/or waived; or
          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent;
or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
          (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including the undrawn face amount of any
outstanding Letter of Credit, surety bonds and other similar contingent
obligations outstanding under any agreement relating to such Indebtedness or
Guarantee and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided that this

98



--------------------------------------------------------------------------------



 



clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or
          (f) Insolvency Proceedings, Etc. The Borrower, any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
          (g) Inability to Pay Debts; Attachment. (i) The Borrower, any of its
Restricted Subsidiaries becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or
          (h) Judgments. There is entered against the Borrower, any of its
Restricted Subsidiaries (i) a final judgment or order for the payment of money
in an aggregate amount exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, the same shall remain undischarged
and either (A) enforcement proceedings are commenced by any creditor upon such
judgment or order which have not been stayed by reason of a pending appeal or
otherwise, or (B) there is a period of thirty (30) consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

99



--------------------------------------------------------------------------------



 



          (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or
          (k) Change of Control. There occurs any Change of Control; or
          (l) Security Documents. Any Security Document shall for any reason
(other than pursuant to the terms hereof and thereof) cease to create a valid
and perfected first priority Lien in any asset having a value in excess of the
Threshold Amount, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent or the Collateral
Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Security Documents or to file Uniform
Commercial Code continuation statements and except as to Collateral consisting
of real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage.
          8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
          (a) declare the Revolving Credit Commitment of each Revolving Credit
Lender to make Revolving Credit Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions to be terminated, whereupon such Revolving Credit
Commitment and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
          (c) require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
          (d) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

100



--------------------------------------------------------------------------------



 



          8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations, the Cash Management Obligations and the
Secured Swap Obligations shall, subject to the provisions of Sections 2.15 and
2.16, be applied by the Administrative Agent and the Collateral Agent in the
following order:
          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and payable to the Collateral Agent in its capacity as such;
          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of external counsel to the respective Lenders and the
L/C Issuer and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
          Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, the Secured Swap Obligations
and the Cash Management Obligations, ratably among the Lenders, the Hedging
Parties and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;
          Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.15; and
          Last, the balance, if any, after all of the Obligations, the Cash
Management Obligations and the Secured Swap Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, Cash Management Obligations and Secured Swap
Obligations, if any, in the order set forth above.

101



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
          9.01 Appointment and Authority.
          (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Agents, the Lenders and the L/C Issuer, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
          (b) Each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), L/C Issuer (if applicable) and a potential Hedging
Party) hereby irrevocably appoints and authorizes the Collateral Agent to act as
the agent of (and to hold any security interest created by the Security
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, the Secured Swap
Obligations or the Cash Management Obligations together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Collateral Agent (and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent or the Collateral Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including,
Section 9.11, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent) as if set forth in full herein with respect thereto.
Without limiting the generality of the foregoing, the Lenders hereby expressly
authorize the Collateral Agent to execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto (including the Intercreditor Agreement), as contemplated by
and in accordance with the provisions of this Agreement and the Security
Documents and acknowledge and agree that any such action by any Agent shall bind
the Lenders.
          9.02 Rights as a Lender. Any Person serving an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not such Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include such Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

102



--------------------------------------------------------------------------------



 



          9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Agents:
          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.
          No Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until notice describing such Default is given to such
Agent by the Borrower, a Lender or the L/C Issuer.
          No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
          9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder

103



--------------------------------------------------------------------------------



 



to the making of a Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, such
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless such Agent shall have received notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
          9.05 Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by the Administrative Agent or the Collateral Agent,
respectively. Each of the Administrative Agent and the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
of the Administrative Agent and the Collateral Agent.
          9.06 Resignation of Agent. The Administrative Agent or the Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Collateral Agent gives notice of its resignation, then such retiring
Administrative Agent or Collateral Agent may on behalf of the Lenders and the
L/C Issuer, appoint a successor Administrative Agent or Collateral Agent meeting
the qualifications set forth above; provided that if the Administrative Agent or
Collateral Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Administrative Agent or Collateral Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent or Collateral Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent or Collateral
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent or Collateral
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time as the Required Lenders appoint a successor Administrative Agent
or Collateral Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Collateral Agent, and the retiring Administrative Agent
or Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The

104



--------------------------------------------------------------------------------



 



fees payable by the Borrower to a successor Administrative Agent or Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s or Collateral Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent or
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or Collateral Agent was acting as the Administrative Agent.
          Any resignation by Bank of America as the Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as the
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
          9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent, any Agent-Related Person or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent, any Agent-Related Person or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the agents listed on the cover page hereof shall have
any powers, duties, liabilities or responsibilities under this Agreement or any
of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
          9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any

105



--------------------------------------------------------------------------------



 



claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and external counsel and all other amounts due the Lenders, the L/C
Issuer and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
10.04) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
external counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
          9.10 Collateral and Guaranty Matters. The Lenders, the L/C Issuer and
the Hedging Parties irrevocably authorize the Collateral Agent, at its option
and in its discretion,
          (a) to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Revolving
Credit Facility and payment in full of all Obligations, the Cash Management
Obligations and the Secured Swap Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, (iii) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders or, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent or the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents or to file Uniform Commercial
Code continuation statements and except as to Collateral consisting of real
property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;
and
          (b) to subordinate any Lien on any Property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
          (c) to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder.

106



--------------------------------------------------------------------------------



 



     Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent or the Collateral Agent will (and each Lender irrevocably authorizes such
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Security Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.
     9.11 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent and Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent and Agent-Related Person from
and against any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any external counsel
for any Agent) incurred by it; provided that no Lender shall be liable for the
payment to any Agent or Agent-Related Person of any portion of such losses,
claims, damages, liabilities and related expenses resulting from such Agent’s or
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final judgment of a court of competent jurisdiction; provided that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Loan
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 9.11. In the case of any investigation, litigation
or proceeding giving rise to any loss, claim, damage, liability and related
expense this Section 9.11 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse the Administrative Agent or
Collateral Agent upon demand for its ratable share of any costs or out-of-pocket
expenses (including attorney costs) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that such Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section 9.11 shall survive
termination of the Revolving Credit Facility, the payment of all other
Obligations, Secured Swap Obligations and Cash Management Obligations, and the
resignation of such Agent.
     9.12 Intercreditor Agreement. The Collateral Agent is authorized to enter
into the Intercreditor Agreement, and the parties hereto acknowledge, on behalf
of themselves and their Affiliates, that the Intercreditor Agreement is binding
upon them and their Affiliates without execution thereof.

107



--------------------------------------------------------------------------------



 



ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. Subject to the Intercreditor Agreement with respect
to those matters as to which Hedging Parties are entitled to vote thereunder, no
amendment or waiver of any provision of this Agreement or any other Loan
Document (other than the Intercreditor Agreement), and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a), or in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;
     (b) without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Lenders (of a specified tranche, if applicable), as
the case may be;
     (c) (i) extend or increase the Revolving Credit Commitment of any Revolving
Credit Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Revolving Credit Lender or (ii) extend or
increase the Term Loans of any Term Lender without the written consent of such
Term Lender;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of any Facility hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby, it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;
     (e) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate and (ii) to change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder;
     (f) change (i) Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Revolving
Credit Commitments or any prepayment

108



--------------------------------------------------------------------------------



 



of Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (A) if such Facility is the Term Facility (of a specified
tranche, if applicable), each Term Lender (of a specified tranche, if
applicable) and (B) if such Facility is the Revolving Credit Facility, each
Revolving Lender;
     (g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility (of a specified tranche, if applicable);
     (h) except as otherwise permitted herein, release any Guarantor from the
Guaranty without the written consent of each Lender;
     (i) release of all or substantially all of the Collateral hereunder without
the written consent of each Lender;
     impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility (of a specified
tranche, if applicable), the Required Term Lenders (of a specified tranche, if
applicable), and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent or
the Collateral Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent or the Collateral Agent under this
Agreement or any other Loan Document; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (v) except as otherwise provided in clauses (a) through
(j) above, provisions of this Agreement or any other Loan Document established
pursuant to an Incremental Supplement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the Required Term Lenders (of a
specified tranche, if applicable) and the Borrower and acknowledged by the
Administrative Agent. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (w) the Revolving Credit Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (x) the principal of any Loan of any Defaulting Lender may not be
reduced without the

109



--------------------------------------------------------------------------------



 



consent of such Defaulting Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender and (z) this sentence may not be
changed without the consent of each Defaulting Lender.
No amendment or waiver of any provision of the Intercreditor Agreement shall be
effective unless consented to in writing by the Required Lenders (and as
otherwise required in the Intercreditor Agreement), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
or email as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent, the Collateral Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

110



--------------------------------------------------------------------------------



 



     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent, the Collateral Agent, the L/C Issuer and the
Lenders. The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
     (e) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative

111



--------------------------------------------------------------------------------



 



Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
     (f) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent, the
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Person.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and

112



--------------------------------------------------------------------------------



 



under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of external counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any external
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonably out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Agent, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any external counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party or any Subsidiary thereof
arising out of, in connection with, as a result of or in any other way
associated with (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, and the
performance by the parties hereto of their respective obligations hereunder or
thereunder, (ii) the Collateral, the Loan Documents and consummation of the
transactions or events (including the enforcement or defense thereof and any
occupation, operation, use or maintenance of Collateral or other property of a
Loan Party) at any time associated therewith or contemplated therein, (iii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with

113



--------------------------------------------------------------------------------



 



such demand do not strictly comply with the terms of such Letter of Credit),
(iv) any actual or alleged presence or release of Hazardous Materials on or from
any property owned or operated by any Loan Party or any Subsidiary thereof, or
any Environmental Liability related in any way to any Loan Party or any
Subsidiary thereof, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), each other Agent, the L/C Issuer or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer or such Related Party, as the case
may be, an amount equal to (A) the percentage (carried out to the ninth decimal
place) of the Aggregate Credit Facility Amount represented by (i) in the case of
a Revolving Credit Lender, an amount equal to such Lender’s Applicable Revolving
Credit Percentage of the Revolving Credit Commitment or (ii) in the case of a
Term Lender, the amount of such Term Lender’s Term Loan (in each case as
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) multiplied by (B) such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct

114



--------------------------------------------------------------------------------



 



or actual damages resulting from the gross negligence or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Revolving Credit Facility and
the repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

115



--------------------------------------------------------------------------------



 



     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment under the Revolving Credit
Facility and the Loans at the time owing to it under such Facility or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment in respect of the Revolving Credit Facility or, $1,000,000 in
the case of any assignment in respect of the Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such

116



--------------------------------------------------------------------------------



 



assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Credit Commitment if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility unless such assignment is to a
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or an
Approved Fund.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 10.06; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to the Borrower. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative

117



--------------------------------------------------------------------------------



 



Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Revolving Credit Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the

118



--------------------------------------------------------------------------------



 



other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders (subject to acceptance of such appointment by
such Lender in its sole discretion) a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto

119



--------------------------------------------------------------------------------



 



(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) or in
connection with any pledges or assignments permitted under Section 10.06(f),
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

120



--------------------------------------------------------------------------------



 



     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     10.08 Deposit Accounts; Right of Setoff. Each Loan Party hereby grants to
L/C Issuer and each Lender a security interest, a Lien, and a right of offset,
each of which shall be in addition to all other interests, Liens, and rights of
L/C Issuer or any Lender at common Law, under the Loan Documents, or otherwise,
to secure the repayment of the Obligations, the Cash Management Obligations and
the Secured Swap Obligations upon and against (a) any and all moneys, securities
or other property (and the proceeds therefrom) of such Loan Party now or
hereafter held or received by or in transit to L/C Issuer or any Lender from or
for the account of such Loan Party, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) of such
Loan Party with L/C Issuer or any Lender, and (c) any other credits and claims
of such Loan Party at any time existing against L/C Issuer or any Lender,
including claims under certificates of deposit. If an Event of Default shall
have occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to foreclose upon such Lien
and/or to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the Obligations, the Cash
Management Obligations and the Secured Swap Obligations to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such foreclosure or such setoff and application, provided that the failure
to give such notice shall not affect the validity of such foreclosure or such
setoff and application. The remedies of foreclosure and offset are separate and
cumulative, and either may be exercised independently of the other without
regard to procedures or restrictions applicable to the other.

121



--------------------------------------------------------------------------------



 



     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good

122



--------------------------------------------------------------------------------



 



faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 10.01, the consent of
Required Lenders, Required Revolving Lenders or Required Term Lenders (of a
specified tranche, if applicable), as applicable, shall have been obtained but
the consent of one or more of such other Lenders whose consent is required shall
not have been obtained, if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF

123



--------------------------------------------------------------------------------



 



THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY AGREES THAT SECTIONS 5-1401 AND 4-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO THE LOAN DOCUMENTS AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. IN FURTHERANCE OF THE FOREGOING, BORROWER AND EACH
GUARANTOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM, 111
EIGHTH AVENUE , NEW YORK, NEW YORK 10011, AS AGENT OF BORROWER AND EACH
GUARANTOR TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST BORROWER OR SUCH
GUARANTOR WITH RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY BORROWER AND EACH GUARANTOR TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. COPIES OF ANY SUCH PROCESS SO
SERVED SHALL ALSO BE SENT BY REGISTERED MAIL TO BORROWER OR SUCH GUARANTOR AT
ITS ADDRESS SET FORTH BELOW, BUT THE FAILURE OF BORROWER OR SUCH GUARANTOR TO
RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF SUCH PROCESS AS
AFORESAID. BORROWER AND EACH GUARANTOR SHALL FURNISH TO ADMINISTRATIVE AGENT,
L/C ISSUER AND LENDERS A CONSENT OF CT CORPORATION SYSTEM AGREEING TO ACT
HEREUNDER PRIOR TO THE

124



--------------------------------------------------------------------------------



 



EFFECTIVE DATE OF THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT, L/C
ISSUER AND LENDERS TO BRING PROCEEDINGS AGAINST BORROWER OR EACH GUARANTOR IN
THE COURTS OF ANY OTHER JURISDICTION. IF FOR ANY REASON CT CORPORATION SYSTEM
SHALL RESIGN OR OTHERWISE CEASE TO ACT AS BORROWER’S OR EACH GUARANTOR’S AGENT,
BORROWER AND SUCH GUARANTOR HEREBY IRREVOCABLY AGREES TO (A) IMMEDIATELY
DESIGNATE AND APPOINT A NEW AGENT REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT
TO SERVE IN SUCH CAPACITY AND, IN SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO
BE SUBSTITUTED FOR CT CORPORATION SYSTEM FOR ALL PURPOSES HEREOF AND
(B) PROMPTLY DELIVER TO ADMINISTRATIVE AGENT THE WRITTEN CONSENT (IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT) OF SUCH NEW AGENT
AGREEING TO SERVE IN SUCH CAPACITY.
     10.15 Waiver of Jury Trial and Special Damages. EACH PARTY HERETO AND EACH
OTHER LOAN PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO AND EACH OTHER LOAN
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH LOAN PARTY AND EACH
LENDER HEREBY FURTHER (A) IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW, (B) CERTIFY THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(C) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.

125



--------------------------------------------------------------------------------



 



     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arrangers
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Agents and the
Arrangers, on the other hand, (B) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agents and each Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Agents nor any Arranger has
any obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and neither the Agents nor any Arranger has any obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
     10.17 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

126



--------------------------------------------------------------------------------



 



     10.19 No General Partner’s Liability. The Administrative Agent and the
Lenders agree for themselves and their respective successors and assigns,
including any subsequent holder of any Note, that no claim under this Agreement
or under any other Loan Document shall be made against General Partner, and that
no judgment, order or execution entered in any suit, action or proceeding,
whether legal or equitable, hereunder or on any other Loan Document shall be
obtained or enforced, against General Partner or its assets for the purpose of
obtaining satisfaction and payment of amounts owed under this Agreement or any
other Loan Document.
     10.20 Time of the Essence. Time is of the essence of the Loan Documents.
     10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     10.22 Special Provisions.
     (a) From and after the Closing Date, (i) each Exiting Lender shall cease to
be a party to this Agreement, (ii) no Exiting Lender shall have any obligations
or liabilities under this Agreement with respect to the period from and after
the Closing Date and, without limiting the foregoing, no Exiting Lender shall
have any Revolving Credit Commitment under this Agreement or any L/C Obligations
outstanding hereunder, (iii) all Existing Letters of Credit will be deemed
issued and outstanding under this Agreement and will be governed as if issued
under this Agreement and (iv) no Exiting Lender shall have any rights under the
Existing Credit Agreement, this Agreement or any other Loan Document (other than
rights under the Existing Credit Agreement expressly stated to survive the
termination of the Existing Credit Agreement and the repayment of amounts
outstanding thereunder).
     (b) The Lenders that are Lenders under the Existing Credit Agreement hereby
waive any requirements for notice of prepayment, minimum amounts of prepayments
of Loans (as defined in the Existing Credit Agreement), ratable reductions of
the commitments of the Lenders under the Existing Credit Agreement and ratable
payments on account of the principal or interest of any Loan (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement to the extent
such prepayment, reductions or payments are required under the Existing Credit
Agreement.
     (c) The Lenders hereby authorize the Administrative Agent and the Borrower
to request borrowings from the Lenders, to make prepayments of Loans (as defined
in the Existing Credit Agreement) and to reduce commitments under the Existing
Credit Agreement among the Lenders (as defined in the Existing Credit Agreement)
in order to ensure that, upon the effectiveness of this Agreement, the Loans of
the Lenders shall be outstanding on a ratable basis in accordance with their
respective Applicable Revolving Credit Percentages and that the Revolving Credit
Commitments shall be as set forth on Schedule 2.01 hereto and no such borrowing,
prepayment or reduction shall violate any provisions of the Existing Credit
Agreement or this Agreement. The Lenders hereby confirm that, from and after the
Closing Date, all participations of the Lenders in respect of Letters of Credit
outstanding hereunder

127



--------------------------------------------------------------------------------



 



pursuant to Section 2.03(c) shall be based upon the Applicable Revolving Credit
Percentages of the Lenders (after giving effect to this Agreement).
     (d) The Lenders that are Lenders under the Existing Credit Agreement hereby
ratify and confirm the amendment and restatement of the Security Documents in
order to secure the Obligations, Cash Management Obligations and Swap Hedge
Obligations as contemplated by the Loan Documents.
     (e) The Borrower hereby terminates, effective as of the Closing Date, in
full the commitments under the Existing Credit Agreement of the Exiting Lenders.
     (f) The parties hereto have agreed that this Agreement is an amendment and
restatement of the Existing Credit Agreement in its entirety and the terms and
provisions hereof supersede the terms and provisions thereof, and this Agreement
is not a new or substitute credit agreement or novation of the Existing Credit
Agreement.
[Remainder of page intentionally left blank.]

128



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  TARGA RESOURCES PARTNERS LP
 
                By:   Targa Resources GP LLC, its general partner
 
           
 
      By:   /s/ Mathew J. Meloy
 
           
 
          Matthew J. Meloy
 
          Vice President – Finance and Treasurer

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
      By:   /s/ Kathleen M. Carry         Name:   Kathleen M. Carry       
Title:   Vice President   

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender
      By:   /s/ Adam H. Fey         Name:   Adam H. Fey        Title:   Vice
President   

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc, as
Co-Syndication Agent and as a Lender
      By:   /s/ Steve Ray         Name:   Steve Ray        Title:   Senior Vice
President     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agent and as a Lender
      By:   /s/ Doug McDowell         Name:   Doug McDowell        Title:   Vice
President Senior Portfolio Manager     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as Co-Documentation Agent
and as a Lender
      By:   /s/ Ann E. Sutton         Name:   Ann E. Sutton        Title:  
Director     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK SECURITIES INC., as
Co-Documentation Agent
      By:   /s/ David E. Sisler         Name:   David E. Sisler        Title:  
Director              By:   /s/ Michael Getz         Name:   Michael Getz       
Title:   Associate     

            DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
      By:   /s/ Carin Keegan         Name:   Carin Keegan        Title:  
Director              By:   /s/ Omayra Laucella         Name:   Omayra Laucella 
      Title:   Vice President     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:   /s/ Greg Determann         Name:   Greg Determann        Title:  
Senior Vice President     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Lender
      By:   /s/ Chris Lyons         Name:   Chris Lyons        Title:   Managing
Director              By:   /s/ Andrew Ostrov         Name:   Andrew Ostrov     
  Title:   Director     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Todd Mogil         Name:   Todd Mogil        Title:   Vice
President     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Robert Traband         Name:   Robert Traband        Title:  
Managing Director     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:   /s/ Jason S. York         Name:   Jason S. York        Title:  
Authorized Signatory     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            ING CAPITAL LLC, as a Lender
      By:   /s/ Subha Pasumarti         Name:   Subha Pasumarti        Title:  
Director     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION,
as a Lender        By:   /s/ Masakazu Hasegawa         Name:   Masakazu
Hasegawa        Title:   General Manager     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A., as a Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director              By:   /s/ April Varner-Nanton         Name:  
April Varner-Nanton        Title:   Director     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Greg Smith         Name:   Greg Smith        Title:   Senior
Vice President     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Daria M. Mahoney         Name:   Daria M. Mahoney       
Title:   Vice President     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A., as a Lender
      By:   /s/ Peter Shen         Name:   Peter Shen        Title:   Vice
President     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB, as a Lender
      By:   /s/ Garrett McKinnon         Name:   Garrett McKinnon       
Title:   Senior Vice President     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            NATIXIS, as a Lender
      By:   /s/ Daniel Payer         Name:   Daniel Payer        Title:  
Managing Director              By:   /s/ Timothy L. Polvado         Name:  
Timothy L. Polvado        Title:   Senior Managing Director     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
      By:   /s/ Nupur Kumar         Name:   Nupur Kumar        Title:   Vice
President              By:   /s/ Lynne-Marie Paquette         Name:  
Lynne-Marie Paquette        Title:   Associate     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            AMEGY BANK NATIONAL ASSOCIATION,
as a Lender         By:   /s/ Charles W. Patterson         Name:   Charles W.
Patterson        Title:   Senior Vice President     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CATERPILLAR FINANCIAL SERVICES
CORPORATION, as a Lender
      By:   /s/ Roger Scott Freistat         Name:   Roger Scott Freistat       
Title:   Credit Manager     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as a Lender
      By:   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

[Amended and Restated Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
CERTAIN PERMITTED HEDGING PARTIES
Bank of America, N.A.
Barclays Bank PLC
Bank of Montreal
BNP Paribas
BP Corporation North America Inc.
Compass Bank, Birmingham, AL
ConocoPhillips Gas Power Marketing, a division of ConocoPhillips, Inc.
Coral Energy Resources LP
Credit Suisse Energy LLC
Deutsche Bank AG, New York Branch
ExxonMobil Corporation
J. Aron & Company
J.P.Morgan Ventures Energy Corporation
Merrill Lynch Commodities, Inc.
Morgan Stanley Capital Group Inc.
Sempra Energy Trading Group
Shell Trading (US) Company
Société Générale
The Bank of Nova Scotia
The Royal Bank of Scotland PLC
Wells Fargo Bank, National Association
 

*   In each case, the Hedging Party shall be the Affiliate which is trading
entity of the counterparties specified above.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable  
Lender
  Commitment     Percentage  
Bank of America, N.A.
  $ 72,000,000       6.545454545 %
The Royal Bank of Scotland plc
  $ 72,000,000       6.545454545 %
Wells Fargo Bank, National Association
  $ 72,000,000       6.545454545 %
Barclays Bank PLC
  $ 67,000,000       6.090909091 %
Deutsche Bank Trust Company Americas
  $ 67,000,000       6.090909091 %
Compass Bank
  $ 58,000,000       5.272727273 %
BNP Paribas
  $ 58,000,000       5.272727273 %
Citibank, N.A.
  $ 58,000,000       5.272727273 %
JPMorgan Chase Bank, N.A.
  $ 58,000,000       5.272727273 %
Royal Bank of Canada
  $ 58,000,000       5.272727273 %
ING Capital LLC
  $ 46,000,000       4.181818182 %
Sumitomo Mitsui Banking Corporation
  $ 46,000,000       4.181818182 %
Morgan Stanley Bank, N.A.
  $ 46,000,000       4.181818182 %
UBS Loan Finance LLC
  $ 46,000,000       4.181818182 %
Comerica Bank
  $ 46,000,000       4.181818182 %
U.S. Bank National Association
  $ 40,000,000       3.636363636 %
Capital One, N.A.
  $ 35,000,000       3.181818182 %
Raymond James Bank, FSB
  $ 35,000,000       3.181818182 %
Natixis
  $ 35,000,000       3.181818182 %
Credit Suisse AG, Cayman Islands Branch
  $ 30,000,000       2.727272727 %
Amegy Bank National Association
  $ 25,000,000       2.272727273 %
Caterpillar Financial Services Corporation
  $ 25,000,000       2.272727273 %
Goldman Sachs Bank USA
  $ 5,000,000       0.454545455 %
Total
  $ 1,100,000,000       100.000000000 %

 



--------------------------------------------------------------------------------



 



Schedule 4.01
SECURITY DOCUMENTS

1.   Amended and Restated Continuing Guaranty   2.   Amended and Restated Pledge
and Security Agreement   3.   The following Mortgages:

  (a)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa North Texas LP to PRLAP, Inc., Trustee, and
Bank of America, N.A., Collateral Agent, dated effective February 14, 2007, as
amended by that certain First Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement from Targa North
Texas LP to PRLAP, Inc., Trustee, and Bank of America, N.A., Collateral Agent,
effective July 19, 2010 recorded in Archer, Clay, Denton, Eastland, Haskell,
Jack, Montague, Palo Pinto, Parker, Shackelford, Stephens, Throckmorton, Wise
and Young Counties, TX with respect to the following properties:

Chico Gathering System
Shackelford Gathering System

  (b)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa North Texas LP to PRLAP, Inc. Trustee, and
Bank of America, N.A., Collateral Agent, Effective February 14, 2007, as amended
by that certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement from Targa North Texas LP to
PRLAP, Inc. Trustee, and Bank of America, N.A., Collateral Agent, effective
July 19, 2010 recorded in Wise County, TX with respect to the following
properties:

Chico Processing Plant (subject to title insurance)

  (c)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Intrastate Pipeline LLC to PRLAP, Inc.,
Trustee, and Bank of America, N.A., Collateral Agent, dated effective
February 14, 2007, as amended by that certain First Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
from Targa Intrastate Pipeline LLC to PRLAP, Inc., Trustee, and Bank of America,
N.A., Collateral Agent, effective July 19, 2010 recorded in Haskell,
Shackelford, Throckmorton, Wise and Young Counties, TX with respect to the
following property:

Shackelford Gathering System

  (d)   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement from Targa Louisiana Field Services LLC to Bank of America, N.A.,
Collateral Agent, dated effective October 24, 2007, as amended by that certain
First Amendment to and Notice of Reinscription of Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement from Targa Louisiana Field
Services LLC to Bank of America, N.A., Collateral Agent, effective July 19, 2010
recorded in Acadia, Allen, Beauregard,

 



--------------------------------------------------------------------------------



 



      Calcasieu, Cameron, Evangeline, Jefferson Davis, Lafayette, Rapides, St.
Martin and Vermilion Parishes, LA with respect to the following properties:

Acadia and Gillis Gathering Systems

  (e)   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement from Targa Louisiana Field Services LLC to Bank of America, N.A.,
Collateral Agent, dated effective October 24, 2007, as amended by that certain
First Amendment to and Notice of Reinscription of Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement from Targa Louisiana Field
Services LLC to Bank of America, N.A., Collateral Agent, effective July 19, 2010
recorded in Acadia and Calcasieu Parishes, LA with respect to the following
properties:

Acadia Plant (subject to title insurance)
Gillis Plant (subject to title insurance)

  (f)   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement from Targa Louisiana Intrastate LLC to Bank of America, N.A.,
Collateral Agent, dated effective October 24, 2007, as amended by that certain
First Amendment to and Notice of Reinscription of Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement from Targa Louisiana
Intrastate LLC to Bank of America, N.A., Collateral Agent, effective July 19,
2010 recorded in Acadia, Beauregard and Calcasieu Parishes, LA with respect to
the following properties:

Acadia and Gillis Gathering Systems

  (g)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Texas Field Services LP to PRLAP, Inc.
Trustee, and Bank of America, N.A., Collateral Agent, effective October 24, 2007
as amended by that certain First Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement from
Targa Texas Field Services LP to PRLAP, Inc. Trustee, and Bank of America, N.A.,
Collateral Agent, effective July 19, 2010 recorded in Coke, Glasscock, Howard,
Irion, Midland, Mitchell, Reagan, Schleicher, Sterling and Tom Green Counties,
TX with respect to the following property:

San Angelo Gathering System

  (h)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Texas Field Services LP to PRLAP, Inc.
Trustee, and Bank of America, N.A., Collateral Agent, effective October 24,
2007, as amended by that certain First Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement from
Targa Texas Field Services LP to PRLAP, Inc. Trustee, and Bank of America, N.A.,
Collateral Agent, effective July 19, 2010 recorded in Irion and Sterling
Counties, TX with respect to the following properties:

Mertzon Plant (subject to title insurance)
Sterling Plant (subject to title insurance)

 



--------------------------------------------------------------------------------



 



  (i)   Act of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement from Targa Downstream LP to Bank of America, N.A., as
Collateral Agent, dated September 24, 2009, as amended by that certain First
Amendment to and Notice of Reinscription of Act of Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement from Targa Downstream
LP to Bank of America, N.A., as Collateral Agent, effective July 19, 2010
recorded in Acadia, Calcasieu, Cameron, Jefferson Davis and Tangipahoa Parishes,
LA with respect to the following properties:

Hackberry Underground Storage Facility (subject to title insurance)
Lake Charles Fractionator (subject to title insurance)
Hammond Truck Terminal
Lake Charles Gathering System

  (j)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Downstream LP to James McKellar, as Trustee,
for the benefit of Bank of America, N.A., as Collateral Agent, dated
September 24, 2009, as amended by that certain First Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
from Targa Downstream LP to James McKellar, as Trustee, for the benefit of Bank
of America, N.A., as Collateral Agent, effective July 19, 2010 recorded in
Forrest and Washington Counties, MS with respect to the following properties:

Greenville Propane Terminal (subject to title insurance)
Hattiesburg Terminal

  (k)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Downstream LP to PRLAP, Inc., as Trustee, for
the benefit of Bank of America, N.A., as Collateral Agent, dated September 24,
2009, as amended by that certain First Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement from
Targa Downstream LP to PRLAP, Inc., as Trustee, for the benefit of Bank of
America, N.A., as Collateral Agent, effective July 19, 2010 recorded in
Chambers, Gregg, Harris, Jefferson, Orange, Smith, Taylor and Wise Counties, TX
with respect to the following properties:

Abilene Injection Terminal
Galena Park Terminal (subject to title insurance)
Gladewater Injection Terminal (subject to title insurance)
Mont Belvieu Terminal (subject to title insurance)
Bridgeport Transport Facility
Tyler Propane Terminal

 



--------------------------------------------------------------------------------



 



Houston Gathering System
Lake Charles Gathering System

  (l)   Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement from Targa Downstream LP for the benefit of Bank of America, N.A., as
Collateral Agent, dated September 24, 2009, as amended by that certain First
Amendment to Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement from Targa Downstream LP for the benefit of Bank of America,
N.A., as Collateral Agent, effective July 19, 2010 recorded in Broward County,
FL with respect to the following property:

Port Everglades Propane Terminal (subject to title insurance)

  (m)   Act of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement from Targa NGL Pipeline company LLC to Bank of America,
N.A., as Collateral Agent, dated September 24, 2009, as amended by that certain
First Amendment to Act of Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement from Targa NGL Pipeline company LLC to Bank of
America, N.A., as Collateral Agent, effective July 19, 2010 recorded in
Calcesieu Parish, LA with respect to the following property:

12” Lake Charles to Mont Belvieu Pipeline

  (n)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa NGL Pipeline Company LLC to PRLAP, Inc., as
Trustee, for the benefit of Bank of America, N.A., as Collateral Agent dated
September 24, 2009, as amended by that certain First Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
from Targa NGL Pipeline Company LLC to PRLAP, Inc., as Trustee, for the benefit
of Bank of America, N.A., as Collateral Agent effective July 19, 2010 recorded
in Chambers, Harris, Hardin, Jefferson, Liberty and Orange Counties, TX with
respect to the following property:

12” Lake Charles to Mont Belvieu Pipeline

  (o)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa LSNG LP to PRLAP, Inc., as Trustee, for the
benefit of Bank of America, N.A., as Collateral Agent dated September 24, 2009,
as amended by that certain First Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement from
Targa LSNG LP to PRLAP, Inc., as Trustee, for the benefit of Bank of America,
N.A., as Collateral Agent effective July 19, 2010 recorded in Chambers County,
TX with respect to the following property:

LSNG Facility (subject to title insurance)

  (p)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Permian LP to PRLAP, Inc., as Trustee, for
the benefit of Bank

 



--------------------------------------------------------------------------------



 



      of America, N.A., as Collateral Agent effective July 19, 2010 recorded in
Andrews, Crane, Ector, Loving, Midland, Pecos, Reeves, Upton, Ward and Winkler
Counties, TX with respect to the following properties:

Sand Hills Processing Plant (subject to title insurance)
Sand Hills and Monahans Gathering Systems

  (q)   Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement from Targa Midstream Services Limited Partnership to
Bank of America, N.A., as Collateral Agent effective July 19, 2010 recorded in
Cameron and Jefferson Davis Parishes, LA with respect to the following
properties:

Stingray Straddle Plant (subject to title insurance)
Barracuda Straddle Plant (subject to title insurance)
Lowry Straddle Plant (subject to title insurance)
Pelican Gathering System
Seahawk Gathering System
Cameron Gathering System

4.   UCC-1 Financing Statements related to all of the foregoing

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES; OTHER EQUITY INVESTMENTS;
TAXPAYER IDENTIFICATION NUMBER
Part (a). Subsidiaries.
Cedar Bayou Fractionators, L.P., a Delaware limited partnership (Unrestricted
Subsidiary)
Downstream Energy Ventures Co., L.L.C., a Delaware limited liability company
(Unrestricted Subsidiary)
Midstream Barge Company LLC, a Delaware limited liability company
Targa Canada Liquids Inc., a British Columbia corporation (First-Tier Foreign
Subsidiary)
Targa Co-Generation LLC, a Delaware limited liability company
Targa Downstream GP LLC, a Delaware limited liability company
Targa Downstream LP, a Delaware limited partnership
Targa Gas Marketing LLC, a Delaware limited liability company
Targa Intrastate Pipeline LLC, a Delaware limited liability company
Targa Liquids GP LLC, a Delaware limited liability company
Targa Liquids Marketing and Trade, a Delaware general partnership
Targa Louisiana Field Services LLC, a Delaware limited liability company
Targa Louisiana Intrastate LLC, a Delaware limited liability company
Targa LSNG GP LLC, a Delaware limited liability company
Targa LSNG LP, a Delaware limited partnership
Targa Midstream Services Limited Partnership, a Delaware limited partnership
Targa MLP Capital LLC, a Delaware limited liability company
Targa NGL Pipeline Company LLC, a Delaware limited liability company
Targa North Texas GP LLC, a Delaware limited liability company
Targa North Texas LP, a Delaware limited partnership

 



--------------------------------------------------------------------------------



 



Targa Permian Intrastate LLC, a Delaware limited liability company
Targa Permian LP, a Delaware limited partnership
Targa Resources Operating GP LLC, a Delaware limited liability company
Targa Resources Operating LP, a Delaware limited partnership
Targa Resources Partners Finance Corporation, a Delaware corporation (Immaterial
Subsidiary)
Targa Resources Texas GP LLC, a Delaware limited liability company
Targa Retail Electric LLC, a Delaware limited liability company
Targa Sparta LLC, a Delaware limited liability company
Targa Straddle GP LLC, a Delaware limited liability company
Targa Straddle LP, a Delaware limited partnership
Targa Texas Field Services LP, a Delaware limited partnership
Targa Transport LLC, a Delaware limited liability company
Warren Petroleum Company LLC, a Delaware limited liability company (Immaterial
Subsidiary)
Part (b). Other Equity Investments.
Part (b)(i). Loan Party Information.

                                          ADDRESS                             OF
                  PRIOR     JURISDICTION   PRINCIPAL                  
JURISDICTION     OF   PLACE OF       ORGANIZATIONAL       OF NAME   FORMATION  
BUSINESS   FEIN   ID NUMBER   PRIOR NAMES   FORMATION
Midstream Barge Company LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   80-0509596    
2634170     Midstream Barge Company, L.L.C.   None

 



--------------------------------------------------------------------------------



 



                                          ADDRESS                             OF
                  PRIOR     JURISDICTION   PRINCIPAL                  
JURISDICTION     OF   PLACE OF       ORGANIZATIONAL       OF NAME   FORMATION  
BUSINESS   FEIN   ID NUMBER   PRIOR NAMES   FORMATION
Targa Co-Generation LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   01-0925550    
3486693     Targa Energy Pipeline Company LLC; Dynegy Energy Pipeline Company
LLC; Dynegy Energy Pipeline, L.L.C.   None
 
                               
Targa Downstream GP LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   None     4066480    
None   None
 
                               
Targa Downstream LP
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   20-4036406    
4067414     None   None
 
                               
Targa Gas Marketing LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   11-3762680    
4056851     None   None
 
                               
Targa Intrastate Pipeline LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   76-0634836    
3173058     Dynegy Intrastate Pipeline, LLC; Dynegy Intrastate Pipeline, Inc.  
None
 
                               
Targa Liquids GP LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   None     2914617    
Dynegy Liquids, G.P., L.L.C.   None
 
                               
Targa Liquids Marketing and Trade
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   80-0509623   None  
Dynegy Liquids Marketing and Trade   None
 
                               
Targa Louisiana Field
  Delaware   1000 Louisiana, Ste. 4300   14-1904335     3776621     None   None

 



--------------------------------------------------------------------------------



 



                                          ADDRESS                             OF
                  PRIOR     JURISDICTION   PRINCIPAL                  
JURISDICTION     OF   PLACE OF       ORGANIZATIONAL       OF NAME   FORMATION  
BUSINESS   FEIN   ID NUMBER   PRIOR NAMES   FORMATION
Services LLC
      Houston, TX 77002                    
 
                               
Targa Louisiana Intrastate LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   02-0719902    
3770340     None   None
 
                               
Targa LSNG GP LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   None     4117729    
None   None
 
                               
Targa LSNG LP
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   68-0625252    
4117746     None   None
 
                               
Targa Midstream Services Limited Partnership
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   76-0507891    
2641691     WPC-NGC, Limited Partnership; Warren Petroleum Company Limited
Partnership; Warren Petroleum Company, Limited Partnership; Dynegy Midstream
Services, Limited Partnership   None
 
                               
Targa MLP Capital LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   None     4708201    
None   None
 
                               

 



--------------------------------------------------------------------------------



 



                                          ADDRESS                             OF
                  PRIOR     JURISDICTION   PRINCIPAL                  
JURISDICTION     OF   PLACE OF       ORGANIZATIONAL       OF NAME   FORMATION  
BUSINESS   FEIN   ID NUMBER   PRIOR NAMES   FORMATION
Targa NGL Pipeline Company LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   73-1175068    
2003234     Dynegy NGL Pipeline Company, LLC;
Dynegy NGL   None

                        Pipeline Company;
Warren NGL Pipeline Company;
Trident NGL Pipeline Company;
Oxy NGL Pipeline Company;
Cities Service NGL Pipeline Company    
 
                               
Targa North Texas GP LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   64-0949240    
4066474     None   None
 
                               
Targa North Texas LP
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   20-4036176    
4067407     None   None
 
                               
Targa Permian Intrastate LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   None     4595562    
None   None
 
                               
Targa Permian LP
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   20-4036350    
4067411     None   None
 
                               
Targa Resources Operating GP LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   64-0949235    
4292540     None   None
 
                               
Targa Resources Operating LP
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX   64-0949238     4292546    
None   None

 



--------------------------------------------------------------------------------



 



                                          ADDRESS                             OF
                  PRIOR     JURISDICTION   PRINCIPAL                  
JURISDICTION     OF   PLACE OF       ORGANIZATIONAL       OF NAME   FORMATION  
BUSINESS   FEIN   ID NUMBER   PRIOR NAMES   FORMATION
 
        77002                      
 
                               
Targa Resources Partners LP
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   65-1295427    
4239562     None   None
 
                               
Targa Resources Texas GP LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   86-1099710    
3776603     Targa Resources Texas GP, LLC   None
 
                               
Targa Retail Electric LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   01-0925551    
2497450     Targa Regulated Holdings LLC;   None
 
                          Dynegy Regulated Holdings, LLC;    
 
                          Dynegy Regulated Holdings, Inc.;    
 
                          NGC Regulated Holdings, Inc.    
 
                               
Targa Sparta LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   20-1884884    
3859250     Targa Bridgeline LLC;   None
 
                          Targa Gas Marketing LLC    
 
                               
Targa Straddle GP LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   None     4066477    
None   None
 
                               
Targa Straddle LP
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   20-4036286    
4067873     None   None
 
                               
Targa Texas Field Services LP
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   86-1099713    
3776636     None   None

 



--------------------------------------------------------------------------------



 



                                          ADDRESS                             OF
                  PRIOR     JURISDICTION   PRINCIPAL                  
JURISDICTION     OF   PLACE OF       ORGANIZATIONAL       OF NAME   FORMATION  
BUSINESS   FEIN   ID NUMBER   PRIOR NAMES   FORMATION
Targa Transport LLC
  Delaware   1000 Louisiana, Ste. 4300 Houston, TX 77002   37-1589340    
2497451     Targa OPI LLC; Dynegy OPI, LLC; Dynegy OPI, Inc.; Ozark Pipeline,
Inc.   None

Part (b)(ii). Other Equity Investments.
Gulf Coast Fractionators, a Texas general partnership.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.21(a)
Material Fee Owned and Leased Properties

                          Ownership   County/     Facility   Current
Titleholder/ Lessee   Interest   Parish   State
Acadia Plant
  Targa Louisiana Field Services LLC   Fee owned   Acadia   LA
 
               
Gillis Plant
  Targa Louisiana Field Services LLC   Fee owned   Calcasieu   LA
 
               
Sterling Plant
  Targa Texas Field Services LP   Fee owned   Sterling   TX
 
               
Mertzon Plant
  Targa Texas Field Services LP   Fee owned   Irion   TX
 
               
Abilene Injection Terminal
  Targa Downstream LP   Ground lease   Taylor   TX
 
               
Barracuda Straddle Plant
  Targa Midstream Services Limited
Partnership   Ground lease   Cameron   LA
 
               
Galena Park Terminal
  Targa Downstream LP   Fee owned   Harris   TX
 
               
Gladewater Injection Terminal
  Targa Downstream LP   Fee owned   Gregg   TX
 
               
Greenville Propane Terminal
  Targa Downstream LP   Fee owned   Washington   MS
 
               
Hattiesburg Terminal
  Targa Downstream LP   Fee owned and jointly owned   Forrest   MS
 
               
Hackberry Underground Storage
  Targa Downstream LP   Fee owned   Cameron   LA
 
               
Lake Charles Fractionator
  Targa Downstream LP   Fee owned   Calcasieu   LA
 
               
Lowry Straddle Plant
  Targa Midstream Services Limited Partnership   Ground lease   Cameron   LA
 
               
Mont Belvieu Terminal
  Targa Downstream LP   Fee owned   Chambers   TX
 
               
Port Everglades Propane Terminal
  Targa Downstream LP   Fee owned   Broward   FL
 
               
Sand Hills Processing Plant
  Targa Permian LP   Fee owned   Crane   TX
 
               
Stingray Straddle Plant
  Targa Midstream Services Limited Partnership   Ground lease   Cameron   LA
 
               
LSNG Facility
  Targa LSNG LP   Fee owned   Chambers   TX
 
               
Chico Processing Plant
  Targa North Texas LP   Fee owned   Wise   TX
 
               
Bridgeport Transport Facility
  Targa Downstream LP   Ground lease   Wise   TX
 
               
Tyler Propane Terminal
  Targa Downstream LP   Fee owned   Smith   TX
 
               
Hammond Truck Terminal
  Targa Downstream LP   Fee owned   Tangipahoa   LA

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.21(b)
Material Pipelines/Gathering Systems

              Grantor   Facility   County/ Parish   State
Targa Downstream LP
  Houston Gathering
System   Chambers, Harris, Jefferson   TX
 
           
 
  Lake Charles
Gathering System   Orange (TX)

Acadia, Calcasieu, Cameron, Jefferson
Davis (LA)   TX, LA
 
           
Targa NGL Pipeline
Company
  12” Lake Charles to Mont Belvieu Pipeline   Chambers, Hardin, Jefferson,
Liberty,
Orange (TX)

Calcesieu (LA)   TX, LA
 
           
Targa Louisiana Field Services LLC and Targa Louisiana Intrastate LLC
  Acadia and Gillis Gathering Systems   Acadia, Allen, Calcasieu, Cameron,
Beauregard, Evangeline, Jefferson Davis, Lafayette, Vermilion, Rapides, St.
Martin   LA
 
           
Targa Midstream
Services Limited
Partnership
  Pelican Gathering
System   Cameron and offshore   LA
 
           
Targa Midstream
Services Limited
Partnership
  Seahawk Gathering
System   Cameron, Jefferson Davis, and offshore   LA
 
           
Targa Midstream
Services Limited
Partnership
  Cameron Gathering
System   Cameron, Jefferson Davis    
 
           
Targa Texas Field
Services LP
  San Angelo
Gathering System   Coke, Glassock, Howard, Irion,
Midland, Mitchell, Reagan, Sterling,
Schliecher, Tom Green   TX
 
           
Targa Permian LP
  Sand Hills and Monahans Gathering Systems   Andrews, Crane, Ector, Loving,
Midland, Pecos, Reeves, Upton, Ward,
Winkler   TX
 
           
Targa North Texas LP
  Chico Gathering
System   Archer, Clay, Denton, Jack, Montague,
Palo Pinto, Parker, Stephens,
Throckmorton, Wise, Young   TX
 
           
Targa North Texas LP
  Shackelford
Gathering System   Eastland, Haskell, Shackelford,
Stephens, Throckmorton, Young   TX
 
           
Targa Intrastate
Pipeline LLC
  Shackelford
Gathering System   Haskell, Shackelford, Throckmorton,
Wise, Young   TX

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.09
AFFILIATE TRANSACTIONS

1.   First Amended and Restated Agreement of Limited Partnership of Targa
Resources Partners LP   2.   Amendment No. 1 to the First Amended and Restated
Agreement of Limited Partnership of Targa Resources Partners LP   3.  
Contribution Agreement dated as of December 1, 2005 among Targa Midstream
Services Limited Partnership, Targa GP Inc., Targa LP Inc., Targa Downstream GP
LLC, Targa North Texas GP LLC, Targa Straddle GP LLC, Targa Permian GP LLC,
Targa Versado GP LLC, Targa Downstream LP, Targa North Texas, Targa Straddle LP,
Targa Permian LP and Targa Versado LP (the “2005 Contribution Agreement”)   4.  
Amendment to 2005 Contribution Agreement dated as of January 1, 2007   5.  
Amendment to 2005 Contribution Agreement dated as of January 1, 2009   6.  
Contribution, Conveyance and Assumption Agreement dated as of February 14, 2007
among the Borrower, Targa Operating LP, General Partner, Targa Operating GP LLC,
Targa GP, Inc., Targa LP, Inc., Targa Regulated Holdings LLC, Targa North Texas
LP, and Targa North Texas GP LLC   7.   Contribution, Conveyance and Assumption
Agreement, dated October 24, 2007, by and among Targa Resources Partners LP,
Targa Resources Holdings LP, Targa TX LLC, Targa TX PS LP, Targa LA LLC, Targa
LA PS LP and Targa North Texas GP LLC   8.   Contribution, Conveyance and
Assumption Agreement, dated September 24, 2009, by and among Targa Resources
Partners LP, Targa GP Inc., Targa LP Inc., Targa Resources Operating LP and
Targa North Texas GP LLC   9.   Contribution, Conveyance and Assumption
Agreement, dated April 27, 2010, by and among Targa Resources Partners LP, Targa
LP Inc., Targa Permian GP LLC, Targa Midstream Holdings LLC, Targa Resources
Operating LP, Targa North Texas GP LLC and Targa Resources Texas GP LLC   10.  
Second Amended and Restated Omnibus Agreement, dated September 24, 2009, by and
among Targa Resources Partners LP, Targa Resources, Inc., Targa Resources LLC
and Targa Resources GP LLC   11.   First Amendment to Second Amended and
Restated Omnibus Agreement, dated April 27, 2010, by and among Targa Resources
Partners LP, Targa Resources, Inc., Targa Resources LLC and Targa Resources GP
LLC

 



--------------------------------------------------------------------------------



 



12.   Purchase and Sale Agreement, dated as of September 18, 2007, by and
between Targa Resources Holdings LP and Targa Resources Partners LP   13.  
Amendment to Purchase and Sale Agreement, dated October 1, 2007, by and between
Targa Resources Holdings LP and Targa Resources Partners LP   14.   Purchase
Agreement dated June 12, 2008, among Targa Resources Partners LP, Targa
Resources Partners Finance Corporation, the Guarantors named therein and the
initial purchasers named therein   15.   Purchase Agreement dated as of June 30,
2009 among Targa Resources Partners LP, Targa Resources Partners Finance
Corporation, the Guarantors named therein and Barclays Capital Inc., as
representative of the several initial purchasers   16.   Purchase and Sale
Agreement dated July 27, 2009, by and between Targa Resources Partners LP, Targa
GP Inc. and Targa LP Inc.   17.   Registration Rights Agreement dated as of
July 6, 2009, among Targa Resources Partners LP, Targa Resources Partners
Finance Corporation, the Guarantors named therein and the initial purchasers
named therein   18.   Purchase and Sale Agreement, dated as of March 31, 2010,
by and among Targa Resources Partners LP, Targa LP Inc., Targa Permian GP LLC
and Targa Midstream Holdings LLC   19.   Raw Product Purchase Agreement dated
September 24, 2009, to be effective September 1, 2009, between Targa Liquids
Marketing and Trade and Targa Midstream Services Limited Partnership (Versado)  
20.   Amended and Restated Natural Gas Purchase Agreement between Targa Gas
Marketing LLC (Buyer) and Targa Midstream Services Limited Partnership (Seller)
effective March 1, 2009 (Versado)   21.   Natural Gas Sales Agreement (Venice),
effective March 30, 2010, between Targa Gas Marketing LLC (Seller) and Targa
Midstream Services Limited Partnership (Buyer)   22.   Natural Gas Sales
Agreement (Versado), effective January 1, 2010, between Targa Gas Marketing LLC
(Seller) and Targa Midstream Services Limited Partnership (Buyer)

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Targa Resources Partners LP
1000 Louisiana, Suite 4300
Houston, Texas 77002
Attention: Vice President — Finance
Telephone: 713.584.1092
Telecopier: 713.584.1523
Electronic Mail: mmeloy@targaresources.com
Website Address: www.targaresources.com
U.S. Taxpayer Identification Number: 65-1295427
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main St
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Ramon Gomez
Telephone: 214.209.2627
Telecopier: 214.290.8367
Electronic Mail: ramon.gomez_jr@baml.com
Wiring Instructions:
Bank of America, N.A.
New York, NY
ABA# 026009593
Account No.: 1292000883
Ref: Targa Resources

 



--------------------------------------------------------------------------------



 



Other Notices as Administrative Agent:
Bank of America, N.A.
1455 Market Street
Mail Code: CA5-701-05-19
San Francisco, CA 94103
Attention: Kathleen Carry
Telephone: 415.436.4001
Telecopier: 415.503.5001
Electronic Mail: kathleen.carry@baml.com
L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention: Michael Grizzanti
Telephone: 570.330.4214
Telecopier: 800.755.8743
Electronic Mail: michael.a.grizzanti@baml.com
SWING LINE LENDER:
Bank of America, N.A.
901 Main St
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attention: Ramon Gomez
Telephone: 214.209.2627
Telecopier: 214.290.8367
Electronic Mail: ramon.gomez_jr@baml.com

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.06
PROCESSING AND RECORDATION FEES
     The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $3,500 plus the amount set forth below:

          Transaction   Assignment Fee
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  
 
       
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     ,      

To:   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of July 19, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Targa Resources
Partners LP, a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Collateral Agent, L/C Issuer and Swing Line Lender.
     The undersigned hereby requests (select one):

             
 
  o   A Borrowing of Revolving Credit Loans
 
           
 
  o   A Borrowing of Term Loans
 
           
 
  o   A conversion or continuation of Loans
 
           
 
    1.     On                                                              (a
Business Day).
 
           
 
    2.     In the amount of $                                         .
 
           
 
    3.     Comprised of                                         .
 
                                        [Type of Loan requested]
 
           
 
    4.     For Eurodollar Rate Loans: with an Interest Period of      
weeks/months.

     The Borrowing of Revolving Credit Loans, if any, requested herein complies
with the provisos to the first sentence of Section 2.01(b) of the Agreement.

                  TARGA RESOURCES PARTNERS LP
 
                By:   Targa Resources GP LLC,         its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

Form of Committed Loan Notice
A - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:                     ,      

To:   Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of July 19, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Targa Resources
Partners LP, a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Collateral Agent, L/C Issuer and Swing Line Lender.
     The undersigned hereby requests a Swing Line Loan:

  1.   On                                                              (a
Business Day).     2.   In the amount of $
                                        .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

                  TARGA RESOURCES PARTNERS LP
 
                By:   Targa Resources GP LLC,         its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

Form of Swing Line Loan Notice

B - 1



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF TERM NOTE
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                          or registered assigns (the “Term
Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Term Loan from time to time made by the
Term Lender to the Borrower under that certain Amended and Restated Credit
Agreement, dated as of July 19, 2010 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, L/C Issuer and Swing
Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement or in the Incremental Supplement establishing such Term Loans. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Term Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement or in
the Incremental Supplement establishing such Term Loans.
     This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein or in the Incremental Supplement
establishing such Term Loans. This Term Note is also entitled to the benefits of
the Guaranty and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Term Loans made by the Term Lender shall be evidenced by one or more loan
accounts or records maintained by the Term Lender in the ordinary course of
business. The Term Lender may also attach schedules to this Term Note and
endorse thereon the date, amount and maturity of its Term Loans and payments
with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.
Form of Term Note

C-1 - 1



--------------------------------------------------------------------------------



 



     THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

                  TARGA RESOURCES PARTNERS LP
 
                By:   Targa Resources GP LLC,         its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

Form of Term Note

C-1 - 2



--------------------------------------------------------------------------------



 



TERM LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal or   Outstanding         Type of   Amount of   End of   Interest  
Principal         Term Loan   Term Loan   Interest   Paid This   Balance  
Notation Date   Made   Made   Period   Date   This Date   Made By              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                           

Form of Term Note

C-1 - 3



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF REVOLVING CREDIT NOTE
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                          or registered assigns (the
“Revolving Credit Lender”), in accordance with the provisions of the Agreement
(as hereinafter defined), the principal amount of each Revolving Credit Loan
from time to time made by the Revolving Credit Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of July 19, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
L/C Issuer and Swing Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Loan from the date of such Revolving Credit Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the
Revolving Credit Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Revolving Credit Note is one of the Revolving Credit Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guaranty and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Revolving Credit Lender shall be evidenced by one or more loan
accounts or records maintained by the Revolving Credit Lender in the ordinary
course of business. The Revolving Credit Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, amount and maturity of
its Revolving Credit Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.
Form of Revolving Credit Note

C-2 - 1



--------------------------------------------------------------------------------



 



     THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

                  TARGA RESOURCES PARTNERS LP
 
                By:   Targa Resources GP LLC,         its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

Form of Revolving Credit Note

C-2 - 2



--------------------------------------------------------------------------------



 



REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of             Type of   Amount
of       Principal or   Outstanding         Revolving   Revolving   End of  
Interest   Principal         Credit Loan   Credit Loan   Interest   Paid This  
Balance   Notation Date   Made   Made   Period   Date   This Date   Made By    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                     

Form of Revolving Credit Note

C-2 - 3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,      

To:   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of July 19, 2010 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Targa Resources
Partners LP, a Delaware limited partnership (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
Collateral Agent, L/C Issuer and Swing Line Lender.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                                              
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. The Borrower has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. The Borrower has delivered the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
Form of Compliance Certificate

D - 1



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned, during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
     [to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
     4. The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Compliance Certificate is delivered.
     5. The financial covenant analyses and information set forth on Schedules 2
and 3 attached hereto are true and accurate on and as of the date of this
Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,      .

                  TARGA RESOURCES PARTNERS LP
 
                By:   Targa Resources GP LLC,         its general partner
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

Form of Compliance Certificate

D - 2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                         (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

                    I.    
Interest Coverage Ratio.
               
 
               
A. Consolidated Adjusted EBITDA (Schedule 3) for the four consecutive fiscal
quarter period ending on the date hereof:
  $                               
 
               
B. Consolidated Interest Expense for such period:
  $                               
 
               
C. Consolidated Interest Coverage Ratio (I.A ¸ Line I.B):
             to 1.0        
 
               
Minimum required:
       

              Minimum Interest     Coverage Ratio  
For any period of four consecutive fiscal quarters ending on or after
September 30, 2010
    2.25 to 1.00  

                  II.  
Leverage Ratios.
               
 
               
Consolidated Leverage Ratio
               
 
               
A. Consolidated Funded Indebtedness on such determination date:
  $                               
 
               
B. Consolidated Adjusted EBITDA for the applicable period of four consecutive
fiscal quarters (Schedule 3):
  $                               
 
               
C. Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
              to 1.0        
 
               
Maximum permitted:
       

              Maximum     Consolidated     Leverage Ratio  
For each fiscal quarter ending on or after September 30, 2010
    5.50 to 1.00   

Form of Compliance Certificate

D - 3



--------------------------------------------------------------------------------



 



                                   
Consolidated Senior Leverage Ratio
               
 
               
A. Consolidated Funded Indebtedness (excluding Unsecured Note Indebtedness) on
such determination date:
  $                               
 
               
B. Consolidated Adjusted EBITDA for the applicable period of four consecutive
fiscal quarters (Schedule 3):
  $                               
 
               
C. Consolidated Senior Leverage Ratio (Line II.A ¸ Line II.B):
                   to 1        
 
               
Maximum permitted:
       

              Maximum     Consolidated     Senior Leverage     Ratio  
For each fiscal quarter ending on or after September 30, 2010
    4.00 to 1.00  

Form of Compliance Certificate

D - 4



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                     (“Statement Date”)
Schedule 3 to Compliance Certificate
For the Quarter/Year ended                     (“Statement Date”)
($ in 000’s)

                                                      Quarter     Quarter    
Quarter     Quarter     12 Months           Ended     Ended     Ended     Ended
    Ended        
Reported Net Income of the Borrower and its Subsidiaries
    —       —       —       —       —      
 
                                        +  
Interest Expense
    —       —       —       —       —      
 
                                           
Federal, state, local and foreign
                                        +  
income taxes
    —       —       —       —       —      
 
                                        +  
Depreciation and amortization
    —       —       —       —       —      
 
                                        +  
other non-cash charges
    —       —       —       —       —      
 
                                        +  
non-cash gains(losses) resulting from mark to market activity
    —       —       —       —       —      
 
                                        +  
expenses in connection with the transactions contemplated by the Loan Documents
    —       —       —       —       —      
 
                                        –  
Federal, state, local and foreign income tax credits
    —       —       —       —       —      
 
                                        –  
all non-cash items of income
    —       —       —       —       —      
 
                                        –  
Included Unrestricted Subsidiaries Adjusted EBITDA (100%)
                                           
 
                                        +  
Pro rata share of Included Unrestricted Subsidiaries EBITDA
                                           
 
                                        –  
Unrestricted Subsidiaries (other than Included Unrestricted Subsidiaries) EBITDA
(100%)
                                           
 
                                        –  
Income from Equity Interests
                                           
 
                                        =  
Consolidated EBITDA before Cash Distributions
                                           
 
                                        +  
Cash distributions from Unrestricted Subsidiaries (other than Included
Unrestricted Subsidiaries)
                                           
 
                                        +  
Cash distributions from Equity Interests of other Persons
                                       

Form of Compliance Certificate

D - 5



--------------------------------------------------------------------------------



 



                                                      Quarter     Quarter    
Quarter     Quarter     12 Months           Ended     Ended     Ended     Ended
    Ended     –  
actual cash distributions from Unrestricted Subsidiaries (other than Included
Unrestricted Subsidiaries) or in respect of Equity Interests of other Persons in
excess of 15% of Consolidated EBITDA before Cash Distributions
                                           
 
                                        =  
Consolidated EBITDA
                                           
 
                                        +  
pro forma gain (loss) resulting from any Material Acquisition or Disposition or
Subsidiary redesignation
                                           
 
                                        +  
Material Project EBITDA Adjustments
                                           
 
                                        =  
Consolidated Adjusted EBITDA
    —       —       —       —       —  

Form of Compliance Certificate

D - 6



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, the Letters of
Credit and the Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

         
1.
  Assignor:                                           
 
       
2.
  Assignee:                                           
 
      [indicate [Affiliate][Approved Fund] of [identify Lender]]
 
       
3.
  Borrower:   Targa Resources Partners LP
 
       
4.
  Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Credit Agreement

Form of Assignment and Assumption

E - 1



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   Amended and Restated Credit Agreement, dated as of
July 19, 2010, among Targa Resources Partners LP, a Delaware limited
partnership, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line
Lender.
 
       
6.
  Assigned Interest[s]:    

                                  Aggregate       Percentage             Amount
of   Amount of   Assigned of         Facility   Commitment/Loans  
Commitment/Loans   Commitment/ Assignor   Assignee   Assigned   for all Lenders
  Assigned   Loans                                  $                      
$                                           %                               
$                       $                                           %        
                       $                       $                      
                    %

[7.   Trade Date:                     ]

Effective Date:                     , 20      [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and] Accepted:
 
        BANK OF AMERICA, N.A., as Administrative Agent
 
       
By:
       
 
 
 
Title:    
 
        [Consented to:]
 
       
By:
       
 
 
 
Title:    

Form of Assignment and Assumption

E - 2



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any Collateral thereunder, (iii) the financial condition of
either Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by either Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
Form of Assignment and Assumption

E - 3



--------------------------------------------------------------------------------



 



          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Form of Assignment and Assumption

E - 4



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF GUARANTY
[Amended and Restated Guaranty]

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CONTINUING GUARANTY
     THIS AMENDED AND RESTATED CONTINUING GUARANTY (this “Guaranty”) is made as
of July 19, 2010, by each of the undersigned guarantors and the Additional
Guarantors (as hereinafter defined ) (whether one or more “Guarantor”, and if
more than one jointly and severally), in favor of BANK OF AMERICA, N.A.,
collateral agent (in such capacity, the “Collateral Agent”) for the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lenders from
time to time party to the Amended and Restated Credit Agreement of even date
herewith among Targa Resources Partners LP, a Delaware limited partnership (the
“Borrower”), the Administrative Agent the Collateral Agent, the L/C Issuer, the
Swing Line Lender and the Lenders from time to time party thereto (as amended,
supplemented, restated, increased, renewed, extended, refinanced or otherwise
modified from time to time, the “Credit Agreement”; other terms used and not
defined herein having the meanings given to such terms in the Credit Agreement),
certain of the Lenders and their Affiliates owed Cash Management Obligations,
and the Hedging Parties under the Secured Hedge Agreements (the Administrative
Agent, the Collateral Agent, the L/C Issuer, the Swing Line Lender, the Lenders,
the Lenders and affiliates of Lenders owed Cash Management Obligations and the
Hedging Parties are herein collectively called the “Lender Parties”.)
     FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Targa Resources Partners LP, a
Delaware limited partnership (the “Borrower”), by the Administrative Agent, the
Collateral Agent, the L/C Issuer, the Swing Line Lender or the Lenders, pursuant
to the Credit Agreement, agreements or arrangements with Lenders or Affiliates
of Lenders giving rise to Cash Management Obligations or by the Hedging Parties
pursuant to the Secured Hedge Agreements, the undersigned hereby furnishes its
guaranty of the Guaranteed Obligations (as hereinafter defined) as follows:
     1. Guaranty. The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of the Obligations, the Secured Swap Obligations and the Cash
Management Obligations, each as defined in that certain Credit Agreement of even
date herewith by and among the Borrower, the Administrative Agent, Collateral
Agent, the L/C Issuer, the Swing Line Lender and the Lenders from time to time
party thereto (as amended, supplemented, restated, increased, renewed, extended,
refinanced or otherwise modified from time to time, the “Credit Agreement”), in
each case, whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against the Guarantor or the Borrower
under any Debtor Relief Laws and including interest that accrues and expenses
that are incurred or arise after the commencement by or against the Borrower of
any proceeding under any Debtor Relief Laws (collectively, the “Guaranteed
Obligations”). The Lender Parties’ respective books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantor and conclusive
absent manifest error for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement
[Amended and Restated Guaranty]

2



--------------------------------------------------------------------------------



 



evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantor under
this Guaranty, and the Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder or under any Loan Document by which such Collateral is
granted subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of the Bankruptcy Code (Title 11, United States Code) or any
comparable provisions of any similar federal or state law.
     2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Guarantor is compelled by law to make such deduction or withholding. If any
such obligation (other than one arising with respect to taxes based on or
measured by the income or profits of a Lender Party) is imposed upon the
Guarantor with respect to any amount payable by it hereunder, the Guarantor will
pay to the applicable Lender Party, on the date on which such amount is due and
payable hereunder, such additional amount in U.S. dollars as shall be necessary
to enable such Lender Party to receive the same net amount which such Lender
Party would have received on such due date had no such obligation been imposed
upon the Guarantor. The Guarantor will deliver promptly to such Lender Party
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by the Guarantor hereunder. The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.
     3. Rights of Lender Parties. The Guarantor consents and agrees that the
Lender Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Guaranteed Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Lender Parties in their sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Guaranteed Obligations. Without limiting the generality
of the foregoing, the Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.
     4. Certain Waivers. The Guarantor waives (a) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of the
Lender Parties) of the liability of the Borrower; (b) any defense based on any
claim that the Guarantor’s obligations exceed or are
[Amended and Restated Guaranty]

3



--------------------------------------------------------------------------------



 



more burdensome than those of the Borrower; (c) the benefit of any statute of
limitations affecting the Guarantor’s liability hereunder; (d) any right to
require the Lender Parties to proceed against the Borrower, proceed against or
exhaust any security for the Guaranteed Obligations, or pursue any other remedy
in the Lender Parties’ power whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by the Lender Parties; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties. The Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
     5. Obligations Independent. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.
     6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lender Parties or facilities
provided by the Lender Parties with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Lender Parties and shall forthwith be paid to the Collateral Agent to be
applied as set forth in the Credit Agreement to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
     7. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and any commitments of the Lender Parties or facilities provided by the Lender
Parties with respect to the Guaranteed Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or the Guarantor is made, or any Lender Party exercises its right of
setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Lender Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not such Lender
Party is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.
[Amended and Restated Guaranty]

4



--------------------------------------------------------------------------------



 



     8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Lender Parties or resulting
from the Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Guaranteed Obligations. If the Collateral Agent
so requests, any such obligation or indebtedness of the Borrower to the
Guarantor shall be enforced and performance received by the Guarantor as trustee
for the Lender Parties and the proceeds thereof shall be paid over to the
Collateral Agent, for the benefit of the Lender Parties, to be applied to the
Guaranteed Obligations as provided in the Credit Agreement, but without reducing
or affecting in any manner the liability of the Guarantor under this Guaranty.
     9. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor or the Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Collateral Agent.
     10. Expenses. The Guarantor shall pay on demand all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of any external counsel) in any way relating to the enforcement or protection of
the Lender Parties’ rights under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of the Lender Parties in any proceeding
under any Debtor Relief Laws. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.
     11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Collateral Agent (with the consent of the Required Lenders or Lenders as may be
required under the Credit Agreement) and the Guarantor. No failure by any Lender
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Collateral Agent and
the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Lender Parties or any term or provision thereof.
     12. Condition of Borrower. The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that no Lender Party has any duty, and the
Guarantor is not relying on any Lender Party at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the
[Amended and Restated Guaranty]

5



--------------------------------------------------------------------------------



 



Borrower or any other guarantor (the guarantor waiving any duty on the part of
the Lender Parties to disclose such information and any defense relating to the
failure to provide the same).
     13. Setoff. If and to the extent any payment is not made when due
hereunder, the Lender Parties may setoff and charge from time to time any amount
so due against any or all of the Guarantor’s accounts or deposits with the
Lender Parties.
     14. Covenants. The Guarantor hereby agrees to observe and comply with each
of the covenants and agreements made in the Credit Agreement, insofar as they
refer to the Guarantor, or the assets, obligations, conditions, agreements,
business, or actions of the Guarantor or to the Loan Documents to which the
Guarantor is a party.
     15. Representations and Warranties. The Guarantor represents and warrants
that each of the representations and warranties contained in Article V of the
Credit Agreement are true, as of the date hereof insofar as they refer to the
Guarantor, to the assets, operations, conditions, agreements, business or
actions of the Guarantor, or to the Loan Documents to which the Guarantor is a
party, except to the extent that any such representation and warranty
specifically refers to an earlier date, in which case such representation and
warranty is true and correct as of such earlier date.
     16. Indemnification and Survival. Without limitation on any other
obligations of the Guarantor or remedies of any Lender Party under this
Guaranty, the Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Lender Party from and against,
and shall pay on demand, any and all damages, losses, liabilities and expenses
(including the reasonable fees, charges and disbursements of any external
counsel) that may be suffered or incurred by such Lender Party in connection
with or as a result of any failure of any Guaranteed Obligations to be the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms. The obligations of the Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.
     17. Additional Guarantors. Upon the execution and delivery by any Person of
a guaranty supplement in substantially the form of Exhibit A hereto (each, a
“Guaranty Supplement”), (i) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty,” “hereunder,” “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.
     18. Loan Document. This Guaranty is a Loan Document, as defined in the
Credit Agreement, and is subject to the provisions of the Credit Agreement
governing Loan Documents. The Guarantor hereby ratifies, confirms and approves
the Credit Agreement and the other Loan Documents and, in particular, any
provisions thereof which relate to such Guarantor.
[Amended and Restated Guaranty]

6



--------------------------------------------------------------------------------



 



     19. Assignment; Notices. This Guaranty shall (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Collateral Agent (and any attempted assignment without such consent shall be
void), and (b) inure to the benefit of the Lender Parties and their successors
and assigns and the Lender Parties may, subject to Section 10.06 of the Credit
Agreement, without affecting the Guarantor’s obligations hereunder, assign, sell
or grant participations in the Guaranteed Obligations and this Guaranty, in
whole or in part. The Guarantor agrees that each Lender Party may, subject to
Section10.07 of the Credit Agreement, disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in such Lender Party’s possession concerning the Guarantor, this Guaranty and
any security for this Guaranty. All notices and other communications to the
Guarantor under this Guaranty shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopier to the Guarantor at its address set forth below or at such other
address in the United States as may be specified by the Guarantor in a written
notice delivered to the Collateral Agent at such office as the Collateral Agent
may designate for such purpose from time to time in a written notice to the
Guarantor.
     20. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     21. Submission to Jurisdiction. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     22. Waiver of Venue. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
[Amended and Restated Guaranty]

7



--------------------------------------------------------------------------------



 



COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     23. Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 19. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     24. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     26. FINAL AGREEMENT. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
     27. Amendment and Restatement. Certain of the undersigned Guarantors are
guarantors, or otherwise obligated with respect to the outstanding indebtedness
and obligations under the Existing Credit Agreement, as of the date hereof. Each
such undersigned Guarantor hereby acknowledges, represents, warrants and agrees
that this Guaranty and the obligations hereunder amend, restate, renew and
extend (and do not novate or extinguish) any and all obligations and
indebtedness of such undersigned Guarantor under the Existing Credit Agreement,
and any loan documents executed or delivered in connection therewith by such
undersigned Guarantor.
[Remainder of page intentionally left blank.]
[Amended and Restated Guaranty]

8



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

                  TARGA RESOURCES OPERATING LP
 
                By:   Targa Resources Operating GP LLC,
its general partner
 
           
 
      By:    
 
           
 
          Matthew J. Meloy
 
          Vice President — Finance and Treasurer
 
                TARGA RESOURCES OPERATING GP LLC
TARGA NORTH TEXAS GP LLC
TARGA INTRASTATE PIPELINE LLC
TARGA RESOURCES TEXAS GP LLC
TARGA LOUISIANA FIELD SERVICES LLC
TARGA LOUISIANA INTRASTATE LLC
TARGA LSNG GP LLC
TARGA DOWNSTREAM GP LLC
TARGA SPARTA LLC
TARGA GAS MARKETING LLC
TARGA PERMIAN INTRASTATE LLC
TARGA STRADDLE GP LLC
TARGA MLP CAPITAL LLC
 
           
 
  By:                           Matthew J. Meloy         Vice President —
Finance and Treasurer
 
                TARGA NGL PIPELINE COMPANY LLC     TARGA TRANSPORT LLC
 
                By:   Targa Retail Electric LLC,
its sole member
 
           
 
  By:                       Name: Mathew J. Meloy     Title: Vice President —
Finance and Treasurer

[Amended and Restated Guaranty]

 



--------------------------------------------------------------------------------



 



                  MIDSTREAM BARGE COMPANY LLC     TARGA RETAIL ELECTRIC LLC    
TARGA CO-GENERATION LLC     TARGA LIQUIDS GP LLC
 
                By:   Targa Downstream LP,
its sole member
 
           
 
      By:   Targa Downstream GP LLC,
 
          its general partner
 
           
 
      By:    
 
           
 
          Matthew J. Meloy
 
          Vice President — Finance and Treasurer
 
                TARGA NORTH TEXAS LP
 
                By:   Targa North Texas GP LLC,
its general partner
 
           
 
      By:    
 
           
 
          Matthew J. Meloy
Vice President — Finance and Treasurer
 
                TARGA TEXAS FIELD SERVICES LP     TARGA PERMIAN LP     TARGA
MIDSTREAM SERVICES LIMITED PARTNERSHIP
 
                By:   Targa Resources Texas GP LLC,
its general partner
 
           
 
  By:                           Matthew J. Meloy         Vice President —
Finance and Treasurer

[Amended and Restated Guaranty]

 



--------------------------------------------------------------------------------



 



                  TARGA LSNG LP
 
                By:   Targa LSNG GP LLC,
its general partner
 
           
 
  By:        
 
                Matthew J. Meloy
Vice President — Finance and Treasurer
 
                TARGA DOWNSTREAM LP
 
                By:   Targa Downstream GP LLC,
its general partner
 
           
 
  By:        
 
                Matthew J. Meloy
Vice President — Finance and Treasurer
 
                TARGA LIQUIDS MARKETING AND TRADE
 
                By:   Targa Downstream LP,
its managing partner
 
           
 
      By:   Targa Downstream GP LLC,
 
          its general partner
 
           
 
  By:        
 
                Matthew J. Meloy
Vice President — Finance and Treasurer
 
                TARGA STRADDLE LP
 
                By:   Targa Straddle GP LLC,
its general partner
 
           
 
  By:        
 
                Matthew J. Meloy
Vice President — Finance and Treasurer

[Amended and Restated Guaranty]

 



--------------------------------------------------------------------------------



 



Address of each Guarantor:
1000 Louisiana, Suite 4300
Houston, Texas 77002
Attention: Vice President — Finance
Telephone: 713.584.1092
Telecopier: 713.584.1523
[Amended and Restated Guaranty]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GUARANTY SUPPLEMENT
_______________, 20______
     THIS GUARANTY SUPPLEMENT is made as of [mm/dd/yy] (this “Supplement”) and
is delivered pursuant to that certain Amended and Restated Continuing Guaranty,
dated as of July 19, 2010 (as it may be amended, supplemented or otherwise
modified, the “Guaranty”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by the initial Guarantors party
thereto in favor of BANK OF AMERICA, N.A., as collateral agent (“Collateral
Agent”).
     1. Guaranty. Pursuant to Section 17 of the Guaranty, the undersigned
hereby:
     (a) agrees that this Supplement may be attached to the Guaranty and that by
the execution and delivery hereof, the undersigned becomes a Guarantor under the
Guaranty and the Loan Documents and agrees to be bound by all of the terms
thereof;
     (b) represents and warrants that each of the representations and warranties
set forth in the Guaranty, the Credit Agreement and each other Loan Document and
applicable to the undersigned is true and correct both before and after giving
effect to this Supplement, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct as of such earlier date;
     (c) no event has occurred or is continuing as of the date hereof, or will
result from the transactions contemplated hereby on the date hereof, that would
constitute an Event of Default or a Default; and
     (d) agrees to absolutely and unconditionally guarantee, as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
Guaranteed Obligations as provided by Section 1 of the Guaranty.
     2. Further Assurances. The undersigned agrees from time to time, upon
request of the Collateral Agent, to take such additional actions and to execute
and deliver such additional documents and instruments as the Collateral Agent
may request to effect the transactions contemplated by, and to carry out the
intent of, this Supplement. Any notice or other communication herein required or
permitted to be given shall be given in pursuant to Section 19 of the Guaranty,
and for all purposes thereof, the notice address of the undersigned shall be the
address as set forth on the signature page hereof.
     This Guaranty shall be governed by, and construed in accordance with, the
internal laws of the State of New York.
Form of Guaranty

F - 1



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

              [NAME OF SUBSIDIARY]
 
       
 
  By:    
 
     
 
    Name:
 
    Title:
 
            Address for Notices:
 
             
 
             
 
             
 
  Attention:  
 
       
 
  Telephone:  
 
       
 
  Telecopier:  
 
       

ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:
BANK OF AMERICA, N.A.,
as Collateral Agent

         
By:
       
 
       
Name:
       
Title:
       

Form of Guaranty

F - 2



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF OPINION
July 19, 2010
Bank of America, N.A.,
as Administrative Agent and Collateral Agent
100 Federal St.
Boston, MA 02110
And to each of the Lenders Referred to Herein

  Re:   Amended and Restated Credit Agreement dated as of July 19, 2010 among
Targa Resources Partners LP, the lenders party thereto, and Bank of America,
N.A., as Administrative Agent

Ladies and Gentlemen:
     We have acted as special New York and Texas counsel for Targa Resources
Partners LP, a Delaware limited partnership (the “Borrower”), Targa Resources GP
LLC, a Delaware limited liability company (the “General Partner”), and each of
the entities listed on Annex I hereto (each a “Guarantor” and collectively, the
“Guarantors”), in connection with the Amended and Restated Credit Agreement
dated as of July 19, 2010 (the “Credit Agreement”) among the Borrower, the
financial institutions listed on the signature pages thereof (the “Lenders”),
and Bank of America, N.A., as agent for the Lenders (in such capacity, the
“Administrative Agent”). The Borrower, the General Partner and the Guarantors
are sometimes referred to herein individually as a “Transaction Party” and
collectively as the “Transaction Parties.” This opinion letter is delivered to
you pursuant to Section 4.01(a)(vii) of the Credit Agreement.
     Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to such terms in the Credit Agreement. As used herein, (i) “NY
UCC” means the Uniform Commercial Code, as amended and in effect in the State of
New York on the date hereof; (ii) “Texas UCC” means the Uniform Commercial Code,
as amended and in effect in the State of Texas on the date hereof; (iii)
“Delaware UCC” means the Uniform Commercial Code, as amended and in effect in
the State of Delaware on the date hereof; (iv) “UCC” means any of the NY UCC,
the Texas UCC or the Delaware UCC, as applicable; and (v) “Applicable Law”
means, with respect to the Borrower, Targa Operating, Targa North Texas, Targa
Downstream, Targa LSNG, TMS, Permian, Straddle and Targa Texas LP, the Revised
Limited Partnership Act of the State of Delaware, with respect to the General
Partner, Targa Operating GP, Targa North Texas GP, Targa Intrastate, Midstream
Barge, Targa Co-Generation, Targa Downstream GP,
Form of Opinion

G - 1



--------------------------------------------------------------------------------



 



TGM, Targa Liquids GP, Targa Louisiana, Targa Louisiana Intrastate, Targa LSNG
GP, Targa NGL Pipeline, Intrastate, Targa Texas GP, Targa Retail Electric, Targa
Sparta, Straddle GP, Targa Transport and Targa MLP Capital, the Limited
Liability Company Act of the State of Delaware, with respect to Targa Liquids,
the Uniform Partnership Act of the State of Delaware, and with respect to each
Transaction Party, the Delaware UCC, in each case as in effect on the date
hereof, and those laws, rules, and regulations of the State of New York, the
State of Texas and of the United States of America as in effect on the date
hereof which in our experience are normally applicable to such Transaction Party
and to transactions of the type provided for in the Opinion Documents to which
such Transaction Party is a party; provided, however, that Applicable Law does
not include (i) except for and to the extent expressly provided in our opinions
in opinion paragraphs 7 and 8 below, any federal or state banking, thrift,
credit union, bank holding company, thrift holding company, financial holding
company, securities, commodities, insurance, investment company, investment
adviser, premium finance or life settlement laws and regulations; (ii) any
federal or state labor, pension, or other employee benefit laws and regulations;
(iii) any federal or state antitrust, trade or unfair competition laws and
regulations; (iv) any federal or state laws and regulations relating to the
environment, safety, health, or other similar matters; (v) any laws, rules,
regulations, ordinances, orders, or decisions of any county, municipality, town,
subdivision or similar local authority of any jurisdiction or any agency,
district or instrumentality thereof, including any zoning or land use laws or
regulations; (vi) any federal or state tax laws and regulations or any
accounting matters; (vii) any federal or state laws or regulations relating to
copyrights, patents, trademarks, or other intellectual property; (viii) any
federal or state laws relating to racketeering, civil forfeiture or other
criminal acts; (ix) any federal or state laws and regulations relating to
emergencies, national security, money laundering or privacy rights; or
(x) judicial and administrative decisions, orders, rulings and other
interpretations addressing any laws or regulations described in this proviso as
being excluded from Applicable Law.
     In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined an executed copy of each of the
following agreements, instruments and documents (collectively, the “Opinion
Documents”):

  (a)   the Credit Agreement;     (b)   each of the Notes listed on Annex II
attached hereto (the “Notes”);     (c)   the Amended and Restated Continuing
Guaranty dated as of July 19, 2010 (the “Guaranty”) among the Guarantors and the
Administrative Agent;     (d)   the Amended and Restated Pledge and Security
Agreement dated as of July 19, 2010 (the “Pledge Agreement”) among the Borrower,
the Guarantors and the Collateral Agent;     (e)   each of the Deeds of Trust
listed on Annex III-A attached hereto (individually, a “Texas Deed of Trust” and
collectively, the “Texas Deeds of Trust”); and

Form of Opinion

G - 2



--------------------------------------------------------------------------------



 



  (f)   each of the Mortgages listed on Annex III-B attached hereto
(individually, a “Foreign Mortgage” and collectively, the “Foreign Mortgages”).

     We have also examined time-stamped copies of the financing statements
described on Part 1 of Annex IV attached hereto and unfiled copies of the
financing statements described on Part 2 of Annex IV attached hereto and
attached as Exhibit A (in the case of each Transmitting Utility Financing
Statement, however, only the cover pages of the Transmitting Utility Financing
Statement contemplated are attached and the referenced Annex A thereto will be a
copy of each Texas Deed of Trust or Foreign Mortgage, as applicable, executed by
the named debtor) (collectively, the “Financing Statements”).
     In addition to reviewing the Opinion Documents and Financing Statements
described above, the documents listed on Annex V hereto (hereinafter called, the
“Reliance Materials”) have also been reviewed by our firm in connection with
this opinion, which have been certified to us by an officer of the Borrower as
being complete and correct and continuing in full force and effect as of the
date hereof.
     In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of all original and certified documents, and the conformity to original or
certified copies of all copies submitted to us as conformed or reproduction
copies. As to various questions of fact relevant to the opinions expressed
herein, we have relied upon, and we assume the accuracy of, the representations
and warranties of the Transaction Parties contained in the Opinion Documents,
the Officer’s Certificate (as defined on Annex V attached hereto) and other
certificates and oral or written statements and other information of or from
representatives of the Transaction Parties and others and we assume compliance
on the part of the Transaction Parties with their covenants and agreements
contained therein. In connection with the opinions expressed in the first
sentence of opinion paragraph 1 below, we have relied upon and such opinions are
limited solely to the Reliance Materials. With respect to the opinions expressed
in opinion paragraphs 2, 3 and 4 below, we have assumed that the Transaction
Parties do not engage or propose to engage in any industry, business or
activity, or own or propose to own any properties or assets, that causes or
would cause any such Transaction Party to be subject to any special federal,
state or local laws or regulations that are not applicable to business
organizations generally, except to the extent expressly set forth in the
Officer’s Certificate and we have with your permission relied upon such
certifications without any independent investigation or verification on our
part. With respect to the opinions expressed in opinion paragraph 8 below, such
opinions are limited solely to Sections 2, 3 and 8 of the Investment Company Act
of 1940, 15 U.S.C. §§ 80a-2 and 80a-3, each as amended and in effect on the date
hereof, and such opinions are provided and based solely upon facts set forth in
the Officer’s Certificate with respect to the businesses and activities of the
respective Transaction Parties and other matters relating to such laws with
respect to the respective Transaction Parties, and we have with your permission
relied on such certifications without any independent investigation or
verification on our part.
     Based upon the foregoing, and subject to the limitations, qualifications
and assumptions set forth herein, we are of the opinion that:
Form of Opinion

G - 3



--------------------------------------------------------------------------------



 



     1. Existence and Good Standing Opinions. Each of the Borrower, Targa
Operating, Targa North Texas, Targa Downstream, Targa LSNG, TMS, Permian,
Straddle and Targa Texas LP is a limited partnership validly existing and in
good standing under the laws of the State of Delaware. Each of the General
Partner, Targa Operating GP, Targa North Texas GP, Targa Intrastate, Midstream
Barge, Targa Co-Generation, Targa Downstream GP, TGM, Targa Liquids GP, Targa
Louisiana, Targa Louisiana Intrastate, Targa LSNG GP, Targa NGL Pipeline,
Intrastate, Targa Texas GP, Targa Retail Electric, Targa Sparta, Straddle GP,
Targa Transport and Targa MLP Capital is a limited liability company validly
existing and in good standing under the laws of the State of Delaware. Targa
Liquids is a general partnership validly existing and in good standing under the
laws of the State of Delaware. Each Transaction Party has the limited
partnership, limited liability company or general partnership, as applicable,
power and authority to execute and deliver the Opinion Documents to which it is
a party (and in the case of the General Partner, Targa Operating GP, Targa North
Texas GP, Targa Downstream GP, Targa LSNG GP, Targa Texas GP and Straddle GP, to
execute and deliver the Opinion Documents to which the Borrower, Targa
Operating, Targa North Texas, Targa Downstream, Targa LSNG, Targa Texas LP,
Permian, TMS, Straddle and Targa Liquids, respectively, is a party on behalf of
such Transaction Party, acting as general partner and, if applicable, managing
partner for such Transaction Party) and to perform its obligations under the
Opinion Documents to which it is a party.
     2. Authorization Opinion. The execution and delivery to the Administrative
Agent and the Lenders by each Transaction Party of the Opinion Documents to
which it is a party and the performance by such Transaction Party of its
obligations under each of the Opinion Documents to which it is a party, and the
granting by each Transaction Party of the security interests provided for in the
Opinion Documents to which it is a party, have been authorized by all necessary
limited liability company, limited partnership or general partnership, as
applicable, action in respect of, such Transaction Party. Exhibit B attached
hereto sets forth the officers of each Transaction Party who are duly authorized
to execute and deliver the Loan Documents to be executed by such Transaction
Party and each such officer is duly authorized to execute and deliver, on behalf
of such Transaction Party, the applicable Loan Documents to be executed by such
Transaction Party.
     3. Approvals; Other Required Actions. The execution and delivery to the
Administrative Agent and the Lenders by each Transaction Party of the Opinion
Documents to which it is a party and the performance by such Transaction Party
of its obligations under each of the Opinion Documents to which it is a party,
and the granting by each Transaction Party of the security interests provided
for in the Opinion Documents to which it is a party, do not require under
Applicable Law any filing or registration by such Transaction Party with, or
approval or consent to such Transaction Party of, any Governmental Authority
that has not been made or obtained, except (a) those required in the ordinary
course of business to comply with applicable law or regulation and not
specifically related to the financing or collateral arrangements contemplated by
the Opinion Documents to which it is a party, (b) to perfect security interests,
if any, granted by such Transaction Party thereunder, and (c) pursuant to
securities and other laws that may be applicable to the disposition of any
property subject thereto and filings, registrations, consents or approvals in
each case not required to be made or obtained by the date hereof.
Form of Opinion

G - 4



--------------------------------------------------------------------------------



 



     4. Enforceability Opinion. Each of the Opinion Documents (other than the
Texas Deeds of Trust and the Foreign Mortgages) constitutes, with respect to
each Transaction Party that is a party thereto, a valid and binding obligation
of such Transaction Party, enforceable against such Transaction Party in
accordance with its terms under the laws of the State of New York. Each of the
Texas Deeds of Trust constitutes, with respect to each Transaction Party that is
a party thereto, a valid and binding obligation of such Transaction Party,
enforceable against such Transaction Party in accordance with its terms under
the laws of the State of Texas.
     5. “No Violation” Opinions. The execution and delivery by each Transaction
Party of the Opinion Documents to which it is a party and the performance by
such Transaction Party of its obligations under each of the Opinion Documents to
which it is a party, and the granting by each Transaction Party of the security
interests provided for in the Opinion Documents to which it is a party, do not
violate (a) any provision of the Reliance Materials of such Transaction Party,
(b) any Applicable Law, (c) any agreement binding upon such Transaction Party or
its property that is listed on the attached Exhibit C (each, a “Specified
Agreement”), or (d) to our knowledge after due inquiry, any court decree or
order binding upon such Transaction Party or its property that is listed on the
attached Exhibit D (each, a “Specified Order”); provided, however that we
express no opinion with respect to any violation of any Specified Agreement or
Specified Order which is not readily ascertainable from the face of any such
Specified Agreement or such Specified Order (as applicable), or any violation of
any Specified Agreement or Specified Order which arises under or is based upon
(1) any cross-default or similar provision contained in such Specified Agreement
or any such Specified Order (as applicable) insofar as it relates to a default,
event of default, violation or similar event or circumstance under any
agreement, instrument, document, decree or order not identified to us, or
(2) any covenant or other provision of a financial or numerical nature or which
requires any computation or any subjective determination to be made by any
party.
     6. No Creation of Liens Opinion. The execution and delivery to the
Administrative Agent and the Lenders by each Transaction Party of the Opinion
Documents to which it is a party and the performance by such Transaction Party
of its obligations under each of the Opinion Documents to which it is a party,
and the granting by each Transaction Party of the security interests provided
for in the Opinion Documents to which it is a party, will not result in or
require the creation or imposition of any security interest or lien upon its
property pursuant to the provisions of any Specified Agreement that is binding
upon such Transaction Party or its properties, other than security interests or
liens created in favor of the Collateral Agent under any of the Opinion
Documents or Liens permitted by Section 7.01 of the Credit Agreement.
     7. Margin Regulations Opinion. The borrowings by the Borrower under the
Credit Agreement and the application of the proceeds thereof as provided in the
Credit Agreement will not violate Regulations T, U or X of the Board of
Governors of the Federal Reserve System (the “Margin Regulations”).
     8. Investment Company Act Opinion. No Transaction Party is required to
register as an “investment company” (under, and as defined in, the Investment
Company Act of 1940, as amended (the “1940 Act”)) and no Transaction Party is a
company controlled by a company required to register as such under the 1940 Act.
For purposes of the opinion given in this paragraph 8, we have reached our legal
conclusion based solely on factual matters certified to us
Form of Opinion

G - 5



--------------------------------------------------------------------------------



 



in the Officer’s Certificate and we have not performed any additional diligence
in connection with such opinion.
     9. Creation of Security Interests Opinion. The Pledge Agreement creates in
favor of the Collateral Agent for the benefit of the Secured Parties, as
security for the Secured Obligations (as defined in the Pledge Agreement), a
security interest in each Transaction Party’s rights in the Collateral (as
defined in the Pledge Agreement) to the extent a security interest in such
Collateral may be created under Article 9 of the NY UCC (the “Article 9
Collateral”).
     10. Central Filing Perfection Opinions. Upon the effective filing of the
Delaware Financing Statements (as defined on Annex IV hereto) with the Delaware
Filing Office (as defined on Annex IV hereto), the Collateral Agent will have,
for the benefit of the Secured Parties, a perfected security interest in that
portion of the Article 9 Collateral described therein in which a security
interest may be perfected by filing a financing statement with the Delaware
Filing Office under the Delaware UCC. Upon the effective filing of the Texas
Financing Statement (as defined on Annex IV hereto) with the Texas Filing Office
(as defined on Annex IV hereto), the Collateral Agent will have, for the benefit
of the Secured Parties, a perfected security interest in that portion of the
Article 9 Collateral described therein in which a security interest may be
perfected by filing a financing statement with the Texas Filing Office under the
Texas UCC.
     11. Form of Texas Deeds of Trust. Each Texas Deed of Trust is in proper
form for recordation in the real property records of each county in Texas in
which the Mortgaged Properties described therein are located and, when properly
and fully executed, acknowledged, and delivered by the Transaction Party
executing such Texas Deed of Trust, each Texas Deed of Trust will create in
favor of the trustee named therein for the benefit of the Collateral Agent, as
beneficiary, as security for the Obligations, a valid deed of trust lien upon,
and security interest in, such Transaction Party’s rights in the Mortgaged
Properties described therein that constitute real property or fixtures attached
thereto located in each county in Texas in which such Mortgaged Properties
described therein are located (collectively, the “Deed of Trust Property”), to
the extent that such a security interest may be perfected under the Texas UCC
solely by filing the Deed of Trust in the real property records of each county
in Texas in which the Deed of Trust Property is located. The descriptions of
those portions of the Deed of Trust Property located within the State of Texas
which are shown on Exhibit “A” attached to each Texas Deed of Trust are legally
sufficient descriptions for the purpose of creating and maintaining the Liens
purported to be created by the Texas Deeds of Trust and for the purposes of all
applicable recording, filing and registration laws in the State of Texas.
     12. Required Filings for Perfection. Except for the recording of the Texas
Deeds of Trust in the real property records of each county in the State of Texas
in which the Deed of Trust Property is located, and, with respect to fixtures,
subject to the terms of opinion paragraph 13 below, no documents or instruments
are required to be recorded, registered or filed in any public office in the
State of Texas (i) for the validity or enforceability of the Texas Deeds of
Trust in the State of Texas, (ii) to provide constructive notice to third
parties of the lien created under the Texas Deeds of Trust in the Transaction
Parties’ rights in the real property described in the Texas Deeds of Trust and
located in each county of recordation, and fixtures located on such real
property, or (iii) to perfect the liens and security interests created under the
Texas Deeds of Trust
Form of Opinion

G - 6



--------------------------------------------------------------------------------



 



in the real property and fixtures and as-extracted collateral of the Transaction
Parties located on such real property in each county of recordation which
constitute part of the Deed of Trust Property.
     13. Transmitting Utility Financing Statements. Each of the Transmitting
Utility Financing Statements (as defined on Annex IV hereto) is in proper form
for filing in the Delaware Filing Office. If any of the applicable Transaction
Parties is deemed not to be a transmitting utility (as such term is defined in
Section 9.102(a)(81) of the Delaware UCC), then upon the proper and effective
recordation of each Texas Deed of Trust in the real property records of each
county in the State of Texas in which the Deed of Trust Property covered thereby
is located, the Collateral Agent will have for the benefit of the Secured
Parties, a perfected security interest in the fixtures of such Transaction Party
located in the State of Texas which constitute part of the Deed of Trust
Property described in such Texas Deed of Trust. If, however, such Transaction
Party is deemed to be a transmitting utility (as such term is defined in Section
9.102(a)(81) of the Delaware UCC), upon the effective filing of the Transmitting
Utility Financing Statement naming such Transaction Party as debtor in the
Delaware Filing Office, the Collateral Agent will have a perfected security
interest in the fixtures of such Transaction Party located in the State of Texas
which constitute part of the Deed of Trust Property described in such Texas Deed
of Trust. If a Transaction Party is a transmitting utility (as such term is
defined in Section 9.102(a)(81) of the Delaware UCC), and the filed Transmitting
Utility Financing Statement naming such Transaction Party as debtor so
indicates, such Transmitting Utility Financing Statement is effective until a
termination statement is filed pursuant to Section 9-515(f) of the Delaware UCC.
     14. Choice of Law Provision New York—Enforceability under Texas Law. A
Texas court of competent jurisdiction or a United States federal court of
competent jurisdiction sitting in the State of Texas and applying Texas choice
of law rules should give effect to the choice of law provisions contained in the
Opinion Documents (other than in the Texas Deeds of Trust and the Foreign
Mortgages) that select New York law as the law applicable to such Opinion
Documents (as and to the extent provided in such Opinion Documents).
     15. Litigation Opinion. To Our Actual Knowledge there are no legal
proceedings (i) pending before any court or arbitration tribunal or (ii) overtly
threatened in writing, in each case, against any Transaction Party that seek to
enjoin or otherwise interfere directly with the transactions contemplated by the
Opinion Documents. For purposes of this opinion, (i) “To Our Actual Knowledge”
means the Actual Knowledge (as hereinafter defined) of any lawyer included in
the Covered Lawyer Group; (ii) “Actual Knowledge” means, with respect to any
person, the current conscious awareness of facts by such person; and (iii) the
“Covered Lawyer Group” means lawyers currently at Bracewell & Giuliani LLP
(“BG”) who have been actively involved in negotiating the Opinion Documents and
the transactions contemplated thereby or preparing this opinion letter. In
making the statements set forth in this opinion, we have inquired as to the
Actual Knowledge of the lawyers included in the Covered Lawyer Group with
respect to the existence of the legal proceedings described above and we have
relied on certificates of officers or other representatives of the Transaction
Parties. We have not, however, made any review, search or investigation of any
public or private records or files, including, without limitation, litigation
dockets or other records or files of the Transaction Parties or of BG.
Form of Opinion

G - 7



--------------------------------------------------------------------------------



 



     The opinions set forth above are subject to the following assumptions,
qualifications and limitations:
     With your permission, all of the following assumptions, qualifications,
limitations and statements of reliance have been made without any independent
investigation or verification on our part except to the extent, if any,
otherwise expressly stated in this opinion letter, and we express no opinion
with respect to the subject matter or accuracy of any of the assumptions or
items upon which we have relied. Further, whenever any opinion contained in this
opinion letter is based on circumstances, matters or facts “to our knowledge
after due inquiry”, we have relied exclusively on the Officer’s Certificate and
other certificates of certain officers of the Transaction Parties as to the
existence or non-existence of the circumstances, matters or facts upon which
such opinion is based. We have not made any independent or other investigation
or inquiry as to any such circumstances, matters or facts. We have assumed that
no fraud, duress, undue influence, mutual mistake of fact, dishonesty, forgery,
coercion, unconscionability or breach of fiduciary duty exists or will exist
with respect to any of the Opinion Documents or any other matter relevant to
this opinion letter.
     (A) Our opinions are subject to (i) applicable federal or state bankruptcy,
insolvency, reorganization, fraudulent transfer and conveyance, voidable
preference, equitable subordination, moratorium, receivership, conservatorship,
arrangement or similar laws, and related regulations and judicial doctrines,
affecting or relating to creditors’ rights and remedies generally, or affecting
or relating to the rights and remedies of creditors generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith and fair dealing, reasonableness, impracticability or impossibility
of performance, equitable defenses, the exercise of judicial discretion and
limits on the availability of equitable remedies), whether such principles are
considered in a proceeding at law or in equity, and (iii) the qualification that
certain provisions of the Opinion Documents may be unenforceable in whole or in
part under the laws (including judicial decisions) of the States of New York,
Texas or Delaware or the United States of America, but the inclusion of such
provisions in the Opinion Documents does not affect the validity as against the
Transaction Parties party thereto of the Opinion Documents as a whole, and the
Opinion Documents otherwise contain adequate provisions for the practical
realization of the principal benefits provided by the Opinion Documents, in each
case subject to the other assumptions, qualifications and limitations contained
in this opinion letter. We express no opinion as to the enforceability or effect
of any agreement, instrument or undertaking (including, without limitation, any
statutory undertaking) that is not itself an Opinion Document but which is the
subject of any provision in any Opinion Document requiring a Transaction Party
to perform or to cause any other Person to perform its obligations under, or
stating that any action will be taken as provided in or in accordance with, or
otherwise incorporating by reference, such agreement, instrument or undertaking.
     (B) We express no opinion as to the validity or enforceability of any
provision in the Opinion Documents:
          (i) providing that any person or entity may sell or otherwise dispose
of, or purchase, any collateral subject thereto, or exercise or enforce any
other right or remedy (including, without limitation, any self-help or
taking-possession remedy), except in compliance with applicable laws;
Form of Opinion

G - 8



--------------------------------------------------------------------------------



 



          (ii) establishing standards for the performance of the obligations of
good faith, diligence, reasonableness and care prescribed by the applicable UCC
or of any of the rights or duties referred to in Section 9-603 of the NY UCC or
the Delaware UCC or Section 9.603 of the Texas UCC or providing for specific
performance;
          (iii) relating to indemnification, contribution, exculpation or
release of liability (a) in connection with violations of any securities laws or
other laws or statutory duties or public policy, or in connection with willful,
reckless or unlawful acts or gross negligence, strict liability or bad faith of
the indemnified, released or exculpated party or the party receiving
contribution, (b) that shift risk in an extraordinary way, or (c) that a court
would determine to be insufficiently explicit or conspicuous;
          (iv) providing that any person or entity may exercise set-off or
similar rights other than in accordance with and pursuant to applicable law;
          (v) relating to venue of any court, or purporting to confer, or
constituting an agreement to submit to or with respect to, subject matter
jurisdiction of any United States federal court to adjudicate any matter;
          (vi) relating to choice of governing law, to the extent that the
enforceability of any such provision (A) is to be determined by any court other
than a court of the States of Texas or (B) may be subject to constitutional
limitations or considerations of comity;
          (vii) waiving any rights to trial by jury;
          (viii) purporting to create a relationship of trust or other fiduciary
relationship;
          (ix) specifying that provisions may be amended or waived only in
writing, to the extent that an oral agreement or an implied agreement by trade
practice, course of dealing or course of conduct has been created that modifies
or waives any provision of such Opinion Documents;
          (x) giving any person or entity the power to terminate, liquidate or
accelerate obligations or to foreclose upon collateral without any notice to the
Transaction Parties;
          (xi) providing for the performance by any guarantor of any of the
nonmonetary obligations of any person or entity not controlled by such
guarantor;
          (xii) purporting to restrict, vary or waive applicable laws, access to
legal or equitable remedies or defenses, rights of a debtor or other obligor or
duties imposed on a secured party, culpability for actions taken by a secured
party, or rights to recover damages (including, without limitation, actual,
consequential, incidental, special, indirect, exemplary or punitive damages);
          (xiii) providing that decisions by a party are conclusive or binding
or may be made in its sole or absolute discretion;
Form of Opinion

G - 9



--------------------------------------------------------------------------------



 



          (xiv) providing that a guarantee will not be affected by a
modification of the obligation guaranteed in cases where the modification
increases or materially changes such obligation;
          (xv) purporting to create a power of attorney, proxy or similar power
or right; and
          (xvi) providing for the voting of claims in bankruptcy;
          (xvii) providing for interest on interest or default rates of interest
to the extent that any of the foregoing may be deemed a penalty;
          (xviii) providing for restraints on alienation of property and
purporting to render transfers of such property void and of no effect or
prohibiting or restricting the assignment or transfer of property or rights to
the extent that any such prohibition or restriction is ineffective pursuant to
Sections 9-406 through 9-409 of the NY UCC or the Delaware UCC or Sections 9.406
through 9.409 of the Texas UCC;
          (xix) relating to integration, statute of frauds or notice of the
entire agreement of the parties;
          (xx) that is a usury savings clause;
          (xxi) purporting to incorporate terms or provisions from any other
agreement, instrument or document that is not an Opinion Document;
          (xxii) purporting that any provision shall be a covenant running with
any real property;
          (xxiii) purporting to bind any person or entity which is not a party
to such Opinion Document;
          (xxiv) providing that remedies are cumulative or nonexclusive or
permitting a party to pursue multiple remedies;
          (xxv) imposing any obligation to take any action, the taking of which
is discretionary or subject to the approval of a third party or which is
otherwise subject to a contingency which is not within the ability of a party to
satisfy; or
          (xxvi) relating to the effect of any delay or failure of any party to
exercise or enforce any rights or remedies.
     (C) Our opinions as to enforceability are subject to the effect of
generally applicable rules of law that:
          (i) provide that forum selection clauses in contracts are not
necessarily binding on the court(s) in the forum selected; and
Form of Opinion

G - 10



--------------------------------------------------------------------------------



 



          (ii) may, where less than all of a contract may be unenforceable,
limit the enforceability of the balance of the contract to circumstances in
which the unenforceable portion is not an essential part of the agreed exchange,
or that permit a court to reserve to itself a decision as to whether any
provision of any agreement is severable.
     (D) We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by any Transaction Party under
any of the Opinion Documents to the extent limited by Sections 9-602 or 9-624 of
the NY UCC or Delaware UCC or Sections 9.602 or 9.624 of the Texas UCC. We
express no opinion as to the enforceability of a Waiver by any Transaction Party
under other provisions of applicable law (including judicial decisions), or to
the extent that such a Waiver applies to a right, claim, duty or defense or a
ground for, or a circumstance that would operate as, a discharge or release
otherwise existing or occurring as a matter of law (including judicial
decisions), but the inclusion of such provisions in the Opinion Documents does
not affect the validity as against the Transaction Parties party thereto of the
Opinion Documents as a whole, and the Opinion Documents otherwise contain
adequate provisions for the practical realization of the principal benefits
provided by the Opinion Documents, in each case subject to the other
assumptions, qualifications and limitations contained in this opinion letter.
     (E) Our opinions in opinion paragraphs 9 through 13 above are subject to
the following assumptions, qualifications and limitations:
          (i) Any security interest in the proceeds of collateral is subject in
all respects to the limitations set forth in Section 9-315 of the NY UCC or
Delaware UCC or Section 9.315 of the Texas UCC.
          (ii) We express no opinion as to the nature or extent of the rights or
interests, or the power to transfer rights or interests, of any Transaction
Party in, or title of any Transaction Party to, any collateral under any of the
Opinion Documents, or any property purporting to constitute such collateral, or
the value, validity, enforceability or effectiveness for any purpose of any such
collateral or purported collateral, and we have assumed that each Transaction
Party has sufficient rights and interests in, or power to transfer rights in,
all such collateral or purported collateral for the security interests created
under any of the Opinion Documents to attach.
          (iii) Except as expressly provided in opinion paragraphs 9 through 13
above, we express no opinion as to the creation, validity, enforceability,
perfection or priority of any pledge, security interest, assignment for
security, lien or other encumbrance, as the case may be, that may be created or
purported to be created under the Opinion Documents.
          (iv) We express no opinion as to the creation, validity or
enforceability of any pledge, security interest, assignment for security, lien
or other encumbrance that may be created or purported to be created under the
Opinion Documents in any commercial tort claims.
          (v) We have assumed that value has been given within the meaning of
Section 9-203(b)(1) of the NY or Delaware UCC or Section 9.203(b)(1) of the
Texas UCC.
Form of Opinion

G - 11



--------------------------------------------------------------------------------



 



          (vi) In the case of property that becomes or is purported to become
collateral after the date hereof, Section 552 of the United States Bankruptcy
Code limits the extent to which property acquired by a debtor after the
commencement of a case under the United States Bankruptcy Code may be subject to
a lien arising from a security agreement entered into by the debtor before the
commencement of such case and we express no opinion as to the effect that such
law may have on any of the opinions expressed herein.
          (vii) We express no opinion as to the enforceability of any security
interest created or purported to be created under any Opinion Document in any
item of collateral subject to any restriction on or prohibition against transfer
contained in or otherwise applicable to such item of collateral or any contract,
agreement, license, permit, security, instrument or document constituting,
evidencing or relating to such item, except to the extent that any such
restriction or prohibition is rendered ineffective pursuant to the express terms
to any of Sections 9-406 through 9-409 of the NY UCC or Delaware UCC or
Sections 9.406 through 9.409 of the Texas UCC.
          (viii) We call to your attention that Article 9 of the Texas UCC and
the Delaware UCC requires the filing of continuation statements within the
period of six months prior to the expiration of five years from the date of
original filing of financing statements under such UCC in order to maintain the
effectiveness of such financing statements and that additional financing
statements may be required to be filed to maintain the perfection of security
interests if the debtor granting such security interests makes certain changes
to its name, or changes its location (including through a change in its
jurisdiction of organization) or the location of certain types of collateral,
all as provided in such UCC.
          (ix) With respect to our opinions in opinion paragraph 10 above, we
express no opinion with respect to the perfection of any security interest that
may be created or purported to be created under any Opinion Document in any
Article 9 Collateral constituting timber to be cut, as extracted collateral,
cooperative interests, consumer goods, letter-of-credit rights (except to the
extent constituting supporting obligations for Article 9 Collateral otherwise
subject to a perfected security interest described in opinion paragraph 10
above) or property described in Section 9-311(a) of the NY UCC or Delaware UCC
or Section 9.311(a) of the Texas UCC (including, without limitation, any
property subject to a certificate-of-title or similar statute) and we express no
opinion with respect to the effectiveness of any financing statement filed or
purported to be filed as a fixture filing.
          (x) We express no opinion with respect to any goods that are
accessions to, or commingled with, other goods to the extent that the security
interest is limited by Sections 9-335 or 9-336 of the NY UCC or Sections 9.335
or 9.336 of the Texas UCC.
          (xi) We note that pursuant to Section 9-312(b) of the NY UCC and
Section 9.312(b) of the Texas UCC, a security interest in any money may be
perfected only by the secured party’s taking possession of such money, except to
the extent that such money constitutes proceeds of collateral.
     (F) [Reserved].
Form of Opinion

G - 12



--------------------------------------------------------------------------------



 



     (G) To the extent it may be relevant to the opinions expressed herein, we
have assumed that (i) each party to the Opinion Documents (other than the
Transaction Parties) is validly existing in good standing in its jurisdiction of
organization, has all requisite power and authority, and has obtained all
relevant authorizations, consents and approvals, and made all filings and
registrations, necessary to execute, deliver and perform the Opinion Documents
to which it is a party and to consummate the transactions contemplated thereby
and that each such Opinion Document constitutes legal, valid and binding
obligations of, and is enforceable against, such party, and (ii) the execution
and delivery of the Opinion Documents by each of the parties thereto (other than
the Transaction Parties), and the performance by such party of its obligations
thereunder, does not violate will not violate or conflict with any law, rule,
regulation, order, decree, judgment, instrument or agreement binding upon or
applicable to it or its properties.
     (H) For purposes of the opinions set forth in opinion paragraph 7 above, we
have assumed that neither the Administrative Agent nor any of the Lenders has or
will have the benefit of any agreement or arrangement (excluding the Opinion
Documents) pursuant to which any extensions of credit to any Transaction Party
are directly or indirectly secured by “margin stock” (as defined under the
Margin Regulations).
     (I) Our opinions are limited solely to those expressly set forth herein,
and we express no opinions by implication.
     (J) We express no opinion as to the compliance or noncompliance, or the
effect of the compliance or noncompliance, of each of the addressees or any
other person or entity with any state or federal laws or regulations (including,
without limitation, the policies, procedures, guidelines, and practices of any
regulatory authority with respect thereto) applicable to each of them by reason
of their status as or affiliation with a federally insured depository
institution, a financial holding company, a bank holding company, a thrift
holding company, a non-federally insured depository institution, a securities
broker or dealer, an investment company, an investment adviser, a future
commissions merchant, a commodity trading advisor, a commodity pool operator, an
insurance company, any other non-bank financial institution, or any other
regulated financial institution, except as expressly set forth in opinion
paragraph 7 above and opinion paragraph 8 above.
     (K) With respect to our opinions in opinion paragraphs 9 through 13 above:
          (i) such opinions are limited solely to Articles 8 and 9 of the NY
UCC, the Texas UCC and the Delaware UCC and therefore such opinions do not
address laws of jurisdictions other than New York, Texas and Delaware, and of
New York, Texas and Delaware except for Articles 8 and 9 of the NY UCC, the
Texas UCC and the Delaware UCC; and
          (ii) we express no opinion under the choice of law rules of the NY UCC
with respect to the law governing perfection and priority of any security
interests.
     (L) Our opinions as to any matters governed by the Delaware UCC are based
solely upon our review of the Delaware UCC as published in the Delaware Uniform
Commercial Code Annotated 2009-2010 Edition published by LexisNexis, without any
review or consideration of
Form of Opinion

G - 13



--------------------------------------------------------------------------------



 



any decisions or opinions of courts or other adjudicative bodies or governmental
authorities of the State of Delaware, whether or not reported or summarized in
the foregoing publication.
     (M) Insofar as our opinions in opinion paragraph 4 and in opinion paragraph
14 above relate to the enforceability under Texas law of the choice of law
provisions contained in the Opinion Documents selecting New York law as the
governing law thereof, it is rendered solely in reliance upon Chapter 271 of the
Texas Business and Commerce Code. We assume the constitutionality of such
statute and note that our opinions may be limited by judicial interpretations
thereof after the date of this opinion. In addition, insofar as such opinions
relate to the enforceability of the choice of law provisions contained in the
Opinion Documents, we (i) express no opinion as to the choice of governing law
with respect to (A) any issue or matter as to which Chapter 271 does not apply
or (B) any issue or matter that another Texas statute (such as Section 1.301(b)
of the Texas UCC), or a federal statute, provides is governed by the laws of
another jurisdiction, and (ii) note that any such enforceability may be subject
to constitutional limitations and the exercise of judicial discretion in favor
of another jurisdiction.
     (N) Our opinions in paragraphs 11 through 13 above are subject to the
following assumptions, qualifications and limitations:
          (i) The descriptions of the Deed of Trust Property contained in each
Texas Deed of Trust were prepared by Borrower and we have made no investigation
as to the ownership, title or description of any property, and we have not
reviewed the full Exhibit “A” to any Texas Deed of Trust except in respect of
adequacy of the form of the description of the properties therein. We have
assumed that the legal descriptions of the Deed of Trust Property contained in
(or attached as exhibits or schedules to) each Texas Deed of Trust are accurate
and complete.
          (ii) We express no opinion with respect to any of the following
provisions to the extent that the same are contained in the Texas Deeds of
Trust: (a) provisions relating to the sale or disposition of any property
described in any Texas Deed of Trust or the requirements of a commercially
reasonable sale, including, without limitation, statutory cure provisions and
rights of reinstatement and limitations on deficiency judgments; (b) provisions
limiting or affecting the enforceability of any provision that purports to
prevent any party from becoming a mortgagee in possession, notwithstanding any
enforcement actions taken under any Texas Deed of Trust; (c) provisions that
limit or affect the enforceability of provisions for late charges, prepayment
charges, or yield maintenance charges, acceleration of future amounts (other
than principal) without appropriate discount to present value, liquidated
damages, and “penalties”; (d) provisions that limit or affect the enforceability
of provisions that provide for the acceleration of indebtedness without notice
of intent to accelerate or notice of acceleration or upon (A) any transfer or
change in the control, ownership or management of any party, or (B) any transfer
of any interest in or the creation of any lien or security interest upon real or
personal property securing such indebtedness; (e) any purported right of any
lienholder, secured party or any lessor to remove any person or entity from any
property described in the Texas Deeds of Trust if such Persons have rights under
any agreement, instrument or document known or properly recorded at the time of
recording of such Texas Deed of Trust; (f) provisions securing future advances
to any person or entity other than those contemplated by the parties as of the
date of the Texas Deeds of Trust; (g) provisions granting any person or entity
the right to purchase, sell or otherwise dispose
Form of Opinion

G - 14



--------------------------------------------------------------------------------



 



of any real property other than pursuant to applicable law; (i) provisions
entitling a purchaser at a foreclosure sale to affirm or disaffirm leases
without regard to the priority of such leases as to the lien foreclosed;
(j) provisions purporting to limit obligations of a mortgagee in possession;
(k) provisions providing for enforceability of any assignment of leases or rents
prior to the time that the lienholder or secured party obtains possession of the
property through foreclosure or appointment of a receiver for the property, or
takes any action which is judicially deemed to be the equivalent thereof; or
(l) provisions purporting to provide standards of care for any collateral in
possession of any person or entity other than as provided by applicable law.
          (iii) We express no opinion as to the necessity of any Transaction
Party obtaining, the ability of any Transaction Party to obtain, or the issuance
to any Transaction Party of, any permits, licenses, certificates, approvals or
consents from any governmental agencies or authorities in order to construct,
occupy or operate any improvements on the Deed of Trust Property.
          (iv) The enforceability of the Transaction Parties’ obligations under
the Texas Deeds of Trust may be further limited by (a) the unavailability of, or
any limitation on the availability of, any particular right or remedy (whether
in a proceeding in equity or at law) because of the discretion of any court or
because of any equitable principle; (b) the rights of the United States of
America under the Federal Tax Lien Act of 1966, as amended; (c) the application
of Section 9.401 of the Texas UCC and Section 43 of the Texas Civil Practice and
Remedies Code; and (d) the exercise by any governmental agency or property and
authority of any police powers or rights of condemnation or expropriation.
          (v) Our opinion as to the enforceability of each Texas Deed of Trust
is subject to the additional qualification that certain provisions of the Texas
Deeds of Trust may be unenforceable in whole or in part under the laws of the
State of Texas or the United States of America, but the inclusion of such
provisions does not preclude:
               (1) the judicial enforcement of the obligation of the Transaction
Parties to repay principal of and interest on the loans made under the Credit
Agreement (to the extent not deemed a penalty), as provided in the Texas Deeds
of Trust, subject to Sections 51.003, 51.004 and 51.005 of the Texas Property
Code;
               (2) the acceleration of the obligation of the Transaction Parties
to repay such principal, together with such interest, upon a default by the
Transaction Parties in the payment of such principal or interest or upon a
material default in any other provision of the Texas Deeds of Trust;
               (3) the judicial foreclosure or the non-judicial foreclosure, in
accordance with Applicable Law and the Texas Deeds of Trust, of the liens and
security interests created under the Texas Deeds of Trust upon maturity or upon
acceleration described in (2) above; or
               (4) the enforcement of the assignment of any leases and rents
contained in the Texas Deeds of Trust after the time the lienholder or secured
party (A) obtains possession of the Facility Sites constituting part of the Deed
of Trust Property through
Form of Opinion

G - 15



--------------------------------------------------------------------------------



 



foreclosure or appointment of a receiver of such real property or (B) takes some
action which is judicially deemed to be the equivalent thereof.
          (vi) We express no opinion as to the validity, binding effect or
enforceability of any provision contained in each Texas Deed of Trust limiting
the ability of a Transaction Party therein to transfer or encumber, voluntarily
or involuntarily, any right, title or interest in or to the Facility Sites or
other portions of the Deed of Trust Property; provided however, in our view,
such limitations do not render unenforceable any provision of the Texas Deed of
Trust which provides that a transfer in violation thereof constitutes an Event
of Default thereunder.
          (vii) We express no opinion as to the creation, validity or perfection
of any lien, security interest or other encumbrance created under any Texas Deed
of Trust on ordinary building materials incorporated into an improvement on
land.
          (viii) We express no opinion as to whether any assignment of leases
and rents contained in any Texas Deed of Trust, which purports to effect a
so-called “absolute” assignment of rents, would be characterized by any court as
an “absolute assignment” or would require a credit to the outstanding balance of
any loans made under the Credit Agreement for any rents received by any
Transaction Party (a) in order to avoid usury concerns, or (b) as a reduction of
any loans made under the Credit Agreement.
          (ix) We express no opinion as to any of the following:
               (1) Title to any asset or property described in any Texas Deed of
Trust or the accuracy or adequacy of any description, location or value of any
such asset or property, except as to form;
               (2) The priority of any lien or security interest created under
any Texas Deed of Trust, or the enforcement of any security interest created
under any Texas Deed of Trust in any personal property described as being part
of the Deed of Trust Property separately from enforcement of any lien created
under the Texas Deeds of Trust on any real property described as being part of
the Deed of Trust Property as contemplated by Section 9.604 of the Texas UCC;
               (3) The creation, attachment, perfection or priority of any lien
created under any Texas Deed of Trust on after-acquired real property or
fixtures that are not specifically described as being part of the Deed of Trust
Property; or
               (4) Except as expressly provided in our opinions above, the
recordation or filing of any of the Opinion Documents.
          (x) We express no opinion regarding the status of any Transaction
Party as a transmitting utility, as such term is defined in the Delaware UCC.
          (xi) We express no opinion as to the enforceability of any provisions
in the Texas Deeds of Trust relating to integration or notice of the entire
agreement of the parties.
Form of Opinion

G - 16



--------------------------------------------------------------------------------



 



     (O) We express no opinion as to (i) the financial condition or solvency of
any Transaction Party; (ii) the ability (financial or otherwise) of any
Transaction Party to meet its respective obligations under any Opinion Documents
to which it is a party; or (iii) the compliance of the Opinion Documents or the
transactions contemplated thereby with, or the effect of any of the foregoing
with respect to, any antifraud or other applicable legal disclosure
requirements.
     (P) We express no opinion as to any accounting, financial or economic
matters or the accuracy as to factual matters of any representation, warranty,
data or other information, whether oral or written, that may have been made by
any legal entity involved in any transaction described in any Opinion Document.
     (Q) We have been engaged by the Borrower and the other Transaction Parties
to represent them for purposes of rendering the opinions expressed in this
letter, but we caution you that we are not the sole outside counsel to the
Borrower and the Transaction Parties or their respective affiliates. Our
representation of the Transaction Parties is limited to certain specified
discrete matters selected by them. The Transaction Parties and their affiliates
have in the past used, and to our knowledge continue to use, other law firms to
represent them in connection with other matters, including without limitation,
litigation, corporate, securities and regulatory matters. Accordingly, the scope
of this opinion is limited to the matters addressed herein. No inference with
regard to other matters should be drawn from our representation of the
Transaction Parties or their affiliates for purposes of rendering the opinions
expressed in this letter.
     We are qualified to practice law in the States of Texas and New York and we
do not purport to express an opinion on any laws other than Applicable Law. The
opinions expressed herein are solely for the benefit of the addressees hereof in
connection with the transaction referred to herein and may not be relied on by
such addressees for any other purpose or in any manner, or furnished to or
relied on for any purpose by any other person or entity, in each case without
our prior written consent. Notwithstanding the foregoing, at your request, we
hereby consent to reliance hereon by any future assignee of any Lender’s
interests in the loans under the Credit Agreement pursuant to an assignment that
is made and consented to in accordance with the express provisions of
Section 10.06(b) of the Credit Agreement, on the condition and understanding
that (a) this letter speaks only as of the date hereof, (b) we have no
responsibility or obligation to update this letter, to consider its
applicability or correctness to any Person other than its addressee(s), or to
take into account changes in law, facts or any other developments of which we
may later become aware, and (c) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time. This opinion letter is
rendered as of the date set forth above. We expressly disclaim any obligation to
update this letter after such date.
Form of Opinion

G - 17



--------------------------------------------------------------------------------



 



Very truly yours,
Bracewell & Giuliani LLP
Form of Opinion

G - 18



--------------------------------------------------------------------------------



 



Annex I
GUARANTORS
     1. Targa Resources Operating GP LLC, a Delaware limited liability company
(“Targa Operating GP”).
     2. Targa Resources Operating LP, a Delaware limited partnership (“Targa
Operating”).
     3. Targa North Texas GP LLC, a Delaware limited liability company (“Targa
North Texas GP”).
     4. Targa North Texas LP, a Delaware limited partnership (“Targa North
Texas”).
     5. Targa Intrastate Pipeline LLC, a Delaware limited liability company
(“Targa Intrastate”).
     6. Midstream Barge Company LLC, a Delaware limited liability company
(“Midstream Barge”).
     7. Targa Co-Generation LLC, a Delaware limited liability company (“Targa
Co-Generation”).
     8. Targa Downstream GP LLC, a Delaware limited liability company (“Targa
Downstream GP”).
     9. Targa Downstream LP, a Delaware limited partnership (“Targa
Downstream”).
     10. Targa Gas Marketing LLC, a Delaware limited liability company (“TGM”).
     11. Targa Liquids GP LLC, a Delaware limited liability company (“Targa
Liquids GP”).
     12. Targa Liquids Marketing and Trade, a Delaware general partnership
(“Targa Liquids”).
     13. Targa Louisiana Field Services LLC, a Delaware limited liability
company (“Targa Louisiana”).
     14. Targa Louisiana Intrastate LLC, a Delaware limited liability company
(“Targa Louisiana Intrastate”).
     15. Targa LSNG GP LLC, a Delaware limited liability company (“Targa LSNG
GP”).
     16. Targa LSNG LP, a Delaware limited partnership (“Targa LSNG”).
Form of Opinion

G - 19



--------------------------------------------------------------------------------



 



     17. Targa Midstream Services Limited Partnership, a Delaware limited
partnership (“TMS”).
     18. Targa NGL Pipeline Company LLC, a Delaware limited liability company
(“Targa NGL Pipeline”).
     19. Targa Permian Intrastate LLC, a Delaware limited liability company
(“Intrastate”).
     20. Targa Permian LP, a Delaware limited partnership (“Permian”).
     21. Targa Resources Texas GP LLC, a Delaware limited liability company
(“Targa Texas GP”).
     22. Targa Retail Electric LLC, a Delaware limited liability company (“Targa
Retail Electric”).
     23. Targa Sparta LLC, a Delaware limited liability company (“Targa
Sparta”).
     24. Targa Straddle GP LLC, a Delaware limited liability company (“Straddle
GP”).
     25. Targa Straddle LP, a Delaware limited partnership (“Straddle”).
     26. Targa Texas Field Services LP, a Delaware limited partnership (“Targa
Texas LP”).
     27. Targa Transport LLC, a Delaware limited liability company (“Targa
Transport”).
     28. Targa MLP Capital LLC, a Delaware limited liability company (“Targa MLP
Capital”).
Form of Opinion

G - 20



--------------------------------------------------------------------------------



 



Annex II
NOTES
1. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Bank of America, N.A.
2. Note dated as of July 19, 2010 executed by the Borrower and made payable to
The Royal Bank of Scotland plc.
3. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Wells Fargo Bank, National Association.
4. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Barclays Bank PLC.
5. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Deutsche Bank Trust Company Americas.
6. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Compass Bank.
7. Note dated as of July 19, 2010 executed by the Borrower and made payable to
BNP Paribas.
8. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Citibank, N.A.
9. Note dated as of July 19, 2010 executed by the Borrower and made payable to
JPMorgan Chase Bank, N.A.
10. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Royal Bank of Canada.
11. Note dated as of July 19, 2010 executed by the Borrower and made payable to
ING Capital LLC.
12. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Sumitomo Mitsui Banking Corporation.
13. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Morgan Stanley Bank, N.A.
14. Note dated as of July 19, 2010 executed by the Borrower and made payable to
UBS Loan Finance LLC.
15. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Comerica Bank.
Form of Opinion

G - 21



--------------------------------------------------------------------------------



 



16. Note dated as of July 19, 2010 executed by the Borrower and made payable to
U.S. Bank National Association.
17. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Capital One, N.A.
18. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Raymond James Bank, FSB.
19. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Natixis.
20. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Credit Suisse AG, Cayman Islands Branch.
21. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Amegy Bank National Association.
22. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Caterpillar Financial Services Corporation.
23. Note dated as of July 19, 2010 executed by the Borrower and made payable to
Goldman Sachs Credit Partners L.P.
Form of Opinion

G - 22



--------------------------------------------------------------------------------



 



Annex III-A
TEXAS DEEDS OF TRUST
     1. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of February 14, 2007 from Targa North Texas, as
mortgagor, to PRLAP, Inc., as Trustee, for the benefit of the Collateral Agent,
with respect to the Chico Plant, and filed in Wise County, Texas, as amended by
that certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of July 19, 2010
between Targa North Texas, as mortgagor, and Collateral Agent, to be filed in
Wise County, Texas.
     2. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of February 14, 2007 from Targa North Texas, as
mortgagor, to PRLAP, Inc., as Trustee, for the benefit of the Collateral Agent,
with respect to Properties of Targa North Texas other than the Chico Plant, and
filed in the following counties in Texas: Eastland, Clay, Palo Pinto,
Shackelford, Throckmorton, Archer, Denton, Jack, Haskell, Montague, Parker,
Stephens, Wise, and Young Counties, Texas; as amended by that certain First
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated as of July 19, 2010 between Targa North
Texas, as mortgagor, and Collateral Agent, to be filed in the following counties
in Texas: Eastland, Clay, Palo Pinto, Shackelford, Throckmorton, Archer, Denton,
Jack, Haskell, Montague, Parker, Stephens, Wise, and Young Counties, Texas.
     2. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of February 14, 2007 from Targa Intrastate, as
mortgagor, to PRLAP, Inc., as Trustee, for the benefit of the Collateral Agent
and filed in the following counties in Texas: Haskell, Shackelford,
Throckmorton, Young and Wise Counties, Texas; as amended by that certain First
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated as of July 19, 2010 between Targa
Intrastate, as mortgagor, and Collateral Agent, to be filed in the following
counties in Texas: Haskell, Shackelford, Throckmorton, Young and Wise Counties,
Texas.
     3. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of October 24, 2007 from Targa Texas LP, as
mortgagor, to PRLAP, Inc., as Trustee, for the benefit of the Collateral Agent,
and filed in the following counties: Irion and Sterling Counties, Texas; as
amended by that certain First Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated as of July 19,
2010 between Targa Texas LP, as mortgagor, and Collateral Agent, to be filed in
the following counties: Irion and Sterling Counties, Texas.
     4. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of October 24, 2007 from Targa Texas LP, as
mortgagor, to PRLAP, Inc., as Trustee, for the benefit of the Collateral Agent,
and filed in the following counties: Coke, Glasscock, Howard, Irion, Midland,
Mitchell, Reagan, Schliecher, Sterling and
Form of Opinion

G - 23



--------------------------------------------------------------------------------



 



Tom Green Counties, Texas; as amended by that certain First Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated as of July 19, 2010 between Targa Texas LP, as mortgagor, and
Collateral Agent, to be filed in the following counties: Coke, Glasscock,
Howard, Irion, Midland, Mitchell, Reagan, Schliecher, Sterling and Tom Green
Counties, Texas.
     5. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of September 24, 2009 from Targa Downstream, as
mortgagor, to PRLAP, Inc., as Trustee, for the benefit of the Collateral Agent,
and filed in the following counties: Chambers, Gregg, Harris, Jefferson, Orange,
Smith, Taylor and Wise Counties, Texas; as amended by that certain First
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated as of July 19, 2010 between Targa
Downstream, as mortgagor, and Collateral Agent, to be filed in the following
counties: Chambers, Gregg, Harris, Jefferson, Orange, Smith, Taylor and Wise
Counties, Texas.
     6. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of September 24, 2009 from Targa NGL Pipeline,
as mortgagor, to PRLAP, Inc., as Trustee, for the benefit of the Collateral
Agent, and filed in the following counties: Chambers, Hardin, Harris, Jefferson,
Liberty and Orange Counties, Texas; as amended by that certain First Amendment
to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated as of July 19, 2010 between Targa NGL Pipeline, as
mortgagor, and Collateral Agent, to be filed in the following counties:
Chambers, Hardin, Harris, Jefferson, Liberty and Orange Counties, Texas.
     7. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of September 24, 2009 from Targa LSNG, as
mortgagor, to PRLAP, Inc., as Trustee, for the benefit of the Collateral Agent,
and filed in Chambers County, Texas, as amended by that certain First Amendment
to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated as of July 19, 2010 between Targa LSNG, as mortgagor,
and Collateral Agent, to be filed in Chambers County, Texas.
     8. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of July 19, 2010 from Permian, as mortgagor, to
PRLAP, Inc., as Trustee, for the benefit of the Collateral Agent, to be filed in
Andrews, Crane, Ector, Loving, Midland, Pecos, Reeves, Upton, Ward and Winkler
Counties, Texas (the “New Texas Deed of Trust”).
Form of Opinion

G - 24



--------------------------------------------------------------------------------



 



Annex III-B
FOREIGN MORTGAGES
     1. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated as of October 24, 2007 from Targa Louisiana, as mortgagor, to
the Collateral Agent, as mortgagee, and filed in Acadia and Calcasieu Parishes,
Louisiana; as amended by that certain First Amendment to and Notice of
Reinscription of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated as of July 19 between Targa Louisiana, as mortgagor,
and Collateral Agent, to be filed in Acadia and Calcasieu Parishes, Louisiana.
     2. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated as of October 24, 2007 from Targa Louisiana, as mortgagor, to
the Collateral Agent, as mortgagee, and filed in the following parishes: Acadia,
Allen, Beauregard, Calcasieu, Cameron, Evangeline, Jefferson Davis, Lafayette,
Rapides, St. Martin and Vermilion Parishes, Louisiana; as amended by that
certain First Amendment to and Notice of Reinscription of Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated as of July 19
between Targa Louisiana, as mortgagor, and Collateral Agent, to be filed in the
following parishes: Acadia, Allen, Beauregard, Calcasieu, Cameron, Evangeline,
Jefferson Davis, Lafayette, Rapides, St. Martin and Vermilion Parishes,
Louisiana.
     3. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated as of October 24, 2007 from Targa Louisiana Intrastate, as
mortgagor, to the Collateral Agent, as mortgagee, and filed in the following
parishes: Acadia, Beauregard and Calcasieu Parishes, Louisiana; as amended by
that certain First Amendment to and Notice of Reinscription of Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated as
of July 19 between Targa Louisiana Intrastate, as mortgagor, and Collateral
Agent, to be filed in the following parishes: Acadia, Beauregard and Calcasieu
Parishes, Louisiana.
     4. Act of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated as of September 24, 2009 from Targa Downstream, as
mortgagor, to the Collateral Agent, as mortgagee, and filed in the following
parishes: Acadia, Calcasieu, Cameron, Jefferson Davis and Tangipahoa Parishes,
Louisiana; as amended by that certain First Amendment to and Notice of
Reinscription of Act of Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of July 19 between Targa Downstream, as
mortgagor, and Collateral Agent, to be filed in the following parishes: Acadia,
Calcasieu, Cameron, Jefferson Davis and Tangipahoa Parishes, Louisiana.
     5. Act of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated as of September 24, 2009 from Targa NGL Pipeline, as
mortgagor, to the Collateral Agent, as mortgagee, filed in Calcasieu Parish,
Louisiana; as amended by that certain First Amendment to and Notice of
Reinscription of Act of Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of July 19 between Targa NGL Pipeline, as
mortgagor, and Collateral Agent, to be filed in Calcasieu Parish, Louisiana.
Form of Opinion

G - 25



--------------------------------------------------------------------------------



 



     6. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated as of September 24, 2009 from Targa Downstream, as mortgagor, to
the Collateral Agent, as mortgagee, and filed in Broward County, Florida, as
amended by that certain First Amendment to Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of July 19, 2010
between Targa Downstream, as mortgagor, and Collateral Agent, to be filed in
Broward County, Florida.
     7. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement dated as of September 24, 2009 from Targa Downstream, as
mortgagor, to PRLAP, Inc., as Trustee, for the benefit of the Collateral Agent,
and filed in Washington and Forrest Counties, Mississippi, as amended by that
certain First Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of July 19, 2010
between Targa Downstream, as mortgagor, and Collateral Agent, to be filed in
Washington and Forrest Counties, Mississippi.
     8. Act of Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated as of July 19, 2010 from TMS, as mortgagor, to the
Collateral Agent, to be filed in Cameron and Jefferson Davis Parishes, Louisiana
(the “New Louisiana Mortgage”).
Form of Opinion

G - 26



--------------------------------------------------------------------------------



 



Annex IV
Part 1
TIME-STAMPED FINANCING STATEMENTS
     A-1. Financing Statement naming Borrower, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which was filed in
the office of the Secretary of State of the State of Delaware (such office, the
“Delaware Filing Office”) on February 26, 2007 as filing number 70779826.
     A-2. Financing Statement naming Targa Operating GP, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on February 26, 2007 as filing number
70779925.
     A-3. Financing Statement naming Targa Operating, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on February 26, 2007 as filing number
70780824.
     A-4. Financing Statement naming Targa North Texas GP, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on February 26, 2007 as filing number
70781004.
     A-5. Financing Statement naming Targa North Texas, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on February 26, 2007 as filing number
70781046.
     A-6. Financing Statement naming Targa Intrastate, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on February 26, 2007 as filing number
70781111.
     A-7. Financing Statement naming Targa Downstream GP, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on October 12, 2009 as filing number
93346191.
     A-8. Financing Statement naming Targa Downstream, as debtor, and the
Collateral Agent, as secured party, which was filed in the Delaware Filing
Office on October 12, 2009 as filing number 93346175.
     A-9. Financing Statement naming Targa LSNG GP, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on October 12, 2009 as filing number
93348502.
     A-10. Financing Statement naming Targa LSNG, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which was filed in
the Delaware Filing Office on October 12, 2009 as filing number 93348171.
Form of Opinion

G - 27



--------------------------------------------------------------------------------



 



     A-11. Financing Statement naming Targa Sparta, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on October 12, 2009 as filing number
93346142.
     A-12. Financing Statement naming Midstream Barge, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on October 12, 2009 as filing number
93346126.
     A-13. Financing Statement naming Targa Retail Electric, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on October 12, 2009 as filing number
93346084.
     A-14. Financing Statement naming Targa Co-Generation, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on October 12, 2009 as filing number
93345961.
     A-15. Financing Statement naming Targa Liquids GP, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on October 12, 2009 as filing number
93346027.
     A-16. Financing Statement naming Targa NGL Pipeline, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on October 12, 2009 as filing number
93346068.
     A-17. Financing Statement naming Targa Transport as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on October 12, 2009 as filing number
93348684.
     A-18. Financing Statement naming TGM, as debtor, and the Collateral Agent,
as secured party, with respect to the Pledge Agreement which was filed in the
Delaware Filing Office on April 28, 2010 as filing number 01642200.
     A-19. Financing Statement naming TMS, as debtor, and the Collateral Agent,
as secured party, with respect to the Pledge Agreement which was filed in the
Delaware Filing Office on April 28, 2010 as filing number 01642234.
     A-20. Financing Statement naming Permian, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which was filed in
the Delaware Filing Office on April 28, 2010 as filing number 01642184.
     A-21. Financing Statement naming Intrastate, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which was filed in
the Delaware Filing Office on April 28, 2010 as filing number 01642101.
     A-22. Financing Statement naming Straddle GP, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which was filed in
the Delaware Filing Office on April 28, 2010 as filing number 01642283.
Form of Opinion

G - 28



--------------------------------------------------------------------------------



 



     A-23. Financing Statement naming Straddle, as debtor, and the Collateral
Agent, as secured party, with respect to the Pledge Agreement which was filed in
the Delaware Filing Office on April 28, 2010 as filing number 01642267.
     A-24. Financing Statement naming Targa Texas GP, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on November 20, 2007 as filing number
74462759.
     A-25. Financing Statement naming Targa Texas LP, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on November 20, 2007 as filing number
74462742.
     A-26. Financing Statement naming Targa Louisiana, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the Delaware Filing Office on November 20, 2007 as filing number
74463559.
     A-27. Financing Statement naming Targa Louisiana Intrastate, as debtor, and
the Collateral Agent, as secured party, with respect to the Pledge Agreement
which was filed in the Delaware Filing Office on November 20, 2007 as filing
number 74463534.
     A-28. Financing Statement naming Targa Liquids, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
was filed in the office of the Secretary of State of the State of Texas (such
office, the “Texas Filing Office”) on October 20, 2009 as filing number
09-0029223158.
     A-29. Transmitting Utility Financing Statement naming Targa North Texas, as
debtor, which was filed in the Delaware Filing Office on March 13, 2007 as
filing number 71059046.
     A-30. Transmitting Utility Financing Statement naming Targa Intrastate, as
debtor, which was filed in the Delaware Filing Office on February 26, 2007 as
filing number 70781152.
     A-31. Transmitting Utility Financing Statement naming Targa Texas LP, as
debtor, which was filed in the Delaware Filing Office on December 19, 2007 as
filing number 74881859, and amended by a UCC Financing Statement amendment filed
on April 14, 2008 as filing number 81348760.
     A-32. Transmitting Utility Financing Statement naming Targa Louisiana
Intrastate, as debtor, which was filed in the Delaware Filing Office on
December 19, 2007 as filing number 74881826.
     A-33. Transmitting Utility Financing Statement naming Targa Louisiana, as
debtor, which was filed in the Delaware Filing Office on December 19, 2007 as
filing number 74881925.
Form of Opinion

G - 29



--------------------------------------------------------------------------------



 



Part 2
UNFILED FINANCING STATEMENTS
     B-1. Financing Statement naming Targa MLP Capital, as debtor, and the
Collateral Agent, as secured party, with respect to the Pledge Agreement which
will be filed in the Delaware Filing Office.
     B-2. Transmitting Utility Financing Statement naming Permian, as debtor, in
respect of the New Texas Deed of Trust which will be filed in the Delaware
Filing Office.
     B-3. Transmitting Utility Financing Statement naming TMS, as debtor, in
respect of the New Louisiana Mortgage which will be filed in the Delaware Filing
Office.
The Financing Statements referred to in items A-1 through A-27 and item B-1
above are collectively referred to as the “Delaware Financing Statements”. The
Financing Statement referred to in item A-28 above is referred to as the “Texas
Financing Statement”. The Financing Statements referred to in items A-29 through
A-33 and items B-2 and B-3 above are collectively referred to as the
“Transmitting Utility Financing Statements”.
Form of Opinion

G - 30



--------------------------------------------------------------------------------



 



Annex V
RELIANCE MATERIALS
     Each which has been certified to us by an officer of each Transaction Party
as being complete and correct and continuing in full force and effect as of the
date hereof.
     1. Copy of the Certificate of Limited Partnership of the Borrower dated as
of October 23, 2006.
     2. Copy of the First Amended and Restated Agreement of Limited Partnership
of the Borrower dated as of February 14, 2007.
     3. Certificate, dated June 16, 2010, of the Secretary of State of the State
of Delaware as to the good standing and legal existence of the Borrower in the
State of Delaware as of such date.
     4. Copy of the Certificate of Formation of the General Partner dated as of
October 23, 2006.
     5. Copy of the Limited Liability Company Agreement of the General Partner
dated as of October 23, 2006.
     6. Certificate, dated June 16, 2010, of the Secretary of State of the State
of Delaware as to the good standing and legal existence of the General Partner
in the State of Delaware as of such date.
     7. Copy of Unanimous Written Consent of the Board of Directors of the
General Partner dated as of July 6, 2010.
     8. Copy of the Certificate of Formation of Targa Operating GP dated as of
January 29, 2007.
     9. Copy of the Limited Liability Company Agreement of Targa Operating GP
dated as of January 29, 2007.
     10. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Operating
GP in the State of Delaware as of such date.
     11. Copy of Unanimous Written Consent of the Board of Directors of Targa
Operating GP dated as of July 6, 2010.
     12. Copy of the Certificate of Limited Partnership of Targa Operating dated
as of January 29, 2007.
     13. Copy of the Agreement of Limited Partnership of Targa Operating dated
as of January 29, 2007.
Form of Opinion

G - 31



--------------------------------------------------------------------------------



 



     14. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Operating
in the State of Delaware as of such date.
     15. Copy of the Certificate of Formation of Targa North Texas GP dated as
of November 28, 2005.
     16. Copy of the Limited Liability Company Agreement of Targa North Texas GP
dated as of November 29, 2005, as amended by Amendment thereto dated as of
February 15, 2007.
     17. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa North
Texas GP in the State of Delaware as of such date.
     18. Copy of Unanimous Written Consent of the Board of Managers of Targa
North Texas GP dated as of July 6, 2010.
     19. Copy of the Certificate of Limited Partnership of Targa North Texas
dated as of November 28, 2005.
     20. Copy of the Agreement of Limited Partnership of Targa North Texas dated
as of November 29, 2005, as amended by Amendment thereto dated as of
February 15, 2007.
     21. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa North
Texas in the State of Delaware as of such date.
     22. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Texas as to the legal existence of Targa North Texas in the State of
Texas as of such date.
     23. Certificate, dated June 17, 2010, of the Comptroller of Public Accounts
of the State of Texas as to the good standing of Targa North Texas in the State
of Texas as of such date.
     24. Copy of the Certificate of Incorporation of Targa Intrastate dated as
of February 8, 2000, as amended by Amendment thereto dated as of November 7,
2005.
     25. Copy of the Limited Liability Company Agreement of Targa Intrastate
dated as of March 20, 2003, as amended by Amendment thereto dated as of
February 15, 2007.
     26. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa
Intrastate in the State of Delaware as of such date.
     27. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Texas as to the legal existence of Targa Intrastate in the State of
Texas as of such date.
Form of Opinion

G - 32



--------------------------------------------------------------------------------



 



     28. Certificate, dated June 17, 2010, of the Comptroller of Public Accounts
of the State of Texas as to the good standing of Targa Intrastate in the State
of Texas as of such date.
     29. Copy of Written Consent of the Sole Member of Targa Intrastate dated as
of July 6, 2010.
     30. Copy of the Certificate of Formation of Targa Texas GP dated as of
March 12, 2004, as amended by Amendment thereto dated as of October 25, 2005, as
amended by Amendment thereto dated as of February 3, 2006.
     31. Copy of the Second Amended and Restated Limited Liability Company
Agreement of Targa Texas GP dated as of April 15, 2004, as amended by Amendment
thereto dated as of October 24, 2007.
     32. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Texas GP
in the State of Delaware as of such date.
     33. Copy of Unanimous Written Consent of the Board of Managers of Targa
Texas GP dated as of July 6, 2010.
     34. Copy of the Certificate of Limited Partnership of Targa Texas LP dated
as of March 12, 2004, as amended by Amendment thereto dated as of February 3,
2006.
     35. Copy of the Second Amended and Restated Agreement of Limited
Partnership of Targa Texas LP dated as of April 15, 2004, as amended by
Amendment thereto dated as of January 31, 2006, as amended by Amendment thereto
dated as of October 24, 2007.
     36. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Texas LP
in the State of Delaware as of such date.
     37. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Texas as to the legal existence of Targa Texas LP in the State of Texas
as of such date.
     38. Certificate, dated June 17, 2010, of the Comptroller of Public Accounts
of the State of Texas as to the good standing of Targa Texas LP in the State of
Texas as of such date.
     39. Copy of the Certificate of Formation of Targa Louisiana dated as of
March 12, 2004, as amended by Amendment thereto dated as of February 3, 2006.
     40. Copy of the Second Amended and Restated Limited Liability Company
Agreement of Targa Louisiana dated as of April 15, 2004, as amended by Amendment
thereto dated as of October 24, 2007.
     41. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Louisiana
in the State of Delaware as of such date.
Form of Opinion

G - 33



--------------------------------------------------------------------------------



 



     42. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Louisiana as to the good standing and legal existence of Targa
Louisiana in the State of Louisiana as of such date.
     43. Copy of Unanimous Written Consent of the Board of Managers of Targa
Louisiana dated as of July 6, 2010.
     44. Copy of the Certificate of Formation of Targa Louisiana Intrastate
dated as of February 27, 2004, as amended by Amendment thereto dated as of
February 3, 2006.
     45. Copy of the Second Amended and Restated Limited Liability Company
Agreement of Targa Louisiana Intrastate dated as of April 15, 2004.
     46. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Louisiana
Intrastate in the State of Delaware as of such date.
     47. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Louisiana as to the good standing and legal existence of Targa
Louisiana Intrastate in the State of Louisiana as of such date.
     48. Copy of Unanimous Written Consent of the Board of Managers of Targa
Louisiana Intrastate dated as of July 6, 2010.
     49. Copy of the Certificate of Formation of Targa LSNG GP dated as of
March 1, 2006.
     50. Copy of the Limited Liability Company Agreement of Targa LSNG GP dated
as of March 1, 2006.
     51. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa LSNG GP
in the State of Delaware as of such date.
     52. Copy of Unanimous Written Consent of the Board of Managers of Targa
LSNG GP dated as of July 6, 2010.
     53. Copy of the Certificate of Limited Partnership of Targa LSNG dated as
of March 1, 2006.
     54. Copy of the Agreement of Limited Partnership of Targa LSNG dated as of
March 1, 2006.
     55. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa LSNG in
the State of Delaware as of such date.
Form of Opinion

G - 34



--------------------------------------------------------------------------------



 



     56. Certificate, dated June 17, 2010, of the Secretary of State of the
State of Texas as to the legal existence of Targa LSNG in the State of Texas as
of such date.
     57. Certificate, dated June 17, 2010, of the Comptroller of Public Accounts
of the State of Texas as to the good standing of Targa LSNG in the State of
Texas as of such date.
     58. Copy of the Certificate of Formation of Targa Downstream GP dated as of
November 28, 2005.
     59. Copy of the Limited Liability Company Agreement of Targa Downstream GP
dated as of November 29, 2005.
     60. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa
Downstream GP in the State of Delaware as of such date.
     61. Copy of Unanimous Written Consent of the Board of Managers of Targa
Downstream GP dated as of July 6, 2010.
     62. Copy of the Certificate of Limited Partnership of Targa Downstream
dated as of November 28, 2005.
     63. Copy of the Agreement of Limited Partnership of Targa Downstream dated
as of November 29, 2005.
     64. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa
Downstream in the State of Delaware as of such date.
     65. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Texas as to the legal existence of Targa Downstream in the State of
Texas as of such date.
     66. Certificate, dated June 17, 2010, of the Comptroller of Public Accounts
of the State of Texas as to the good standing of Targa Downstream in the State
of Texas as of such date.
     67. Certificate, dated June 16, 2010, of the Department of State of the
State of Florida as to the good standing and legal existence of Targa Downstream
in the State of Florida as of such date.
     68. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Louisiana as to the legal existence of Targa Downstream in the State of
Louisiana as of such date.
     69. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Mississippi as to the good standing and legal existence of Targa
Downstream in the State of Mississippi as of such date.
Form of Opinion

G - 35



--------------------------------------------------------------------------------



 



     70. Copy of the Certificate of Formation of Targa Sparta dated as of
September 24, 2004, as amended by Amendment thereto dated as of November 7,
2005, as amended by Amendment thereto dated as of November 10, 2005, as amended
by Amendment thereto dated as of February 3, 2006, as amended by Amendment
thereto dated as of August 20, 2009.
     71. Copy of the Limited Liability Company Agreement of Targa Sparta dated
as of September 24, 2004, as amended by Amendment thereto dated as of August 31,
2009.
     72. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Sparta in
the State of Delaware as of such date.
     73. Copy of Unanimous Written Consent of the Board of Managers of Targa
Sparta dated as of July 6, 2010.
     74. Copy of the Certificate of Formation of Midstream Barge dated as of
July 31, 1996, as amended by Amendment thereto dated as of May 1, 2000, as
amended by Amendment thereto dated as of November 7, 2005.
     75. Copy of the Limited Liability Company Agreement of Midstream Barge
dated as of August 31, 1996, as amended by Amendment thereto dated as of May 1,
2000, as amended by Amendment thereto dated as of October 31, 2005, as amended
by Amendment thereto dated as of August 31, 2009.
     76. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Midstream Barge
in the State of Delaware as of such date.
     77. Copy of Written Consent of the Sole Member of Midstream Barge, Targa
Retail Electric, Targa Co-Generation and Targa Liquids GP dated as of July 6,
2010.
     78. Copy of the Certificate of Incorporation of Targa Retail Electric dated
as of April 10, 1995, as corrected by the Certificate of Correction dated as of
April 12, 2995, as amended by the Amendment thereto dated as of June 12, 1998,
as converted by the Certificate of Conversion thereto dated as of December 21,
2000, as amended by the Amendment thereto dated as of November 7, 2005, as
amended by the Amendment thereto dated as of November 27, 2007.
     79. Copy of the Limited Liability Company Agreement of Targa Retail
Electric dated as of March 19, 2003, as amended by Amendment thereto dated as of
August 31, 2009.
     80. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Retail
Electric in the State of Delaware as of such date.
     81. Copy of the Certificate of Formation of Targa Co-Generation dated as of
January 30, 2002, as corrected by Certificate of Correction thereto dated as of
May 16, 2002, as amended by Amendment thereto dated as of November 7, 2005, as
amended by Amendment thereto dated as of November 27, 2007.
Form of Opinion

G - 36



--------------------------------------------------------------------------------



 



     82. Copy of the Limited Liability Company Agreement of Targa Co-Generation
dated as of January 30, 2002, as amended by Amendment thereto dated as of
March 27, 2003, as amended by Amendment thereto dated as of October 2005, as
amended by Amendment thereto dated as of August 31, 2009.
     83. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa
Co-Generation in the State of Delaware as of such date.
     84. Copy of the Certificate of Formation of Targa Liquids GP dated as of
June 26, 1998, as amended by Amendment thereto dated as of November 7, 2005.
     85. Copy of the Limited Liability Company Agreement of Targa Liquids GP
dated as of June 26, 1998, as amended by Amendment thereto dated as of
August 31, 2009.
     86. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Liquids
GP in the State of Delaware as of such date.
     87. Copy of the Certificate of Incorporation of Targa NGL Pipeline dated as
of February 18, 1983, as amended by the Amendment thereto dated as of March 7,
1988, as amended by the Amendment thereto dated as of October 28, 1991, as
amended by the Amendment thereto dated as of August 30, 1996, as amended by the
Amendment thereto dated as of June 15, 1998, as converted by the Certificate of
Conversion thereto dated as of December 21, 2000, along with the Certificate of
Formation dated as of December 21, 2000, as amended by the Amendment thereto
dated as of November 7, 2005.
     88. Copy of the Limited Liability Company Agreement of Targa NGL Pipeline
dated as of March 20, 2003.
     89. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa NGL
Pipeline in the State of Delaware as of such date.
     90. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Texas as to the legal existence of Targa NGL Pipeline in the State of
Texas as of such date.
     91. Certificate, dated June 17, 2010, of the Comptroller of Public Accounts
of the State of Texas as to the good standing of Targa NGL Pipeline in the State
of Texas as of such date.
     92. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Louisiana as to the good standing and legal existence of Targa NGL
Pipeline in the State of Louisiana as of such date.
     93. Copy of Written Consent of the Sole Member of Targa NGL Pipeline and
Targa Transport dated as of July 6, 2010.
Form of Opinion

G - 37



--------------------------------------------------------------------------------



 



     94. Copy of the Certificate of Incorporation of Targa Transport dated as of
April 10, 1995, as amended by the Amendment thereto dated as of April 20, 1995,
as amended by the Amendment thereto dated as of August 4, 1998, as converted by
the Certificate of Conversion thereto dated December 21, 2000, as amended by
Amendment thereto dated as of November 7, 2005, as amended by Amendment thereto
dated as of August 20, 2009.
     95. Copy of the Limited Liability Company Agreement of Targa Transport
dated as of March 21, 2003.
     96. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Transport
in the State of Delaware as of such date.
     97. Copy of the Statement of Partnership Existence of Targa Liquids dated
as of September 22, 2009.
     98. Copy of the Partnership Agreement of Targa Liquids dated as of June 27,
1998, as amended by Amendment thereto dated as of August 31, 2009.
     99. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Targa Liquids
in the State of Delaware as of such date.
     100. Certificate, dated June 21, 2010, of the Comptroller of Public
Accounts of the State of Texas as to the good standing of Targa Liquids in the
State of Texas as of such date.
     101. Copy of the Certificate of Limited Partnership of Permian dated as of
November 28, 2005.
     102. Copy of the Agreement of Limited Partnership of Permian dated as of
November 29, 2005.
     103. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Permian in the
State of Delaware as of such date.
     104. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Texas as to the legal existence of Permian in the State of Texas as of
such date.
     105. Certificate, dated June 17, 2010, of the Comptroller of Public
Accounts of the State of Texas as to the good standing of Permian in the State
of Texas as of such date.
     106. Copy of Certificate of Limited Partnership of TMS dated as of July 8,
1996, as amended by Amendment thereto dated as of July 22, 1996, as corrected by
Certificate of Correction thereto dated as of August 6, 1996, as amended by
Amendment thereto dated as of June 9, 1998, as amended by Amendment thereto
dated as of November 7, 2005.
Form of Opinion

G - 38



--------------------------------------------------------------------------------



 



     107. Copy of the Agreement of Limited Partnership of TMS dated as of
July 8, 1996, as amended by Amendment thereto dated as of November 20, 2003, as
amended by Amendment thereto dated as of May 3, 2005, as amended by Amendment
thereto dated as of June 30, 2005.
     108. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of TMS in the
State of Delaware as of such date.
     109. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Louisiana as to the legal existence of TMS in the State of Louisiana as
of such date.
     110. Copy of the Certificate of Formation of Straddle GP dated as of
November 28, 2005.
     111. Copy of the Limited Liability Company Agreement of Straddle GP dated
as of November 29, 2005.
     112. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Straddle GP in
the State of Delaware as of such date.
     113. Copy of Unanimous Written Consent of the Board of Managers of Straddle
GP dated as of July 6, 2010.
     114. Copy of the Certificate of Limited Partnership of Straddle dated as of
November 28, 2005.
     115. Copy of the Agreement of Limited Partnership of Straddle dated as of
November 29, 2005.
     116. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Straddle in the
State of Delaware as of such date.
     117. Copy of the Certificate of Formation of TGM dated as of November 10,
2005, as amended by Amendment thereto dated as of February 3, 2006.
     118. Copy of the Limited Liability Company Agreement of TGM dated as of
November 11, 2005.
     119. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of TGM in the
State of Delaware as of such date.
     120. Copy of Unanimous Written Consent of the Board of Managers of TGM
dated as of July 6, 2010.
     121. Copy of the Certificate of Formation of Intrastate dated as of
September 4, 2008.
     122. Copy of the Limited Liability Company Agreement of Intrastate dated as
of September 4, 2008.
Form of Opinion

G - 39



--------------------------------------------------------------------------------



 



     123. Certificate, dated June 16, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Intrastate in
the State of Delaware as of such date.
     124. Copy of Unanimous Written Consent of the Board of Directors of
Intrastate dated as of July 6, 2010.
     125. Copy of the Certificate of Formation of Targa MLP Capital dated as of
August 25, 2009.
     126. Copy of the Limited Liability Company Agreement of Targa MLP Capital
dated as of August 25, 2009.
     127. Certificate, dated July 14, 2010, of the Secretary of State of the
State of Delaware as to the good standing and legal existence of Intrastate in
the State of Delaware as of such date.
     128. Copy of Unanimous Written Consent of the Board of Directors of Targa
MLP Capital dated as of July 14, 2010.
     129. Officer’s Certificate of the Transaction Parties, delivered to us in
connection with this opinion letter (the “Officer’s Certificate”).
Form of Opinion

G - 40



--------------------------------------------------------------------------------



 



Exhibit A
UN-FILED FINANCING STATEMENTS
(See attached.)
Form of Opinion

G - 41



--------------------------------------------------------------------------------



 



Exhibit B
OFFICERS OF TRANSACTION PARTIES

      Name   Office
Mathew J. Meloy
  Vice President — Finance and Treasurer
 
   
Joe Bob Perkins
  President
 
   
Jeffrey J. McParland
  Executive Vice President and Chief Financial Officer

Form of Opinion

G - 42



--------------------------------------------------------------------------------



 



Exhibit C
SPECIFIED AGREEMENTS

1.   Gas Gathering and Purchase Agreement by and between Burlington Resources
Oil & Gas Company LP, Burlington Resources Trading Inc. and Targa Midstream
Services Limited Partnership.   2.   Second Amended and Restated Omnibus
Agreement, dated September 24, 2009, by and among Targa Resources Partners LP,
Targa Resources, Inc., Targa Resources LLC and Targa Resources GP LLC
(incorporated by reference to Exhibit 10.2 to Targa Resources Partners LP’s
Current Report on Form 8-K filed September 24, 2009, together with the First
Amendment to Second Amended and Restated Omnibus Agreement, dated April 27,
2010, by and among Targa Resources Partners LP, Targa Resources, Inc., Targa
Resources LLC and Targa Resources GP LLC.   3.   Amended and Restated Natural
Gas Purchase Agreement, effective March 1, 2009, by and between Targa Gas
Marketing LLC (Buyer) and Targa North Texas LP (Seller).   4.   Products
Purchase Agreement dated as of January 1, 2007 between Targa North Texas and
Targa Liquids Marketing and Trade.   5.   Contribution Agreement dated as of
December 1, 2005 among Targa Midstream Services Limited Partnership, Targa GP
Inc., Targa LP Inc., Targa Downstream GP LLC, Targa North Texas GP, Targa
Straddle GP LLC, Targa Permian GP LLC, Targa Versado GP LLC, Targa Downstream
LP, Targa North Texas, Targa Straddle LP, Targa Permian LP and Targa Versado LP.
  6.   First Amendment to Contribution Agreement dated as of January 1, 2007
among Targa, Targa Resources LLC, Targa Resources II LLC, Targa Resources
Holdings GP LLC, Targa Resources Holdings LP, Targa Midstream GP LLC, Targa
Midstream Services Limited Partnership, Targa GP Inc, Targa LP Inc, Targa
Downstream GP LLC, Targa North Texas GP, Targa Straddle GP LLC, Targa Permian GP
LLC, Targa Versado GP LLC, Targa Downstream LP, Targa North Texas, Targa
Straddle LP, Targa Permian LP and Targa Versado LP.   7.   Contribution,
Conveyance and Assumption Agreement, dated as of February 14, 2007 among the
Borrower, Targa Operating, the General Partner, Targa Operating GP, Targa GP
Inc., Targa LP Inc., Targa Regulated Holdings LLC, Targa North Texas GP and
Targa North Texas.   8.   Purchase and Sale Agreement dated September 18, 2007
by and between Targa Resources Holdings LP and Targa Resources Partners LP, as
amended pursuant to the Amendment to Purchase and Sale Agreement dated
October 1, 2007.

Form of Opinion

G - 43



--------------------------------------------------------------------------------



 



9.   Raw Product Purchase Agreement dated September 24, 2009 but effective as of
September 1, 2009 by and between Targa Midstream Services Limited Partnership
and Targa Liquids.   10.   Raw Product Purchase Agreement dated September 24,
2009, to be effective September 1, 2009, between Targa Liquids Marketing and
Trade and Targa Permian LP.   11.   Specification Product Purchase Agreement
dated September 24 , 2009, to be effective September 1, 2009, between Targa
Liquids Marketing and Trade and Targa Midstream Services Limited Partnership (SE
La).   12.   Raw Product Purchase Agreement dated September 24 , 2009, to be
effective September 1, 2009, between Targa Liquids Marketing and Trade and Targa
Midstream Services Limited Partnership (Versado).   13.   Raw Product Purchase
Agreement dated September 24, 2009, to be effective September 1, 2009, between
Targa Liquids Marketing and Trade and Targa Midstream Services Limited
Partnership (West La).   14.   Indenture dated June 18, 2008, among Targa
Resources Partners LP, Targa Resources Partners Finance Corporation, the
Guarantors named therein and U.S. Bank National Association, and the
Supplemental Indentures thereto dated September 24, 2009 and the Supplemental
Indentures thereto dated as of April 27, 2010.   15.   Indenture dated as of
July 6, 2009, among Targa Resources Partners LP, Targa Resources Partners
Finance Corporation, the Guarantors named therein and U.S. Bank National
Association, and the Supplemental Indentures thereto dated September 24, 2009
and the Supplemental Indentures thereto dated as of April 27, 2010.   16.  
Amended and Restated Natural Gas Sales Agreement, effective December 1, 2005, by
and between Targa Louisiana Field Services LLC (Buyer) and Targa Gas Marketing
LLC (Seller).   17.   Amended and Restated Natural Gas Purchase Agreement,
effective December 1, 2005, by and between Targa Gas Marketing LLC (Buyer) and
Targa Louisiana Field Services LLC (Seller).   18.   Amended and Restated
Natural Gas Purchase Agreement, effective March 1, 2009, by and between Targa
Gas Marketing LLC (Buyer) and Targa Texas Field Services LP (Seller) including
the Amendment to the Amended and Restated Natural Gas Purchase Agreement,
effective July 1, 2009, by and between Targa Gas Marketing LLC (Buyer) and Targa
Texas Field Services LP (Seller).   19.   Purchase and Sale Agreement, dated as
of March 31, 2010, by and among Targa Resources Partners LP, Targa LP Inc.,
Targa Permian GP LLC and Targa Midstream Holdings LLC.

Form of Opinion

G - 44



--------------------------------------------------------------------------------



 



20.   Purchase and Sale Agreement, dated as of March 31, 2010, by and among
Targa Resources Partners LP, Targa LP Inc., Targa Permian GP LLC and Targa
Midstream Holdings LLC.   21.   Contribution, Conveyance and Assumption
Agreement, dated April 27, 2010, by and among Targa Resources Partners LP, Targa
LP Inc., Targa Permian GP LLC, Targa Midstream Holdings LLC, Targa Resources
Operating LP, Targa North Texas GP LLC and Targa Resources Texas GP LLC.   22.  
Contribution, Conveyance and Assumption Agreement, dated April 27, 2010, by and
among Targa Resources Partners LP, Targa LP Inc., Targa Permian GP LLC, Targa
Midstream Holdings LLC, Targa Resources Operating LP, Targa North Texas GP LLC
and Targa Resources Texas GP LLC.

Form of Opinion

G - 45



--------------------------------------------------------------------------------



 



Exhibit D
SPECIFIED ORDERS
None.
Form of Opinion

G - 46



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF PLEDGE AND SECURITY AGREEMENT
[Amended and Restated Pledge and Security Agreement]

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
     THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”)
is made as of July 19, 2010, by each of the undersigned grantors and the
Additional Grantors (as hereinafter defined ) (whether one or more “Grantor”,
and if more than one, jointly and severally), in favor of BANK OF AMERICA, N.A.,
as the Collateral Agent (in such capacity, together with its successors and
assignees herein called “Secured Party”) for the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders from time to time party to the
Credit Agreement (as herein defined; with the other terms used and not defined
herein having the meanings given to such terms in the Credit Agreement), the
Lenders and Affiliates of Lenders owed Cash Management Obligations and the
Hedging Parties under the Secured Hedge Agreements. (The Administrative Agent,
the Collateral Agent, the L/C Issuer, the Swing Line Lender, the Lenders, the
Lenders and Affiliates of Lenders owed Cash Management Obligations and the
Hedging Parties are herein collectively called the “Lender Parties”).
RECITALS:
     1. TARGA RESOURCES PARTNERS LP, a Delaware limited partnership (the
“Borrower”), Bank of America, N.A., as the Administrative Agent, as the
Collateral Agent, as the Swing Line Lender, and as the L/C Issuer, and the
Lenders are parties to an Amended and Restated Credit Agreement dated of even
date herewith (as from time to time amended, supplemented, restated, increased,
renewed, extended, refinanced or otherwise modified from time to time, the
“Credit Agreement”).
     2. Subject to the terms and conditions of the Credit Agreement, the
Borrower or certain other Grantors are or may be parties to one or more Secured
Hedge Agreements with one or more Hedging Parties.
     3. In consideration of the extensions of credit and other accommodations by
the Administrative Agent, the Collateral Agent, the L/C Issuer, the Swing Line
Lender or the Lenders pursuant to the Credit Agreement, agreements or
arrangements with Lenders or Affiliates of Lenders giving rise to Cash
Management Obligations or by the Hedging Parties pursuant to the Secured Hedge
Agreements, each Grantor has agreed to secure such Grantor’s obligations under
the Loan Documents and the Secured Hedge Agreements as set forth herein.
     4. The Borrower, and each direct and indirect Subsidiary of the Borrower,
are mutually dependent on each other in the conduct of their respective
businesses under a holding company structure, with the credit needed from time
to time by each often being provided by another or by means of financing
obtained by one such affiliate with the support of the others for their mutual
benefit and the ability of each to obtain such financing being dependent on the
successful operations of the others.
     5. The Board of Directors or other equivalent body of each Grantor, as
applicable, has determined that such Grantor’s execution, delivery and
performance of this Agreement may reasonably be expected to benefit such
Grantor, directly or indirectly, and are in the best interests of such Grantor.
[Amended and Restated Pledge and Security Agreement]

2



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises, of the benefits which
will inure to each Grantor from L/C Issuer’s issuance of Letters of Credit and
Lenders’ advances of funds to the Borrower under the Credit Agreement, and of
Ten Dollars and other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, and in order to induce L/C
Issuer to issue Letters of Credit, Lenders to advance funds under the Credit
Agreement, Lenders and Affiliates of Lenders to enter into agreements and
arrangements giving rise to Cash Management Obligations and the Hedging Parties
to enter into Secured Hedge Agreements, each Grantor hereby agrees with Secured
Party, for the benefit of the Lender Parties, as follows:
AGREEMENTS
ARTICLE I. DEFINITIONS AND REFERENCES
     1.01 General Definitions. As used herein, the terms defined above shall
have the meanings indicated above, and the following terms shall have the
following meanings:
     “Account Debtor” shall mean each Person who is obligated on a Receivable or
any supporting obligation related thereto.
     “Collateral” means all property, of whatever type, which is described in
Section 2.1 as being at any time subject to a security interest granted
hereunder to Secured Party.
     “Commercial Tort Claims” means a claim arising in tort with respect to
which the claimant is Grantor.
     “Company” means a LLC, Partnership or Corporation in respect of which
Company Rights are granted.
     “Company Agreements”, “Company Rights”, and “Company Rights to Payments”
have the meanings given them in Section 2.1(k).
     “Copyright License” means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use,
copy, reproduce, distribute, prepare derivative works, display or publish any
records or other materials on which a Copyright is in existence or may come into
existence.
     “Copyrights” means all the following: (a) all copyrights under the laws of
the United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
intellectual property rights to works of authorship (whether or not published),
and all application for copyrights under the laws of the United States or any
other country, including registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or other country, or any political subdivision
thereof, (b) all reissues, renewals and extensions thereof, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(d) all income, royalties, damages and payments now or hereafter due or
[Amended and Restated Pledge and Security Agreement]

3



--------------------------------------------------------------------------------



 



payable with respect to any of the foregoing, including damages and payments for
past or future infringements thereof.
     “Corporation” has the meaning given to it in Section 2.1(k)(iii).
     “Deposit Accounts” means all “deposit accounts” (as defined in the UCC) or
other demand, time, savings, passbook, or similar accounts maintained with a
bank, including nonnegotiable certificates of deposit.
     “Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing inventory, equipment, or other goods.
     “Equipment” means all “equipment” (as defined in the UCC) in whatever form,
wherever located, and whether now or hereafter existing, and all parts thereof,
all accessions thereto, and all replacements therefor.
     “General Intangibles” means all “general intangibles” (as defined in the
UCC) of any kind (including choses in action, Commercial Tort Claims, Software,
Payment Intangibles, tax refunds, insurance proceeds, and contract rights), and
all instruments, security agreements, leases, contracts, and other rights
(except those constituting Receivables, Documents, or Instruments) to receive
payments of money or the ownership or possession of property, including all
general intangibles under which an account debtor’s principal obligation is a
monetary obligation. The General Intangibles include, among other items, all
Intellectual Property.
     “Instruments” means all “instruments”, “chattel paper” or “letters of
credit” (as each is defined in the UCC) and all Letter-of-Credit Rights.
     “Intellectual Property” means any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, and Trademark Licenses.
     “Inventory” means all “inventory” (as defined in the UCC) in all of its
forms, wherever located and whether now or hereafter existing, including (a) all
movable property and other goods held for sale or lease, all movable property
and other goods furnished or to be furnished under contracts of service, all raw
materials and work in process, and all materials and supplies used or consumed
in a business, (b) all movable property and other goods which are part of a
product or mass, (c) all movable property and other goods which are returned to
or repossessed by the seller, lessor, or supplier thereof, (d) all goods and
substances in which any of the foregoing is commingled or to which any of the
foregoing is added, and (e) all accessions to, products of, and documents for
any of the foregoing.
     “Investment Property” means all “investment property” (as defined in the
UCC) and all other securities, whether certificated or uncertificated,
securities entitlements, securities accounts, commodity contracts, or commodity
accounts.
     “L/C Issuer” means the Person who is from time to time the “L/C Issuer” as
defined in the Credit Agreement.
     “Lender Parties” has the meaning given it in the Preamble.
[Amended and Restated Pledge and Security Agreement]

4



--------------------------------------------------------------------------------



 



     “Lenders” means the Persons who are from time to time “Lenders” as defined
in the Credit Agreement.
     “Letter-of-Credit Rights” means all rights to payment or performance under
a “letter of credit” (as defined in the UCC) whether or not the beneficiary has
demanded or is at the time entitled to demand payment or performance.
     “LLC” has the meaning given to it in Section 2.1(k)(i).
     “Other Company Rights” has the meaning given it in Section 2.1(k)(v).
     “Other Liable Party” means any Person, other than Grantors, but including
the Borrower, who may now or may at any time hereafter be primarily or
secondarily liable for any of the Secured Obligations or who may now or may at
any time hereafter have granted to Secured Party or the Lender Parties a Lien
upon any property as security for the Secured Obligations.
     “Partnership” has the meaning given it in Section 2.1(k)(ii).
     “Patent License” means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right with
respect to any Patent or any invention now or hereafter in existence, whether
patentable or not, whether a patent or application for patent is in existence on
such invention or not, and whether a patent or application for patent on such
invention may come into existence.
     “Patents” means all the following: (a) all letters patent and design
letters patent of the United States or any other country and all applications
for letters patent and design letters patent of the United States or any other
country, including applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, (b) all reissues,
divisions, continuations, continuations-in-part, renewals and extensions
thereof, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, and (d) all income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past or future infringements thereof.
     “Payment Intangibles” means all “payment intangibles” (as defined in the
UCC).
     “Pledged Shares” has the meaning given it in Section 2.1(k)(iii).
     “Proceeds” means, with respect to any property of any kind, all proceeds
of, and all other profits, products, rentals or receipts, in whatever form,
arising from any sale, exchange, collection, lease, licensing or other
disposition of, distribution in respect of, or other realization upon, such
property, including all claims against third parties for loss of, damage to or
destruction of, or for proceeds payable under (or unearned premiums with respect
to) insurance in respect of, such property (regardless of whether Secured Party
is named a loss payee thereunder), and any payments paid or owing by any third
party under any indemnity, warranty, or guaranty with respect to such property,
and any condemnation or requisition payments with respect to such property, in
each case whether now existing or hereafter arising.
[Amended and Restated Pledge and Security Agreement]

5



--------------------------------------------------------------------------------



 



     “Receivables” means (a) all “accounts” (as defined in the UCC) and all
other rights to payment for goods or other personal property which have been (or
are to be) sold, leased, or exchanged or for services which have been (or are to
be) rendered, regardless of whether such accounts or other rights to payment
have been earned by performance and regardless of whether such accounts or other
rights to payment are evidenced by or characterized as accounts receivable,
contract rights, book debts, notes, drafts or other obligations of indebtedness,
(b) all Documents and Instruments of any kind relating to such accounts or other
rights to payment or otherwise arising out of or in connection with the sale,
lease or exchange of goods or other personal property or the rendering of
services, (c) all rights in, to, or under all security agreements, leases and
other contracts securing or otherwise relating to any such accounts, rights to
payment, Documents, or Instruments, (d) all rights in, to and under any purchase
orders, service contracts, or other contracts out of which such accounts and
other rights to payment arose (or will arise on performance), and (e) all rights
in or pertaining to any goods arising out of or in connection with any such
purchase orders, service contracts, or other contracts, including rights in
returned or repossessed goods and rights of replevin, repossession, and
reclamation.
     “Secured Obligations” has the meaning given such term in Section 2.2.
     “Secured Party” means the Person named as such at the beginning of this
Agreement, together with its successors and assigns as the “Administrative
Agent” under the Credit Agreement.
     “Software” means all “software” (as defined in the UCC), including all
computer programs, any supporting information provided in connection with a
transaction relating to a computer program, all licenses or other rights to use
any of such computer programs, and all license fees and royalties arising from
such use to the extent permitted by such license or rights.
     “Titled Collateral” means Collateral subject to a “certificate of title”
(as defined in the UCC).
     “Trademark License” means any license or agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use
any Trademark.
     “Trademarks” means all of the following: (a) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, brand names, trade dress, prints and labels on
which any of the foregoing have appeared or appear, package and other designs,
and any other source or business identifiers, and general intangibles of like
nature, and the rights in any of the foregoing which arise under applicable law,
(b) the goodwill of the business symbolized thereby or associated with each of
them, (c) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, (d) all reissues,
extensions and renewals thereof, (e) all claims for, and rights to sue for, past
or future infringements of any of the foregoing, and (f) all income, royalties,
damages and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.
[Amended and Restated Pledge and Security Agreement]

6



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code in effect in the State of New York
from time to time, provided, however, in the event that, by reason of mandatory
provisions of law, any or all the attachment, perfection or priority of the
Collateral Agent’s security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
     1.02 Incorporation of Other Definitions. Reference is hereby made to the
Credit Agreement for a statement of the terms thereof. All capitalized terms
used in this Agreement which are defined in the Credit Agreement and not
otherwise defined herein shall have the same meanings herein as set forth
therein. All terms used in this Agreement which are defined in the UCC and not
otherwise defined herein or in the Credit Agreement shall have the same meanings
herein as set forth therein, except where the context otherwise requires. The
parties intend that the terms used herein which are defined in the UCC have, at
all times, the broadest and most inclusive meanings possible. Accordingly, if
the UCC shall in the future be amended or held by a court to define any term
used herein more broadly or inclusively than the UCC in effect on the date
hereof, then such term, as used herein, shall be given such broadened meaning.
If the UCC shall in the future be amended or held by a court to define any term
used herein more narrowly, or less inclusively, than the UCC in effect on the
date hereof, such amendment or holding shall be disregarded in defining terms
used herein.
     1.03 Attachments. All exhibits or schedules which may be attached to this
Agreement are a part hereof for all purposes.
     1.04 Other Interpretive Provisions. With reference to this, unless
otherwise specified herein:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The word
“or” is not exclusive, and the words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used herein, shall be construed to
refer this Agreement in its entirety and not to any particular provision
thereof, (iv) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law
[Amended and Restated Pledge and Security Agreement]

7



--------------------------------------------------------------------------------



 



or regulation as amended, modified or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein are included for convenience of reference only
and shall not affect the interpretation of this Agreement.
ARTICLE II. SECURITY INTEREST
     2.01 Grant of Security Interest. As collateral security for all of the
Secured Obligations, each Grantor hereby pledges and assigns to Secured Party
and grants to Secured Party a continuing security interest, for the benefit of
the Lender Parties, in and to all right, title and interest of such Grantor in
and to any and all of the following property, whether now owned or existing or
hereafter acquired or arising and regardless of where located:
     (a) all Receivables.
     (b) all General Intangibles.
     (c) all Documents.
     (d) all Instruments.
     (e) all Inventory.
     (f) all Equipment.
     (g) all Deposit Accounts.
     (h) all Investment Property.
     (i) All books and records (including, without limitation, customer lists,
marketing information, credit files, price lists, operating records, vendor and
supplier price lists, sales literature, computer software, computer hardware,
computer disks and tapes and other storage media, printouts and other materials
and records) of Grantor pertaining to any of the Collateral.
     (j) All moneys and property of any kind of Grantor in the possession or
under the control of Secured Party.
[Amended and Restated Pledge and Security Agreement]

8



--------------------------------------------------------------------------------



 



     (k) All of the following (herein collectively called the “Company Rights”),
whether now or hereafter existing, which are owned by such Grantor or in which
such Grantor otherwise has any rights:
     (i) all interests (or in the case of a First-Tier Foreign Subsidiary, all
Eligible Equity Interests) in any Person owned by such Grantor (other than any
Unrestricted Subsidiary) which is a limited liability company and all proceeds,
interest, profits, and other payments or rights to payment attributable to
Grantor’s interests in any such limited liability company (whether one or more,
herein called the “LLCs”), including without limitation those described in
Exhibit A hereto,
     (ii) all interests (or in the case of a First-Tier Foreign Subsidiary, all
Eligible Equity Interests) in any Person owned by such Grantor (other than any
Unrestricted Subsidiary) which is a general or limited partnership (including
general partnership interests and limited partnership interests) and all
proceeds, interest, profits, and other payments or rights to payment
attributable to Grantor’s interests in any such limited partnership (whether one
or more, herein called the “Partnerships”), including without limitation those
described in Exhibit A hereto,
     (iii) all shares of stock (or in the case of a First-Tier Foreign
Subsidiary, all Eligible Equity Interests) of any Person owned by such Grantor
(other than any Unrestricted Subsidiary) which is a corporation (including
common shares or preferred shares) and all proceeds, interest, profits, and
other payments or rights to payment attributable to Grantor’s interests in any
such corporation (whether one or more, herein called the “Corporations”),
including without limitation those described in Exhibit A hereto, all
certificates representing any such shares, all options and other rights,
contractual or otherwise, at any time existing with respect to such shares, and
all dividends, cash, instruments and other property now or hereafter received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares (any and all such shares, certificates, options, rights,
dividends, cash, instruments and other property being herein called the “Pledged
Shares”),
     (iv) all distributions, dividends, cash, instruments and other property now
or hereafter received, receivable or otherwise made with respect to or in
exchange for any interest of Grantor in any Company, including interim
distributions, returns of capital, loan repayments, and payments made in
liquidation of any Company, and whether or not the same arise or are payable
under any Organization Document, any agreement or certificate forming any
Company or any other agreement governing any Company or the relations among the
members, partners or stockholders of any Company (any and all such proceeds,
interest, profits, payments, rights to payment, distributions, dividends, cash,
instruments, other property, interim distributions, returns of capital, loan
repayments, and payments made in liquidation being herein called the “Company
Rights to Payments”, and any and all such Organization Documents, agreements,
[Amended and Restated Pledge and Security Agreement]

9



--------------------------------------------------------------------------------



 



certificates, and other agreements being herein called the “Company
Agreements”), and
     (v) all other interests and rights of such Grantor in any Company, whether
under the Company Agreements or otherwise, including without limitation any
right to cause the dissolution of any Company or to appoint or nominate a
successor to such Grantor as a member, shareholder or partner in any Company
(all such other interests and rights being herein called the “Other Company
Rights”).
     (l) All Proceeds of any and all of the foregoing Collateral.
     In each case, the foregoing shall be covered by this Agreement, whether
such Grantor’s ownership or other rights therein are presently held or hereafter
acquired and however such Grantor’s interests therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
     Notwithstanding the foregoing provisions of this Section 2.1, the grant of
a security interest as herein provided shall not extend to any Equipment subject
to a purchase money security interest or equipment lease (the “Encumbered
Equipment”), General Intangible, Instrument, Company Rights or Investment
Property in which any Grantor has any right, title or interest if and to the
extent that such Encumbered Equipment, General Intangible, Instrument, Company
Rights or Investment Property is subject to a Lien permitted by Section 7.01 of
the Credit Agreement, Organization Document, contractual provision or other
restriction on assignment such that the creation of a security interest in the
right, title or interest of such Grantor therein would be prohibited and would,
in and of itself, cause or result in a default thereunder enabling another
Person party to such purchase contract, lease, or other contract or agreement
relating to Encumbered Equipment, General Intangible, Instrument, Company Rights
or Investment Property to enforce any remedy with respect thereto (the “Excluded
Collateral”); provided that, the foregoing exclusion shall not apply if (i) such
prohibition has been waived or such other Person has otherwise consented to the
creation hereunder of a security interest in such Excluded Collateral, or
(ii) such prohibition shall be rendered ineffective pursuant to Sections 9-406,
9-407 or 9-408 of the UCC or any other applicable law (including Debtor Relief
Laws); provided further, that immediately upon the ineffectiveness, lapse or
termination of any such provision such Grantor shall be deemed to have granted
such security interest in all its right, title and interest in and to such
Excluded Collateral as if such provision had never been in effect; and the
foregoing exclusion shall in no way be construed so as to limit, impair or
otherwise affect the Secured Party’s continuing security interest in and to all
right, title and interest of such Grantor in or to any payment obligations or
other rights to receive monies due or become due with respect to any such
Excluded Collateral and in any such monies or proceeds of such Excluded
Collateral.
     The granting of the foregoing security interest does not make Secured Party
a successor to such Grantor as a member of any LLC or as a partner of any
Partnership or a stockholder of any Corporation, and neither Secured Party nor
any of its successors or assigns hereunder shall be deemed to have become a
member of any LLC, have become a partner of any Partnership or have become a
stockholder of any Corporation by accepting this Agreement or exercising any
[Amended and Restated Pledge and Security Agreement]

10



--------------------------------------------------------------------------------



 



right granted herein unless and until such time, if any, when Secured Party or
any such successor or assign expressly becomes a member of any LLC, becomes a
partner of any Partnership or becomes a stockholder of any Corporation after a
foreclosure upon Other Company Rights. Notwithstanding anything herein to the
contrary (except to the extent, if any, that Secured Party or any of its
successors or assigns hereafter expressly becomes a member of any LLC, a partner
of any Partnership or a stockholder of any Corporation), neither Secured Party
nor any of its successors or assigns shall be deemed to have assumed or
otherwise become liable for any debts or obligations of any Company or of any
Grantor to or under any Company, and the above definition of “Other Company
Rights” shall be deemed modified, if necessary, to prevent any such assumption
or other liability.
     2.02 Secured Obligations Secured. The security interest created by each
Grantor hereunder in its Collateral constitutes continuing collateral security
for all of the following obligations, indebtedness and liabilities, whether now
existing or hereafter incurred or arising (collectively, the “Secured
Obligations”):
     (a) Credit Agreement Indebtedness. All Obligations.
     (b) Secured Hedge Agreements. All present or future Secured Swap
Obligations.
     (c) Cash Management Arrangements. All present or future Cash Management
Obligations.
     (d) Renewals. All renewals, extensions, amendments, modifications,
supplements, or restatements of or substitutions for any of the foregoing
Secured Obligations described in subsections (a) and (c) above.
     (e) Bankruptcy. Without limiting the generality of the foregoing, in each
case, such obligations, indebtedness and liabilities whether recovery thereof
may be or hereafter become unenforceable or shall be an allowed or disallowed
claim under any proceeding or case commenced by or against any Grantor,
including the Borrower, under Debtor Relief Laws, and including interest that
accrues and expenses that are incurred or arise after the commencement by or
against any Grantor, including the Borrower, of any proceeding under any Debtor
Relief Laws.
It is the intention of each Grantor which is a Subsidiary of the Borrower and
Secured Party that this Agreement not constitute a fraudulent transfer or
fraudulent conveyance under any Law that may be applied hereto. Each Grantor
which is a Subsidiary of the Borrower and, by its acceptance hereof, Secured
Party hereby acknowledges and agrees that, notwithstanding any other provision
of this Agreement: (a) with respect to such Grantor, the indebtedness secured
hereby shall be limited to the maximum amount of indebtedness that can be
incurred or secured by such Grantor without rendering the security interests
granted, and obligations incurred, hereunder by such Grantor, subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable Law, and (b) the Collateral pledged by
such Grantor hereunder shall be limited to the maximum amount of Collateral that
can be pledged by such Grantor without rendering the pledge of Collateral by
such Grantor
[Amended and Restated Pledge and Security Agreement]

11



--------------------------------------------------------------------------------



 



subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any applicable Law. Each Grantor hereby
acknowledges that the Secured Obligations are owed to the various Lender Parties
and that each Lender Party is entitled to the benefits of the Liens given under
this Agreement.
ARTICLE III. REPRESENTATIONS, WARRANTIES AND COVENANTS
     3.01 Representations and Warranties. Each Grantor hereby represents and
warrants that each of the representations and warranties made in the Credit
Agreement is true and correct insofar as it refers to such Grantor and, in
addition, each Grantor hereby represents and warrants to the Lender Parties as
follows:
     (a) Security Interest; Perfection. Such Grantor has and will have at all
times full right, power and authority to grant a security interest in its
Collateral to Secured Party as provided herein. No effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
is on file in any recording office except (i) any which have been filed in
respect of Liens permitted under Section 7.01 of the Credit Agreement, and
(ii) any such financing statements or other instruments for which a termination
statement that such Grantor is authorized to file has been delivered to Secured
Party. The filing of financing statements contemplated by Section 4.1 with the
Secretary of State (or equivalent governmental official) of the State in which
such Grantor is organized which sufficiently indicates the Collateral, will
perfect, and establish the first priority (subject to Liens permitted under
Section 7.01 of the Credit Agreement) of, Secured Party’s security interest
hereunder in the Collateral to the extent a security interest in such Collateral
may be perfected under the UCC by the filing of a financing statement.
     (b) Receivables. Except as has been promptly disclosed to the
Administrative Agent and the Secured Party, (i) none of the Account Debtors in
respect of any Receivable is the government of the United States, any agency or
instrumentality thereof, any state or municipality or any foreign sovereign that
has not signed an assignment agreement in form satisfactory to the
Administrative Agent and (ii) no Receivable is evidenced by, or constitutes, an
Instrument in excess of $5,000,000, which has not been delivered to, or
otherwise subjected to the control of, the Secured Party.
     (c) Company Rights. All units, stock, interests and other securities
constituting the Company Rights of any Company that is a Subsidiary, and, to the
knowledge of such Grantor, all units, stock, interests and other securities
constituting Company Rights of any Company that is not a Subsidiary, have been
duly authorized and validly issued, are fully paid and (other than with respect
to general partnership interests) non-assessable, and were not issued in
violation of the preemptive rights of any person or of any agreement by which
Grantor or any Company is bound. All documentary, stamp or other taxes or fees
owing in connection with the issuance, transfer or pledge of the Company Rights
(or rights in respect thereof) have been paid.
[Amended and Restated Pledge and Security Agreement]

12



--------------------------------------------------------------------------------



 



No restrictions or conditions exist with respect to the transfer, voting or
capital of any Company Rights which could reasonably be expected to materially
interfere with the Secured Party’s exercise of its rights under this Agreement
or the other Loan Documents, except as permitted by the Credit Agreement.
Grantor has delivered to Secured Party all certificates and instruments
evidencing Company Rights, if any, existing on the Closing Date. All such
certificates and instruments are valid and genuine and have not been altered. No
Company (other than any Company that is not a Subsidiary) has any outstanding
stock rights, rights to subscribe, options, warrants or convertible securities
outstanding or any other rights outstanding whereby any Person would be entitled
to have issued to it units of ownership interest, stock or partnership or
membership interests in any Company. Except with respect to Pledged Shares,
neither Grantor nor any Company (other than any Company that is not a
Subsidiary) has elected the application of Article 8 of the UCC to apply to any
Company or any Company Rights, and Article 8 of the UCC is thus not applicable
to any Company (other than any Company that is not a Subsidiary), except with
respect to any Corporation. No other Person (other than any Company that is not
a Subsidiary) has any registration under Article 8 of the UCC in effect in
respect of any Company Rights. As of the Closing Date, such Grantor owns the
interests in each Company which are described on Exhibit A as being owned by
such Grantor. No Company in which such Grantor owns an interest has made any
calls for capital to such Grantor which have not been fully paid by such
Grantor. Grantor is not in default under any of the Company Agreements.
Grantor’s rights under the Company Agreements are enforceable in accordance with
their terms, except as such enforcement may be limited by bankruptcy, insolvency
or similar Laws of general application relating to the enforcement of creditors’
rights.
     (d) Intellectual Property. As of the Closing Date, there is no Intellectual
Property included within the Collateral which is material to such Grantor’s
business.
     3.02 Covenants. Unless Secured Party shall otherwise consent in writing,
each Grantor will at all times (i) comply with the covenants contained in the
Credit Agreement which are applicable to such Grantor and (ii) comply with the
covenants contained in this Section 3.2 so long as any part of the Secured
Obligations or the Commitment is outstanding.
     (a) General. Except for the security interest created by this Agreement,
such Grantor shall not create or suffer to exist any Lien upon or with respect
to any of the Collateral, except for Liens permitted by Section 7.01 of the
Credit Agreement. Such Grantor shall defend its rights and interests in the
Collateral, as represented in the Credit Agreement, against all Persons at any
time claiming any other interest or Lien therein, other than those Liens
permitted by Section 7.01 of the Credit Agreement.
     (b) Company Rights. Except as permitted by Sections 7.05 and 7.06 of the
Credit Agreement, Grantor will maintain its ownership of the interests in each
Company listed on Exhibit A. Grantor will timely honor all calls under any
Company Agreement to provide capital to any Company, and Grantor will not
otherwise default in performing any of Grantor’s obligations under any Company
Agreement. The Company Rights shall at all times be duly authorized and validly
issued and shall not
[Amended and Restated Pledge and Security Agreement]

13



--------------------------------------------------------------------------------



 



be issued in violation of the pre-emptive rights of any Person or of any
agreement by which Grantor or the Company thereof is bound, except as permitted
by the Credit Agreement. Nothing herein shall require Grantor as a member,
partner or shareholder of a Company to cause such Company to initiate, approve,
adopt or order a capital call by such Company.
     (c) Delivery of Certificates. All instruments and certificates and true and
correct copies of all other writings evidencing the Company Rights, if any,
existing on the Closing Date shall be delivered to Secured Party on or prior to
the Closing Date. All other certificates and instruments and true and correct
copies of all writings hereafter evidencing or constituting Company Rights, if
any, shall be delivered to Secured Party promptly upon the receipt thereof by or
on behalf of such Grantor or in accordance with Section 6.13. All such
certificates and instruments shall be held by or on behalf of Secured Party
pursuant hereto and shall be delivered in suitable form for transfer by delivery
with any necessary endorsement or shall be accompanied by fully executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Secured Party. To the extent that any of the Company Rights
(whether now owned or hereafter acquired) are not evidenced by a certificate,
instrument or other writing, such Grantor will take all actions required to
perfect the security interest created hereunder under applicable Law, and such
other actions as are reasonably necessary to effect the foregoing.
     (d) Proceeds of Collateral. If such Grantor shall receive, by virtue of its
being or having been an owner of any Company Rights, any certificate,
instrument, deed, bill of sale, promissory note, or other instrument or writing
(including any certificate representing a stock dividend or distribution or any
given in connection with any increase or reduction of capital, reorganization,
reclassification, merger, consolidation, sale of assets, liquidation, or partial
liquidation, combination of shares, stock split, spinoff or split-off) in excess
of $5,000,000, such Grantor shall (i) receive the same in trust for the benefit
of Secured Party, (ii) segregate it from such Grantor’s other property, and,
(iii) along with any necessary endorsement or appropriate stock powers or
instruments of transfer duly executed in blank: (1) with respect to any such
certificates, instruments or promissory notes, promptly deliver it to Secured
Party in the exact form received, to be held by Secured Party as Collateral, and
(2) with respect to any such deeds, bills of sale or other writings, use its
commercially reasonable best efforts to deliver it to Secured Party in the exact
form received, to be held by Secured Party as Collateral. If such Grantor shall
receive, by virtue of its being or having been an owner of any Company Rights,
any (A) option or right, whether as an addition to, substitution for, or in
exchange for, any Company Rights, or otherwise; (B) dividends or distributions
payable in cash (except such dividends or distributions permitted to be retained
by such Grantor pursuant to Section 4.8 hereof) or in securities or other
property, or (C) dividends or other distributions in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, such Grantor shall receive the same
in trust for the benefit of Secured Party, shall segregate it from such
Grantor’s other property, and shall promptly deliver it to Secured Party in the
exact form received, with any necessary endorsement or
[Amended and Restated Pledge and Security Agreement]

14



--------------------------------------------------------------------------------



 



appropriate stock powers or instruments of transfer duly executed in blank, to
be held by Secured Party as Collateral.
     (e) Status of Company Rights. Except for the Pledged Shares, the Company
Rights are not and shall not at any time be evidenced by any certificates,
unless such certificates have been delivered to Collateral Agent pursuant to
Section 3.2(c). The certificates delivered to the Collateral Agent evidencing
the Company Rights shall at all times be valid and shall not be altered.
     (f) Commercial Tort Claims. If Grantor shall at any time hold or acquire a
Commercial Tort Claim in excess of $10,000,000, Grantor shall immediately notify
Secured Party in writing of the details thereof and grant to Secured Party in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
acceptable to Secured Party.
     (g) Control Rights. With respect to such Collateral that Secured Party does
not then already have control (as defined in the UCC) upon request of the
Secured Party from time to time after the occurrence and during the continuance
of an Event of Default, Debtor shall cause Secured Party to have control (as
defined in the UCC) of Investment Property, Deposit Accounts, and
Letter-of-Credit Rights constituting Collateral to perfect, and establish the
first priority of, Secured Party’s security interest hereunder in such
Collateral.
     (h) Intellectual Property. Debtor will maintain and protect (i) the
validity and enforceability of all Intellectual Property that is reasonably
necessary for the operation of its business as currently conducted, and without
conflict with the rights of any other Person, except to the extent such
conflict, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect and (ii) the validity, perfection and
priority of Secured Party’s security interest in such Collateral except where
the failure to maintain and protect the validity, perfection and priority of
such security interest could not reasonably be expected to have a Material
Adverse Effect. Prior to filing any application for registration of any
Intellectual Property material to the operation of its business as currently
conducted with the applicable office or agency of the United States, Debtor will
give Secured Party notice of such intended filing and will, upon Secured Party’s
request, execute, deliver and file any agreements, instruments, registrations
and filings which Secured Party may request to confirm Secured Party’s security
interest therein and to put such security interest of record in such office.
     (i) Certificates of Title. After the occurrence and during the continuance
of an Event of Default, Debtor will with respect to Titled Collateral in which
Debtor presently has any interest from time to time, deliver to Secured Party
all such certificates of title, applications therefor, and all other documents
needed or helpful in registering Secured Party’s security interest in such
Titled Collateral on such certificates of title and applications and in
otherwise perfecting Secured Party’s security interest in such Titled
Collateral.
[Amended and Restated Pledge and Security Agreement]

15



--------------------------------------------------------------------------------



 



     (j) Revenues. By the terms of the various Mortgages, certain Grantors may
be assigning to the Collateral Agent, for the benefit of the Lender Parties, all
of the “Revenues” (as defined therein) accruing to the property covered thereby.
Notwithstanding any such assignments, so long as no Event of Default has
occurred and is continuing, (a) such Grantors may continue to receive and
collect from the payors of such Revenues all such Revenues, subject, however, to
the Liens created under the Security Documents, which Liens are hereby affirmed
and ratified, and free and clear of such Liens, use the proceeds of the
Revenues, (b) the Collateral Agent will not notify the obligors of such Revenues
or take any other action to cause proceeds thereof to be remitted to the
Collateral Agent and (c) the Collateral Agent will not revoke the “License” (as
defined in the Mortgage). Upon the occurrence of a Event of Default, the
Collateral Agent may revoke the License and exercise all rights and remedies
granted under the Security Documents, including the right to obtain possession
of all Revenues then held by such Grantors or to receive directly from the
payors of such Revenues all other Revenues until such time as such Event of
Default is no longer continuing. If the Collateral Agent shall receive any
Revenue proceeds from any payor at any time other than during the continuance of
a Event of Default, then it shall notify Grantor thereof and (a) upon request
and pursuant to the instructions of Grantor, it shall, if no Event of Default is
then continuing, remit such proceeds to Grantor and (b) at the request and
expense of the Borrower, execute and deliver a letter to such payors confirming
Grantor’s right to receive and collect Revenues until otherwise notified by the
Collateral Agent. In no case shall any failure, whether purposed or inadvertent,
by the Collateral Agent to collect directly any such Revenues constitute in any
way a waiver, remission or release of any of its rights under the Security
Documents, nor shall any release of any Revenues by the Collateral Agent to such
Grantors constitute a waiver, remission, or release of any other Revenues or of
any rights of the Collateral Agent to collect other Revenues thereafter.
ARTICLE IV. REMEDIES, POWERS AND AUTHORIZATIONS
     4.01 Provisions Concerning the Collateral.
     (a) Authorization to File Financing Statements; Additional Filings. Each
Grantor hereby irrevocably authorizes Secured Party at any time and from time to
time to file in any jurisdiction any amendments to existing financing statements
and any initial financing statements and amendments thereto that (i) indicate
the Collateral as “all assets of Grantor and all proceeds thereof, and all
rights and privileges with respect thereto” or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC; (ii) contain any other information
required by subchapter E of Article 9 of the UCC for the sufficiency or filing
office acceptance of any financing statement or amendment, including the address
of the Grantor, whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor;
and (iii) are necessary to properly effectuate the transactions described in
this Agreement, as determined by Secured Party in its reasonable discretion.
Each Grantor hereby
[Amended and Restated Pledge and Security Agreement]

16



--------------------------------------------------------------------------------



 



further authorizes Secured Party to file one or more continuation statements to
such financing statements. Each Grantor further agrees that a carbon,
photographic or other reproduction of this Agreement or of any financing
statement describing any Collateral is sufficient as a financing statement and
may be filed in any jurisdiction accepting same by Secured Party.
     (b) Power of Attorney. Each Grantor hereby irrevocably appoints Secured
Party as such Grantor’s attorney-in-fact and proxy, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time in Secured Party’s discretion, if an Event of Default shall
have occurred and be continuing, to take any action, and to execute or endorse
any instrument, certificate or notice, which may be reasonably necessary to
accomplish the purposes of this Agreement, including any action or instrument:
(i) to request or instruct each Company (and each registrar, transfer agent, or
similar Person acting on behalf of each Company) to register the pledge or
transfer of its Collateral to Secured Party; (ii) to otherwise give notification
to any Company, registrar, transfer agent, financial intermediary, or other
Person of Secured Party’s security interests in its Collateral hereunder;
(iii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of its Collateral; (iv) to receive, endorse and collect any drafts or other
instruments or documents included in its Collateral; (v) to enforce any
obligations included in its Collateral; and (vi) to file any claims or take any
action or institute any proceedings which Secured Party may deem necessary or
desirable for the collection of any of its Collateral or otherwise to enforce,
perfect, or establish the priority of the rights of Secured Party with respect
to any of its Collateral. Each Grantor hereby acknowledges that such power of
attorney and proxy are coupled with an interest, and are irrevocable.
     (c) Performance by Secured Party. If any Grantor fails to perform any
agreement or obligation contained herein, Secured Party may itself perform, or
cause performance of, such agreement or obligation, and the reasonable expenses
of Secured Party incurred in connection therewith shall be payable by such
Grantor under Section 4.5.
     (d) Collection Rights. Secured Party shall have the right at any time,
after the occurrence and during the continuance of an Event of Default, to
notify, or require any Grantor to notify, any or all Persons (including any
Company) obligated to make payments which are included among its Collateral
(whether accounts, general intangibles, dividends, distribution rights, Company
Rights to Payment, or otherwise) of the assignment thereof to Secured Party
under this Agreement and to direct such obligors to make payment of all amounts
due or to become due to such Grantor thereunder directly to Secured Party and,
upon such notification and at the expense of such Grantor and to the extent
permitted by Law, to enforce collection thereof and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor could have done. After such Grantor receives notice that
Secured Party has given (and after Secured Party has required such Grantor to
give) any notice referred to above in this subsection, and so long as any Event
of Default shall be continuing:
[Amended and Restated Pledge and Security Agreement]

17



--------------------------------------------------------------------------------



 



     (i) all amounts and proceeds (including instruments and writings) received
by such Grantor in respect of such rights to payment, accounts, general
intangibles, dividends, distribution rights or Company Rights to Payments shall
be received in trust for the benefit of Secured Party hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
Secured Party in the same form as so received (with any necessary endorsement)
to be applied as specified in Section 4.3, and
     (ii) Such Grantor will not adjust, settle or compromise the amount or
payment of any such account or general intangible, Company Rights to Payments or
release wholly or partly any account debtor or obligor thereof (including any
Company) or allow any credit or discount thereon other than in the ordinary
course of business.
     4.02 Event of Default Remedies. If an Event of Default shall have occurred
and be continuing, Secured Party may from time to time in its discretion,
without limitation and without notice except as expressly provided below:
     (a) exercise in respect of the Collateral, in addition to any other rights
and remedies provided for herein, under the other Loan Documents or the
agreements evidencing Secured Swap Obligations or otherwise available to it, all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral);
     (b) require each Grantor to, and each Grantor hereby agrees that it will at
its expense and upon request of Secured Party, promptly assemble all books,
records and information of such Grantor relating to the Collateral at a place to
be designated by Secured Party which is reasonably convenient to both parties;
     (c) reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest created hereby by any available judicial
procedure;
     (d) dispose of, at its office, on the premises of the respective Grantor or
elsewhere, all or any part of the Collateral, as a unit or in parcels, by public
or private proceedings, and by way of one or more contracts (it being agreed
that the sale of any part of the Collateral shall not exhaust Secured Party’s
power of sale, but sales may be made from time to time, and at any time, until
all of the Collateral has been sold or until the Secured Obligations have been
paid and performed in full), and at any such sale it shall not be necessary to
exhibit any of the Collateral;
     (e) buy (or allow or one or more of the Lender Parties to buy) the
Collateral, or any part thereof, at any public sale;
     (f) buy (or allow or one or more of the Lender Parties to buy) the
Collateral, or any part thereof, at any private sale if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations;
[Amended and Restated Pledge and Security Agreement]

18



--------------------------------------------------------------------------------



 



     (g) appoint by instrument in writing one or more receivers, managers or
receiver/manager for the Collateral or the business and undertaking of any
Grantor pertaining to the Collateral (the “Receiver”). Any such Receiver will
have, in addition to any other rights, remedies and powers which a Receiver may
have at Law, in equity or by statute, the rights and powers set out elsewhere in
this Section 4.2. In exercising such rights and powers, any Receiver will act as
and for all purposes will be deemed to be the agent of Grantors and no Lender
Party will be responsible for any act or default of any Receiver. The Lender
Parties may remove any Receiver and appoint another from time to time. No
Receiver appointed by the Lender Parties need be appointed by, nor need its
appointment by ratified by, or its actions in any way supervised by a court;
     (h) apply by appropriate judicial proceedings for appointment of a receiver
for the Collateral, or any part thereof, and each Grantor hereby consents to any
such appointment; and
     (i) at its discretion, retain the Collateral in satisfaction of the Secured
Obligations whenever the circumstances are such that Secured Party is entitled
to do so under the UCC or otherwise (provided that Secured Party shall in no
circumstances be deemed to have retained the Collateral in satisfaction of the
Secured Obligations in the absence of an express notice by Secured Party to such
Grantor that Secured Party has either done so or intends to do so).
Each Grantor agrees that, to the extent notice of sale shall be required by Law,
at least ten (10) days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Secured Party shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.
     4.03 Application of Proceeds. If any Event of Default shall have occurred
and be continuing, any cash proceeds received by Secured Party in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral, shall be applied as provided in Section 8.03 of the Credit
Agreement.
     4.04 Deficiency. In the event that the proceeds of any sale, collection or
realization of or upon Collateral by Secured Party are insufficient to pay all
Secured Obligations and any other amounts to which Secured Party is legally
entitled, Grantors shall be liable for the deficiency, together with interest
thereon as provided in the governing Loan Documents and the agreements
evidencing Cash Management Obligations or Secured Swap Obligations.
     4.05 Indemnity and Expenses. Each Grantor hereby agrees to all of the
indemnity and expense reimbursement provisions of the Credit Agreement,
including, without limitation Section 10.04 of the Credit Agreement, as though
such Grantor were a party to such agreement.
     4.06 Non-Judicial Remedies. In granting to Secured Party the power to
enforce its rights hereunder without prior judicial process or judicial hearing,
each Grantor expressly
[Amended and Restated Pledge and Security Agreement]

19



--------------------------------------------------------------------------------



 



waives, renounces and knowingly relinquishes any legal right which might
otherwise require Secured Party to enforce its rights by judicial process. In so
providing for non-judicial remedies, each Grantor recognizes and concedes that
such remedies are consistent with the usage of trade, are responsive to
commercial necessity, and are the result of a bargain at arm’s length. Nothing
herein is intended, however, to prevent Secured Party or any Grantor from
resorting to judicial process at its option.
     4.07 Other Recourse. Each Grantor waives any right to require any Lender
Party to proceed against any other Person, to exhaust any Collateral or other
security for the Secured Obligations, or to have any Other Liable Party joined
with such Grantor in any suit arising out of the Secured Obligations or this
Agreement, or pursue any other remedy in Secured Party’s power. Each Grantor
further waives any and all notice of acceptance of this Agreement and of the
creation, modification, rearrangement, renewal or extension for any period of
any of the Secured Obligations of any Other Liable Party from time to time. Each
Grantor further waives any defense arising by reason of any disability or other
defense of any Other Liable Party or by reason of the cessation from any cause
whatsoever of the liability of any Other Liable Party. This Agreement shall
continue irrespective of the fact that the liability of any Other Liable Party
may have ceased and, irrespective of the validity or enforceability of any other
Loan Document or any agreement evidencing Secured Swap Obligations to which such
Grantor or any Other Liable Party may be a party, and notwithstanding any death,
incapacity, reorganization, or bankruptcy of any Other Liable Party or any other
event or proceeding affecting any Other Liable Party. Until all of the Secured
Obligations shall have been paid in full, no Grantor shall have any right to
subrogation and each Grantor waives the right to enforce any remedy which any
Lender Party has or may hereafter have against any Other Liable Party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Secured Party. Each Grantor authorizes each
Lender Party, without notice or demand, without any reservation of rights
against such Grantor, and without in any way affecting such Grantor’s liability
hereunder or on the Secured Obligations, from time to time to (a) take or hold
any other property of any type from any other Person as security for the Secured
Obligations, and exchange, enforce, waive and release any or all of such other
property, (b) apply the Collateral or such other property in accordance with
Section 8.03 of the Credit Agreement and direct the order or manner of sale
thereof as Secured Party may in its discretion determine, (c) renew, extend for
any period, accelerate, modify, compromise, settle or release any of the
obligations of any Other Liable Party in respect of any or all of the Secured
Obligations or other security for the Secured Obligations, (d) waive, enforce,
modify, amend, restate or supplement any of the provisions of any Loan Document
or any agreement evidencing Secured Swap Obligations with any Person other than
such Grantor, and (e) release or substitute any Other Liable Party.
     4.08 Exercise of Company Rights.
     (a) So long as no Event of Default shall have occurred and be continuing
Grantors may receive, retain and use, free and clear of any Lien created hereby,
any and all Company Rights to Payment paid in respect of the Collateral,
provided, however, that any and all Company Rights to Payment paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Company Rights shall be, and shall forthwith be delivered to Secured Party as
provided in Section 3.2(d).
[Amended and Restated Pledge and Security Agreement]

20



--------------------------------------------------------------------------------



 



     (b) Anything herein to the contrary notwithstanding, Grantors may at all
times exercise any and all voting rights pertaining to the Company Rights and
Other Company Rights for any purpose not inconsistent with the terms of this
Agreement.
     (c) Upon the occurrence and during the continuance of an Event of Default:
     (i) all rights of each Grantor to receive and retain the Company Rights to
Payment which it would otherwise be authorized to receive and retain pursuant to
subsection (a) of this section shall automatically cease, and all such rights
shall thereupon become vested in Secured Party which shall thereupon have the
sole right to receive and hold as Collateral such Company Rights to Payment;
     (ii) without limiting the generality of the foregoing, Secured Party may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Company Rights,
other than voting rights pertaining to the Company Rights, as if it were the
absolute owner thereof, including, without limitation, the right to exchange, in
its discretion, any and all of the Company Rights upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
Company, or upon the exercise by any Company of any right, privilege or option
pertaining to any Company Rights, and, in connection therewith, to deposit and
deliver any and all of the Company Rights with any committee, depository,
transfer agent, registrar or other designated agent upon such terms and
conditions as it may determine and any and all rights to dissolve any Company or
to compel distribution of any Company’s assets; and
     (iii) all Company Rights to Payments which are received by Grantor contrary
to the provisions of subsection (c)(i) of this section shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
such Grantor, and shall be forthwith paid over to Secured Party as Company
Rights in the exact form received, to be held by Secured Party as Collateral.
     4.09 Private Sale of Company Rights. Each Grantor recognizes that Secured
Party may deem it impracticable to effect a public sale of all or any part of
the Company Rights and that Secured Party may, therefore, determine to make one
or more private sales of any such Company Rights to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire the
same for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sales shall be deemed to
have been made in a commercially reasonable manner and that Secured Party shall
have no obligation to delay sale of any such Company Rights for the period of
time necessary to permit their registration for public sale under the Securities
Act of 1933, as amended (the “Securities Act”), to the extent, if any, that the
Securities Act would be applicable thereto. Each Grantor further acknowledges
and agrees that any offer to sell any Company Rights which has been (a) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York (to the extent that
such an offer may be so advertised without prior registration under the
Securities
[Amended and Restated Pledge and Security Agreement]

21



--------------------------------------------------------------------------------



 



Act), or (b) made privately in the manner described above to not less than
fifteen (15) bona fide offerees shall be deemed to involve a “public
disposition” for the purposes of Section 9-610(c) of the UCC (or any successor
or similar, applicable statutory provision) as then in effect in the State of
New York, notwithstanding that such sale may not constitute a “public offering”
under the Securities Act, and that Secured Party or one or more of the Lender
Parties may, in such event, bid for the purchase of such Company Rights.
ARTICLE V. MISCELLANEOUS
     5.01 Notices. Any notice or communication required or permitted hereunder
shall be given, in the case of the Borrower or the Secured Party, as provided in
the Credit Agreement and, in the case of any other Grantor, as provided in such
Grantor’s Guaranty in favor of Secured Party, for the benefit of the Lender
Parties.
     5.02 Amendments; Security Agreement Supplements. No amendment of any
provision of this Agreement shall be effective unless it is in writing and
signed by each Grantor and Secured Party, and no waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall be
effective unless it is in writing and signed by Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given and to the extent specified in such writing. In
addition, all such amendments and waivers shall be effective only if given with
the necessary approvals of the Required Lenders or all of the Lenders, as
required in the Credit Agreement. Upon the execution and delivery by any Person
of a security agreement supplement pursuant to the terms of Section 6.12 of the
Credit Agreement in substantially the form of Exhibit B (each, a “Security
Agreement Supplement”), (a) such Person shall be referred to as an “Additional
Grantor” and shall become and be a Grantor hereunder, and each reference in this
Agreement to a “Grantor” shall also mean and be a reference to such Additional
Grantor, and each reference in any other Loan Document to a “Grantor” shall also
mean and be a reference to such Additional Grantor, and (b) each reference
herein to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to this Agreement, and each reference in any other Loan Document to
the “Pledge and Security Agreement,” “thereunder,” “thereof” or words of like
import referring to this Agreement, shall mean and be a reference to this
Agreement as supplemented by such Security Agreement Supplement.
     5.03 Preservation of Rights. No failure on the part of Secured Party or any
other Lender Party to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document or any agreement evidencing Secured Swap
Obligations shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. Neither the execution nor the delivery of this
Agreement shall in any manner impair or affect any other security for the
Secured Obligations. The rights and remedies of Secured Party provided herein,
in the other Loan Documents and agreements evidencing Secured Swap Obligations
are cumulative and are in addition to, and not exclusive of, any rights or
remedies provided by Law. The rights of Secured Party under any Loan Document or
any agreement evidencing Secured Swap Obligations against any party thereto are
not conditional or contingent on any attempt by Secured Party to exercise any of
its
[Amended and Restated Pledge and Security Agreement]

22



--------------------------------------------------------------------------------



 



rights or exhaust any recourse under any other Loan Document or any agreement
evidencing Secured Swap Obligations against such party or against any other
Person.
     5.04 Unenforceability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or invalidity without invalidating
the remaining portions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     5.05 Survival of Agreements. All representations and warranties of each
Grantor herein, and all covenants and agreements herein shall survive the
execution and delivery of this Agreement, the execution and delivery of any
other Loan Documents or any agreements evidencing Secured Swap Obligations and
the creation of the Secured Obligations.
     5.06 Other Liable Party. Neither this Agreement nor the exercise by Secured
Party or the failure of Secured Party to exercise any right, power or remedy
conferred herein or by Law shall be construed as relieving any Other Liable
Party from liability on the Secured Obligations or any deficiency thereon. This
Agreement shall continue irrespective of the fact that the liability of any
Other Liable Party may have ceased or irrespective of the validity or
enforceability of any other Loan Document or any agreement evidencing Secured
Swap Obligations to which any Grantor or any Other Liable Party may be a party,
and notwithstanding the reorganization, death, incapacity or bankruptcy of any
Other Liable Party, and notwithstanding the reorganization or bankruptcy or
other event or proceeding affecting any Other Liable Party.
     5.07 Binding Effect and Assignment. This Agreement creates a continuing
security interest in the Collateral and (a) shall be binding on each Grantor and
its successors and permitted assigns and (b) shall inure, together with all
rights and remedies of Secured Party hereunder, to the benefit of Secured Party
and its successors, transferees and assigns. Without limiting the generality of
the foregoing, Secured Party or any other Lender Party may (except as otherwise
provided in the Credit Agreement) pledge, assign or otherwise transfer any or
all of its rights under any or all of the Loan Documents to any other Person,
and such other Person shall thereupon become vested with all of the benefits in
respect thereof granted to Secured Party, herein or otherwise. None of the
rights or duties of any Grantor hereunder may be assigned or otherwise
transferred without the prior written consent of Secured Party.
     5.08 Termination. It is contemplated by the parties hereto that there may
be times when no Secured Obligations are outstanding, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Secured Obligations. Upon the satisfaction
in full of the Secured Obligations and the termination or expiration of the
Credit Agreement and all agreements evidencing Secured Hedging Obligations (or
with the consent of the holders of the Secured Hedging Obligations), this
Agreement and the security interest created hereby shall terminate and all
rights to the Collateral shall revert to Grantors. Secured Party will, upon the
respective Grantor’s request and at such Grantor’s expense, return to such
Grantor such of the Collateral as shall not have been sold or otherwise disposed
of and execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
[Amended and Restated Pledge and Security Agreement]

23



--------------------------------------------------------------------------------



 



     5.09 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT THE
LAWS OF ANY STATE IN WHICH ANY COLLATERAL IS LOCATED NECESSARILY GOVERN (i) THE
PERFECTION AND PRIORITY OF THE LIENS IN FAVOR OF SECURED PARTY WITH RESPECT TO
SUCH COLLATERAL, AND (ii) THE EXERCISE OF ANY REMEDIES (INCLUDING FORECLOSURE)
WITH RESPECT TO SUCH COLLATERAL.
     5.10 Submission to Jurisdiction. EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
COLLATERAL AGENT, ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     5.11 Waiver of Venue. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 5.10. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
     5.12 Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
[Amended and Restated Pledge and Security Agreement]

24



--------------------------------------------------------------------------------



 



     5.13 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     5.15 Counterparts. This Agreement may be separately executed in any number
of counterparts (including by facsimile transmission), all of which when so
executed shall be deemed to constitute one and the same Agreement.
     5.16 “Loan Document.” This Agreement is a “Loan Document,” as defined in
the Credit Agreement, and, except as expressly provided herein to the contrary,
this Agreement is subject to all provisions of the Credit Agreement governing
such Loan Documents. In the event of a conflict between the terms and conditions
of the Credit Agreement and this Agreement, the terms and conditions of the
Credit Agreement shall control.
     5.17 FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     5.18 Amendment and Restatement. Each Grantor is a borrower or otherwise
obligated with respect to the outstanding indebtedness and obligations under the
Existing Credit Agreement as of the date hereof. Each Grantor hereby
acknowledges, represents, warrants and agrees that this Agreement and the
obligations hereunder amend, restate, renew and extend (and do not novate or
extinguish) any and all obligations and Liens of such Grantor under the Existing
Credit Agreement and any loan documents executed or delivered in connection
therewith by such Grantor.
[The remainder of this page is intentionally left blank.]
[Amended and Restated Pledge and Security Agreement]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed
and delivered by its officer thereunto duly authorized, as of the date first
above written.

                      TARGA RESOURCES PARTNERS LP
 
                    By:   Targa Resources GP LLC,         its general partner
 
               
 
      By:        
 
         
 
Matthew J. Meloy    
 
          Vice President — Finance and Treasurer    
 
                    TARGA RESOURCES OPERATING GP LLC     TARGA NORTH TEXAS GP
LLC     TARGA INTRASTATE PIPELINE LLC     TARGA RESOURCES TEXAS GP LLC     TARGA
LOUISIANA FIELD SERVICES LLC     TARGA LOUISIANA INTRASTATE LLC     TARGA LSNG
GP LLC     TARGA DOWNSTREAM GP LLC     TARGA SPARTA LLC     TARGA GAS MARKETING
LLC     TARGA PERMIAN INTRASTATE LLC     TARGA STRADDLE GP LLC     TARGA MLP
CAPITAL LLC
 
               
 
  By:                                     Matthew J. Meloy         Vice
President — Finance and Treasurer

[Amended and Restated Pledge and Security Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



                      MIDSTREAM BARGE COMPANY LLC     TARGA RETAIL ELECTRIC LLC
    TARGA CO-GENERATION LLC     TARGA LIQUIDS GP LLC
 
                    By:   Targa Downstream LP,         its sole member
 
               
 
      By:   Targa Downstream GP LLC,    
 
          its general partner    
 
               
 
      By:        
 
         
 
Matthew J. Meloy    
 
          Vice President — Finance and Treasurer    
 
                    TARGA NGL PIPELINE COMPANY LLC     TARGA TRANSPORT LLC
 
                    By:   Targa Retail Electric LLC,         its sole member
 
               
 
  By:                                     Mathew J. Meloy         Vice President
— Finance and Treasurer
 
                    TARGA RESOURCES OPERATING LP
 
                    By:   Targa Resources Operating GP LLC,         its general
partner
 
               
 
      By:        
 
               
 
          Matthew J. Meloy    
 
          Vice President — Finance and Treasurer    

[Amended and Restated Pledge and Security Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



                  TARGA NORTH TEXAS LP
 
           
 
  By:   Targa North Texas GP LLC,
its general partner    
 
           
 
  By:        
 
     
 
Matthew J. Meloy
Vice President — Finance and Treasurer    
 
                TARGA TEXAS FIELD SERVICES LP     TARGA PERMIAN LP     TARGA
MIDSTREAM SERVICES LIMITED PARTNERSHIP
 
           
 
  By:   Targa Resources Texas GP LLC,    
 
      its general partner    
 
           
 
  By:        
 
     
 
   
 
      Matthew J. Meloy    
 
      Vice President — Finance and Treasurer    
 
                TARGA LSNG LP
 
           
 
  By:   Targa LSNG GP LLC,    
 
      its general partner    
 
           
 
  By:        
 
     
 
Matthew J. Meloy    
 
      Vice President — Finance and Treasurer    
 
                TARGA DOWNSTREAM LP
 
           
 
  By:   Targa Downstream GP LLC,    
 
      its general partner    
 
           
 
  By:        
 
     
 
Matthew J. Meloy    
 
      Vice President — Finance and Treasurer    

[Amended and Restated Pledge and Security Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



                      TARGA LIQUIDS MARKETING AND TRADE
 
                    By:   Targa Downstream LP,         its managing partner
 
               
 
      By:   Targa Downstream GP LLC,    
 
          its general partner    
 
               
 
      By:        
 
         
 
Matthew J. Meloy    
 
          Vice President — Finance and Treasurer    
 
                    TARGA STRADDLE LP
 
                    By:   Targa Straddle GP LLC,         its general partner
 
               
 
  By:                                     Matthew J. Meloy         Vice
President — Finance and Treasurer

[Amended and Restated Pledge and Security Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of Pledged Shares

                      Percentage of Equity Grantor   Company   Interest Pledged
Targa Downstream LP  
Targa Canada Liquids Inc.
    66 %

[Amended and Restated Pledge and Security Agreement]

 



--------------------------------------------------------------------------------



 



Description of Partnership Interests

                  Percentage of Equity Grantor   Company   Interest Pledged
Targa Resources Operating GP LLC
  Targa Resources Operating LP   0.001% GP Interest
 
       
Targa Resources Partners LP
  Targa Resources Operating LP   99.999% LP Interest
 
       
Targa North Texas GP LLC
  Targa North Texas LP   50% GP Interest
 
       
Targa Resources Operating LP
  Targa North Texas LP   50% LP Interest
 
       
Targa Resources Texas GP LLC
  Targa Texas Field Services LP   1% GP Interest
 
       
Targa North Texas GP LLC
  Targa Texas Field Services LP   99% LP Interest
 
       
Targa LSNG GP LLC
  Targa LSNG LP   100% of the general partnership interests, which represent a
50% partnership interest
 
       
Targa Resources Operating LP
  Targa LSNG LP   100% of the limited partnership interests, which represent a
50% partnership interest
 
       
Targa Downstream GP LLC
  Targa Downstream LP   100% of the general partnership interests, which
represent a 50.000% partnership interest
 
       
Targa Resources Operating LP
  Targa Downstream LP   100% of the limited partnership interests, which
represent a 50% partnership interest
 
       
Targa Downstream LP
  Targa Liquids Marketing and Trade   99% general partnership interest
 
       
Targa Liquids GP LLC
  Targa Liquids Marketing and Trade   1% general partnership interest
 
       
Targa Resources Texas GP LLC
  Targa Midstream Services Limited Partnership   100% of the general partnership
interests, which represent a 3.3874% partnership interest
 
       
Targa North Texas GP LLC
  Targa Midstream Services Limited Partnership   100% of the limited partnership
interests, which represent a 96.6126% partnership interest

[Amended and Restated Pledge and Security Agreement]
Exhibit A — Page 2

 



--------------------------------------------------------------------------------



 



                  Percentage of Equity Grantor   Company   Interest Pledged
Targa Resources Texas GP LLC
  Targa Permian LP   100% of the general partnership interests, which represent
a 50% partnership interest
 
       
Targa North Texas GP LLC
  Targa Permian LP   100% of the limited partnership interests, which represent
a 50% partnership interest
 
       
Targa Straddle GP LLC
  Targa Straddle LP   100% of the general partnership interests, which represent
a 50% partnership interest
 
       
Targa North Texas GP LLC
  Targa Straddle LP   100% of the limited partnership interests, which represent
a 50% partnership interest

[Amended and Restated Pledge and Security Agreement]
Exhibit A — Page 3

 



--------------------------------------------------------------------------------



 



Description of LLC Rights

                      Percentage of         Equity Interest Grantor   Company  
Pledged
Targa Resources Partners LP
  Targa Resources Operating GP LLC     100 %
Targa Resources Operating LP
  Targa North Texas GP LLC     100 %
Targa North Texas LP
  Targa Intrastate Pipeline LLC     100 %
Targa North Texas GP LLC
  Targa Resources Texas GP LLC     100 %
Targa North Texas GP LLC
  Targa Louisiana Field Services LLC     100 %
Targa Louisiana Field Services LLC
  Targa Louisiana Intrastate LLC     100 %
Targa Downstream LP
  Targa Sparta LLC     100 %
Targa Downstream LP
  Midstream Barge Company LLC     100 %
Targa Downstream LP
  Targa Retail Electric LLC     100 %
Targa Downstream LP
  Targa Co-Generation LLC     100 %
Targa Downstream LP
  Targa Liquids GP LLC     100 %
Targa Retail Electric LLC
  Targa NGL Pipeline Company LLC     100 %
Targa Retail Electric LLC
  Targa Transport LLC     100 %
Targa North Texas GP LLC
  Targa LSNG GP LLC     100 %
Targa North Texas GP LLC
  Targa Downstream GP LLC     100 %
Targa North Texas GP LLC
  Targa Gas Marketing LLC     100 %
Targa Midstream Services Limited Partnership
  Warren Petroleum Company LLC     100 %
Targa Permian LP
  Targa Permian Intrastate LLC     100 %
Targa North Texas GP LLC
  Targa Straddle GP LLC     100 %
Targa Downstream LP
  Targa MLP Capital LLC     100 %

[Amended and Restated Pledge and Security Agreement]
Exhibit A — Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SECURITY AGREEMENT SUPPLEMENT
                    , 20     
Bank of America, N.A., as Collateral Agent
100 Federal Street
Boston, MA 02110
Attention: Robert Valbona

     
Re:
  Amended and Restated Credit Agreement effective as of July 19, 2010, among
Targa Resources Partners LP, a Delaware limited partnership (the “Borrower”),
Bank of America, N.A., a national banking association, as Administrative Agent
and Collateral Agent (“Collateral Agent”), and the financial institutions
thereto as Lenders (individually a “Lender” and collectively, “Lenders”).

Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement and to the
that certain Amended and Restated Pledge and Security Agreement of even date
therewith executed by the grantors party thereto in favor of Collateral Agent,
for the benefit of the Lender Parties (as heretofore amended, supplemented,
restated or otherwise modified, the “Original Security Agreement”; such Original
Security Agreement, as in effect on the date hereof and as it may hereafter be
amended, supplemented, restated or otherwise modified from time to time,
together with this Security Agreement Supplement, being the “Security
Agreement”). The capitalized terms defined in the Security Agreement or in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined.
     Section 1. Grant of Security Interest. [ADDITIONAL GRANTOR] (the
“Additional Grantor”) hereby confirms the grant to the Secured Party set forth
in the Security Agreement of, and does hereby grant to the Secured Party, a
security interest in all of Additional Grantor’s right, title and interest in
and to all Collateral to secure the Secured Obligations, in each case whether
now or hereafter existing or in which Additional Grantor now has or hereafter
acquires an interest and wherever the same may be located. Additional Grantor
represents and warrants that the attached Supplements to Schedules accurately
and completely set forth all additional information required pursuant to the
Security Agreement and hereby agrees that such Supplements to Schedules shall
constitute part of the Schedules to the Security Agreement.
     Section 2. Obligations Under the Security Agreement. The Additional Grantor
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and conditions of the Security Agreement to the same extent as
each of the other Grantors thereunder. The Additional Grantor further agrees, as
of the date first above written, that each reference in the Security Agreement
to an “Additional Grantor” or a “Grantor” shall also mean

 



--------------------------------------------------------------------------------



 



and be a reference to the Additional Grantor, and each reference in any other
Loan Document to a “Grantor” or a “Loan Party” shall also mean and be a
reference to the Additional Grantor.
     Section 4. Representations, Warranties and Covenants. The Additional
Grantor hereby (a) makes each representation and warranty set forth in
Section 3.1 of the Security Agreement and (b) undertakes each covenant
obligation set forth in Section 3.2 of the Security Agreement, in each case to
the same extent as each other Grantor.
     Section 5. Governing Law and Choice of Venue. THIS SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
EXCEPT TO THE EXTENT THAT THE LAWS OF ANY STATE IN WHICH ANY COLLATERAL IS
LOCATED NECESSARILY GOVERN (a) THE PERFECTION AND PRIORITY OF THE LIENS IN FAVOR
OF SECURED PARTY WITH RESPECT TO SUCH COLLATERAL, AND (b) THE EXERCISE OF ANY
REMEDIES (INCLUDING FORECLOSURE) WITH RESPECT TO SUCH COLLATERAL. The Additional
Grantor irrevocably waives any objection, to the extent permitted by applicable
Law, that it may now or hereafter have (including any claim of inconvenient
forum) to the venue of any legal proceeding arising out of or relating to this
Supplement in the courts of such State.
     Section 6. FINAL AGREEMENT. THIS SECURITY AGREEMENT SUPPLEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Security Agreement
Supplement to be executed and delivered by its officer thereunto duly
authorized, as of the date first above written.

                  Very truly yours,    
 
                [NAME OF ADDITIONAL GRANTOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

ACKNOWLEDGED AND ACCEPTED,
As of the date above first written:
BANK OF AMERICA, N.A.,
as Collateral Agent

         
By:
       
Name:
       
Title:
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF INTERCREDITOR AGREEMENT
I-1
Form of Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



 
AMENDED AND RESTATED
INTERCREDITOR AGREEMENT
dated as of
July 19, 2010
among
TARGA RESOURCES PARTNERS LP,
THE SECURED HEDGING PARTIES PARTY HERETO
and
BANK OF AMERICA, N.A.,
as Collateral Agent
 
[Amended and Restated Intercreditor Agreement]

2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
DEFINITIONS
       
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
       
ARTICLE II
       
 
       
SECURED HEDGING PARTIES; PROCEDURES
       
SECTION 2.01. Additional Secured Hedging Parties
    3  
SECTION 2.02. Secured Swap Transactions
    3  
SECTION 2.03. Acts of Secured Hedging Parties
    3  
SECTION 2.04. Determination of Amounts of Secured Hedging Obligations
    4  
SECTION 2.05. Restrictions on Actions
    4  
SECTION 2.06. Actions Under Support Documents
    5  
SECTION 2.07. Release of Collateral and Guarantees
    5  
SECTION 2.08. Additional Collateral
    6  
 
       
ARTICLE III
       
 
       
THE COLLATERAL AGENT
       
SECTION 3.01. Appointment; Rights and Duties
    6  
SECTION 3.02. Participation in Indemnity
    6  
 
       
ARTICLE IV
       
 
       
VOTING
       
SECTION 4.01. Amendments and Waivers under this Agreement
    6  
SECTION 4.02. Amendments and Waivers under the Credit Agreement and the Support
Documents
    7  
 
       
ARTICLE V
       
 
       
MISCELLANEOUS
       
SECTION 5.01. Notices
    8  
SECTION 5.02. Counterparts
    8  
SECTION 5.03. Binding Effect; Assignment
    8  
SECTION 5.04. Severability
    8  
SECTION 5.05. Governing Law; Jurisdiction; Consent to Service of Process
    8  
SECTION 5.06. WAIVER OF JURY TRIAL
    9  
SECTION 5.07. Headings
    9  
SECTION 5.08. Successors and Assigns
    10  
SECTION 5.09. Termination
    10  
Schedules
       

[Amended and Restated Intercreditor Agreement]
i 

 



--------------------------------------------------------------------------------



 



 
Schedule I            Initial Secured Hedging Parties
 
Schedule II            Notices
 
Annexes
 
Annex A            Form of Intercreditor Agreement Supplement

[Amended and Restated Intercreditor Agreement]
ii

 



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of July 19, 2010
among TARGA RESOURCES PARTNERS LP (the “Borrower”), the Secured Hedging Parties
named herein and BANK OF AMERICA, N.A., as Collateral Agent. Capitalized terms
used in this Agreement have the meanings assigned to them in Article I below.
     Reference is made to the Amended and Restated Credit Agreement dated as of
July 19, 2010 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, each Lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent, Swing Line Lender,
and L/C Issuer. The obligations of the Borrower under the Credit Agreement are
guaranteed and secured as contemplated by the Credit Agreement. The Borrower has
requested, and the Lenders have agreed, that the benefits of such guarantees and
security also be afforded to certain counterparties that enter into Swap
Contracts with the Borrower or another Loan Party, and the Lenders have agreed
to such request subject to certain conditions, including a condition that any
such counterparty has become a party to this Agreement.
     The parties hereto desire to enter into this Agreement in order to set
forth certain agreements with respect to the obligations of the Loan Parties
under the Credit Agreement and the obligations of the Loan Parties under Swap
Contracts that are secured and guaranteed on the same basis, including certain
voting provisions. Accordingly, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
     1.01 Credit Agreement. (a)Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.
     (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
     1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “Act” has the meaning assigned to such term in Section 2.03.
     “Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Holder” means any Person that is a direct holder of any Obligations.
     “Intercreditor Agreement Supplement” means an instrument substantially in
the form of Annex A hereto (or any other form approved by the Collateral Agent),
providing for a Hedging Party to become a party to this Agreement.
     “Maximum Credit Agreement Obligations” means, at any time, the sum of (a)
$1,100,000,000 (which represents the aggregate principal amount of the
Commitments as of
[Amended and Restated Intercreditor Agreement]

1



--------------------------------------------------------------------------------



 



the Closing Date plus the maximum amount by which such Commitments may be
increased under the Credit Agreement as of the Closing Date), plus (b)
$300,000,000, minus (c) the aggregate principal amount of mandatory prepayments
made in respect of principal amounts outstanding under the Credit Agreement, to
the extent (but only to the extent) resulting in a permanent reduction of the
aggregate principal amount of credit extensions outstanding (or permitted to be
outstanding pursuant to unused financing commitments) under the Credit Agreement
immediately prior to such mandatory prepayment; provided that, for purposes of
clause (c) above, a prepayment in respect of outstanding principal under the
Credit Agreement shall not reduce the Maximum Credit Agreement Obligations to
the extent financed with a new or replacement credit facility (or increased
amount of an existing credit facility) under the Credit Agreement.
     “Obligations” means the Obligations (as defined in the Credit Agreement),
the Cash Management Obligations and the Secured Swap Obligations.
     “Required Secured Parties” means, at any time, the Required Lenders at such
time (without giving effect to any amendment or modification of such term in the
Credit Agreement other than those that give effect to the inclusion of credit
facilities thereunder that are not in effect on the Closing Date and are
permitted hereunder, but do not change the voting percentage in such
definition); provided that, for purposes of this Agreement (a) the definition of
Required Lenders in the Credit Agreement shall be deemed to include each Secured
Hedging Party as though it were a Lender and as though the Total Outstandings
included the amount of its Secured Hedging Obligations at the time, (b) if the
Borrower or any Affiliate thereof is a Lender or a Secured Hedging Party, such
Person and its share of any amounts otherwise included in determining the
Required Secured Parties shall be disregarded, and (c) solely for purposes of
directing the exercise of remedies under the Support Documents, the unused
portion of financing commitments under the Credit Agreement shall be disregarded
(it being understood that a Letter of Credit shall constitute usage of a
financing commitment for purposes of this clause).
     “Secured Hedging Obligations” means the Secured Swap Obligations (as
defined in the Credit Agreement); provided that (a) for purposes of determining
the Required Secured Parties or for purposes of Section 3.02 or Section 4.02,
the amount of the Secured Hedging Obligations of any Secured Hedging Party in
respect of any Secured Hedge Agreement at such time shall be the termination
amount that would be payable by the applicable Loan Party or Loan Parties
thereunder (after giving effect to any legally enforceable netting agreements
thereunder) if all Swap Contracts thereunder were closed out and terminated (or
the applicable termination amount then due, in respect of any Swap Contracts
thereunder that have been so closed out and terminated), and (b) the amount of
Secured Hedging Obligation in respect of any Secured Hedge Agreement at any time
shall be the amount thereof determined by the applicable Secured Hedging Party
consistent with prevailing market practices (and in accordance with clause (a)
above, if applicable), if certified to the Collateral Agent pursuant to
Section 2.04(a).
     “Secured Hedging Parties” means (a) the Persons identified on Schedule I
hereto, (b) each Lender and each Affiliate of a Lender that is owed any Secured
Hedging Obligations on or after the Closing Date (subject to the provisions of
the Credit Agreement regarding a Person that ceases to be a Lender or an
Affiliate of a Lender) and (c) each other Hedging Party that becomes
[Amended and Restated Intercreditor Agreement]

2



--------------------------------------------------------------------------------



 



a party to this Agreement after the Closing Date pursuant to an Intercreditor
Agreement Supplement.
     “Secured Instrument” means (a) the Credit Agreement, (b) each Secured Hedge
Agreement and (c) in the case of Cash Management Obligations, the agreements
pertaining thereto.
     “Secured Swap Transaction Designation” means a written notice from a
Secured Hedging Party to the Collateral Agent identifying a Secured Hedge
Agreement or a Swap Contract thereunder (or any material amendment or
modification thereof or any termination thereof), which notice shall include
(a) the date thereof, (b) the Loan Party or Loan Parties that are parties
thereto and (c) a summary description of the type of Swap Contract thereunder
(or of the material amendment or modification thereof indicating the termination
thereof, as applicable).
     “Support Documents” means the Security Documents and the Guaranty.
ARTICLE II.
SECURED HEDGING PARTIES; PROCEDURES
     2.01 Secured Hedging Parties. Upon execution and delivery by the Collateral
Agent and a Hedging Party of an Intercreditor Agreement Supplement, such
applicable Hedging Party shall become a Secured Hedging Party hereunder. Each
Lender or Affiliate of a Lender that is owed Secured Hedging Obligations shall
be a Secured Hedging Party hereunder without the execution of this Intercreditor
Agreement or an Intercreditor Agreement Supplement. If a Person ceases to be a
Lender or Affiliate of a Lender (i) Obligations under a Swap Contract in respect
of a transaction entered into between a Loan Party and such Person that were
Secured Hedging Obligations prior to such Person ceasing to be a Lender or
Affiliate of a Lender will continue to be Secured Hedging Obligations and
(ii) Obligations under a Swap Contract in respect of a transaction between a
Loan Party and such Person entered into after such Person ceased to be a Lender
or Affiliate of a Lender will be Secured Hedging Obligations only if, at the
time such transaction is entered into, such Person is a Hedging Party and has
executed an Intercreditor Agreement Supplement as provided herein. The execution
and delivery of any Intercreditor Agreement Supplement by the Collateral Agent
and a Hedging Party shall not require the consent of any other party hereunder.
The rights and obligations of each party hereunder shall remain in full force
and effect notwithstanding the addition of any new Secured Hedging Party as a
party to this Agreement.
     2.02 Secured Swap Transactions. Each Secured Hedging Party or the Borrower
shall promptly deliver to the Collateral Agent (a) copies of each Master
Agreement giving rise to Secured Hedging Obligations (and any material amendment
or modification thereof or any termination thereof) and (b) if and to the extent
requested by the Collateral Agent, copies of each confirmation thereunder.
     2.03 Acts of Secured Hedging Parties. Any request, demand, authorization,
direction, notice, consent, waiver or other action permitted or required by this
Agreement to be given or taken by any Secured Hedging Party may be and, at the
request of the Collateral Agent, shall be
[Amended and Restated Intercreditor Agreement]

3



--------------------------------------------------------------------------------



 



embodied in and evidenced by one or more instruments reasonably satisfactory in
form to the Collateral Agent and signed by such Secured Hedging Party and,
except as otherwise expressly provided in any such instrument, any such action
shall become effective when such instrument or instruments shall have been
delivered to the Collateral Agent. The instrument or instruments evidencing any
action (and the action embodied therein and evidenced thereby) are sometimes
referred to herein as an “Act” of the Secured Hedging Party signing such
instrument or instruments. The Collateral Agent shall be entitled to rely
absolutely upon an Act of any Secured Hedging Party if such Act purports to be
taken by or on behalf of such Secured Hedging Party, and nothing in this
Section 2.03 or elsewhere in this Agreement shall be construed to require any
Secured Hedging Party to demonstrate that it has been authorized to take any
action which it purports to be taking, the Collateral Agent being entitled to
rely conclusively, and being fully protected in so relying, on any Act of such
Secured Hedging Party.
     2.04 Determination of Amounts of Secured Hedging Obligations. (a)Whenever
the Collateral Agent is required to determine the existence or amount of any of
the Secured Hedging Obligations or any other amount or any portion thereof for
any purposes of this Agreement or any Support Document, it shall be entitled to
make such determination on the basis of one or more certificates of any
applicable Secured Hedging Party; provided that if, notwithstanding the written
request of the Collateral Agent, any applicable Secured Hedging Party shall fail
or refuse promptly to certify as to the existence or amount of any Secured
Hedging Obligations or any portion thereof within the time specified in such
request (which shall allow a period of time that is reasonable under the
circumstances, but in no event less than 48 hours), the Collateral Agent shall
be entitled to determine such existence or amount by reliance upon a certificate
of the Borrower or upon the most recent available information provided to the
Collateral Agent by the Secured Parties; provided further that the Collateral
Agent shall correct any error that any Secured Hedging Party brings to the
attention of the Collateral Agent. The Collateral Agent may rely conclusively,
and shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
the Borrower, any other Loan Party or any Secured Party or any other Person as a
result of any action taken by the Collateral Agent based upon such determination
prior to receipt of notice of any error in such determination.
     (b) If any Secured Party receives any amount pursuant to a distribution by
the Collateral Agent under any Support Document in excess of the amount it was
entitled to receive thereunder as a result of a demonstrable error in the
determination of the amount of the Obligations, then such Secured Party agrees
to pay such excess to the Collateral Agent for application in accordance with
such Support Document as soon as practicable after the existence of such error
shall have been determined. All distributions made by the Collateral Agent
pursuant to any Support Document shall be (subject to the preceding sentence and
to any decree of any court of competent jurisdiction) final, and the Collateral
Agent shall have no duty to inquire as to the application by any Secured Party
of any amounts distributed to them.
     2.05 Restrictions on Actions. Each Secured Party agrees that, unless and
until this Agreement is terminated as provided herein, and so long as any
Secured Hedge Agreement is in effect, the provisions of this Agreement shall
provide the exclusive method by which any Secured Party may exercise, or direct
the exercise of, rights and remedies under the Support Documents. Therefore,
each Secured Party shall, for the mutual benefit of all Secured Parties,
[Amended and Restated Intercreditor Agreement]

4



--------------------------------------------------------------------------------



 



except as permitted under this Agreement, refrain from taking or filing any
action, judicial or otherwise, to enforce any rights or pursue any remedies
under the Support Documents, except for delivering notices hereunder; provided
that the foregoing shall not prevent (a) any Secured Party from imposing a
default rate of interest in accordance with the applicable Secured Instrument,
(b) the Collateral Agent from exercising any right or remedy or taking any other
action on behalf of the Secured Parties that it is permitted or authorized to
exercise or take, (c) a Secured Party from exercising its rights and remedies as
a general creditor in accordance with the applicable Secured Instrument and
applicable law, including the right to commence legal proceedings to collect any
Obligations due and payable to such Secured Party and remaining unpaid, to
accelerate the maturity of any Obligations, to commence legal proceedings to
enforce any Secured Instrument and obtain a judgment and to enforce such
judgment, in each case to the same extent as if such Secured Party were an
unsecured creditor (but subject to the applicable provisions of this Agreement)
or (d) any Secured Hedging Party from exercising its rights and remedies as a
general creditor in accordance with the Guaranty, insofar as the Guaranty
guarantees the Obligations owing to such Secured Credit Party under its Secured
Hedge Agreement, including exercising rights thereunder of the type described in
(c) above (but any proceeds realized by any Secured Hedging Party from any such
exercise of remedies under the Subsidiary Guaranty shall be applied in
accordance with Section 8.03 of the Credit Agreement). For the avoidance of
doubt, each Secured Party agrees that any proceeds realized by the Collateral
Agent or any Secured Party from the exercise of remedies under any Support
Document shall be applied in accordance with Section 8.03 of the Credit
Agreement.
     2.06 Actions Under Support Documents. (a)The Collateral Agent shall not be
obligated to take any action under this Agreement or any Support Documents
except for the performance of such duties as are specifically set forth herein
or therein.
     (b) Subject to the provisions of Article III and Article IV, the Collateral
Agent acting on behalf of the Secured Parties shall take any action under or
with respect to the Support Documents that is in accordance with instructions
that the Collateral Agent has received from the Required Secured Parties and
that is not inconsistent with or contrary to the provisions of this Agreement,
the Credit Agreement or the Support Documents.
     (c) The Collateral Agent may not exercise any remedy involving the
acceptance of Collateral in full or partial satisfaction of any Obligation, to
the extent available in any applicable jurisdiction, except with the consent of
each Secured Party affected thereby.
     (d) This Section shall not be construed to apply to amendments,
modifications or waivers of the Credit Agreement or any Support Document, which
shall be subject to Article IV.
     2.07 Release of Collateral and Guarantees. Each Secured Hedging Party
acknowledges and agrees to the matters set forth in Section 9.10 of the Credit
Agreement, as though named therein as a Lender. Each Secured Party also
acknowledges and agrees that, for purposes of clause (a) of Section 9.10 of the
Credit Agreement, a Letter of Credit shall be deemed terminated if the L/C
Issuer in respect thereof agrees that such Letter of Credit shall cease to
constitute a “Letter of Credit” entitled to the benefits of the Support
Documents
[Amended and Restated Intercreditor Agreement]

5



--------------------------------------------------------------------------------



 



(whether by reason of the deposit of cash collateral, receipt of a back-up
letter of credit, or otherwise).
     2.08 Additional Collateral. Each of the Secured Parties hereby covenants
and agrees that it (a) will not accept any Guarantee of any of the Obligations
by the Borrower or any Restricted Subsidiary unless such Person’s Guarantee is
provided pursuant to the Guaranty or otherwise Guarantees the payment of all the
Obligations on a pari passu basis and (b) will not take any security interest in
or Lien on or assignment of any assets of the Borrower or any Restricted
Subsidiary thereof to secure any of the Obligations unless such security
interest or Lien or assignment is granted to the Collateral Agent on behalf of
the Secured Parties to secure the payment of all the Obligations on a pari passu
basis pursuant to a Collateral Document.
ARTICLE III.
THE COLLATERAL AGENT
     3.01 Appointment; Rights and Duties. The Collateral Agent is acting as
agent for the Secured Parties, including the Secured Hedging Parties.
Accordingly, each Secured Hedging Party acknowledges and agrees to the matters
set forth in Article IX of the Credit Agreement relating to the Collateral
Agent, including its appointment, authorization, powers and duties, its rights
to delegate the same, and all exculpatory provisions therein (including
limitations on its liability), and the provisions thereof shall be binding upon
the Secured Hedging Parties, mutatis mutandis; provided that the Secured Hedging
Parties shall not be entitled (other than in their capacity as a Lender, if
applicable) to participate in the appointment of a successor Collateral Agent
pursuant to Section 9.06 of the Credit Agreement.
     3.02 Participation in Indemnity. Each Secured Hedging Party agrees that, in
the event that the Collateral Agent (or any if its Agent-Related Persons) is
entitled to be indemnified or reimbursed under Section 9.11 of the Credit
Agreement, such Secured Hedging Party shall, if requested by the Collateral
Agent, participate in such indemnity or reimbursement, pro rata (as though the
amount of its Secured Hedging Obligations were Loans); provided that the Secured
Hedging Parties will be required to participate in any such indemnity or
reimbursement only to the extent amounts being indemnified or reimbursed arise
out of or relate to the Support Documents, the Collateral or any actions or
activities related thereto.
ARTICLE IV.
VOTING
     Any amendment, modification or waiver of any provision of this Agreement,
the Credit Agreement or any Support Document shall be subject to the provisions
of this Article.
     4.01 Amendments and Waivers under this Agreement. Neither this Agreement,
nor any provision hereof, may be waived, amended or modified, except pursuant to
an agreement or agreements in writing entered into by the Collateral Agent (it
being understood that the Collateral Agent is not required to agree to any such
waiver, amendment or modification without
[Amended and Restated Intercreditor Agreement]

6



--------------------------------------------------------------------------------



 



the consent of the Required Lenders) and each Secured Hedging Party that has a
Secured Hedge Agreement in effect at the time; provided that:
     (a) no such agreement shall affect the Borrower’s rights hereunder without
the prior written consent of the Borrower;
     (b) any party hereto may waive any of its rights hereunder without the
agreement or consent of any other party hereto, but such waiver shall not be
effective to waive any other party’s rights hereunder;
     (c) any such amendment or modification that by its terms does not affect
any rights or obligations hereunder of any Secured Hedging Party in respect of
any Secured Hedge Agreement in effect at the time, may be effected by agreement
of the Borrower and the Collateral Agent without the consent or approval of any
Secured Hedging Party; and
     (d) any such agreement that by its terms affects the rights or obligations
of one or more specific Secured Hedging Parties may be effected by agreement of
the Collateral Agent and such Secured Hedging Party or Secured Hedging Parties,
without the consent or agreement of other Secured Hedging Parties (but subject
to clause (a) above, if the Borrower’s rights hereunder are affected).
     4.02 Amendments and Waivers under the Credit Agreement and the Support
Documents. The Secured Parties agree that:
     (a) the right to direct the exercise of remedies under any of the Support
Documents shall be based upon the instructions of the Required Secured Parties
(as opposed to the Required Lenders); provided that this clause shall not be
construed to limit the authority of the Collateral Agent to exercise such
remedies in the absence of instructions from the Required Secured Parties, if it
determines in its discretion to do so and it has not received instructions to
the contrary from the Required Secured Parties;
     (b) any amendment, modification or waiver of any provision of any Loan
Document relating to maintenance of insurance shall require the consent of the
Required Secured Parties; and
     (c) any amendment, modification or waiver of the Credit Agreement that
would permit the aggregate principal amount of credit facilities thereunder to
exceed the Maximum Credit Agreement Obligations shall require the consent of the
Required Secured Parties; provided that any increase, imposition, deferral or
capitalization of fees or interest under the Credit Agreement shall not be
construed as an increase in the aggregate principal amount of the credit
facilities thereunder for purposes hereof.
     Except as expressly provided above in this Section 4.02, the provisions of
this Agreement shall not be construed to restrict any amendment, modification or
waiver of any provision of the Credit Agreement or any Support Document, or any
action under the Credit Agreement or any Support Document.
[Amended and Restated Intercreditor Agreement]

7



--------------------------------------------------------------------------------



 



ARTICLE V.
MISCELLANEOUS
     5.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided on
Schedule II hereto or in Section 10.02 of the Credit Agreement, as applicable.
All communications and notices to any Secured Hedging Party shall be mailed,
faxed or delivered as set forth in the Credit Agreement or in the applicable
Intercreditor Agreement Supplement, or at such other address as may be
designated by such Secured Hedging Party in a written notice to the Borrower and
the Collateral Agent.
     5.02 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 5.03. Delivery of an executed signature page to this Agreement by
facsimile (or any other means of electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Agreement.
     5.03 Binding Effect; Assignment. This Agreement shall become effective as
to any party when a counterpart hereof executed on behalf of such party shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such party and the
Collateral Agent and their respective successors and assigns, subject to the
proviso to Section 5.08.
     5.04 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
     5.05 Governing Law; Jurisdiction; Consent to Service of Process.
          (a)This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
     (b) Each party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York City and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of
[Amended and Restated Intercreditor Agreement]

8



--------------------------------------------------------------------------------



 



any such action or proceeding may be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
     (c) Each of the parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 5.05. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     5.06 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 5.06 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY FURTHER (A) IRREVOCABLY WAIVE,
TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES,” AS DEFINED BELOW,
(B) CERTIFY THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR
ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (C) ACKNOWLEDGE THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED
IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.
     5.07 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
[Amended and Restated Intercreditor Agreement]

9



--------------------------------------------------------------------------------



 



     5.08 Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Borrower, any Secured Hedging Party or the Collateral
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns; provided that any assignment by any
Secured Hedging Party of its rights under any Secured Hedge Agreement to a
Person that is not a Secured Hedging Party at the time (unless such Person is a
Hedging Party that executes an Intercreditor Agreement Supplement at the time of
the assignment) shall result in such Secured Hedge Agreement ceasing to be a
Secured Hedge Agreement. A Secured Hedging Party shall notify the Borrower and
the Collateral Agent of any assignment by it of any Secured Hedge Agreement.
     5.09 Termination. This Agreement shall terminate when all the Liens and
security interests under the Support Documents have been released and terminated
as provided in Section 2.07; provided that this Agreement shall continue to be
effective or be reinstated, as the case may be, if any payment that gave rise to
such termination is rescinded or must otherwise be restored by any applicable
Secured Party upon the bankruptcy or reorganization of any Loan Party.
     5.10 Amendment and Restatement. The parties hereto agree that this
Agreement is an amendment and restatement in its entirety of that certain
Intercreditor Agreement dated as of February 14, 2007 by and among Borrower,
Collateral Agent and the Secured Hedging Parties party thereto, and the terms
and provisions hereof supersede the terms and provisions thereof.
[Amended and Restated Intercreditor Agreement]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

                          TARGA RESOURCES PARTNERS LP    
 
                        By:   Targa Resources GP LLC, its sole
general partner    
 
                   
 
      By:                              
 
          Name:   Mathew J. Meloy    
 
          Title:   Vice President — Finance
and Treasurer    

[Amended and Restated Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Secured Hedging Party
      By:           Name:           Title:        

[Amended and Restated Intercreditor Agreement]



 



--------------------------------------------------------------------------------



 



            BP CORPORATION NORTH AMERICA INC.,
as a Secured Hedging Party
      By:           Name:           Title:        

[Amended and Restated Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



            J. ARON & COMPANY, as a Secured Hedging Party
      By:           Name:           Title:        

[Amended and Restated Intercreditor Agreement]



 



--------------------------------------------------------------------------------



 



            J.P.MORGAN VENTURES ENERGY
CORPORATION, as a Secured Hedging Party
      By:           Name:           Title:        

[Amended and Restated Intercreditor Agreement]



 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Secured Hedging Party
      By:           Name:           Title:        

[Amended and Restated Intercreditor Agreement]



 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Collateral Agent
      By:           Name:           Title:        

[Amended and Restated Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
SECURED HEDGING PARTIES
Barclays Bank PLC
BP Corporation North America Inc.
Credit Suisse Energy LLC
J. Aron & Company
J.P.Morgan Ventures Energy Corporation
The Bank of Nova Scotia
[Amended and Restated Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE II
NOTICES
Barclays Capital
200 Park Avenue
New York, New York 10166
Attn: General Counsel
Facsimile: (+1) 212-412-7519
BP Corporation North America Inc.
501 WestLake Park Blvd.
Houston, Texas 77079
Attn: Confirmation Department
Facsimile: 281-366-0879
J. Aron & Company
200 West St.
New York, New York 10282
NATURAL GAS AND NATURAL GAS LIQUIDS:
Attn: Energy Operations
Facsimile: (212) 493-9849
J.P. Morgan Ventures Energy Corporation
Attn: Commodity Operations
E-mail: NA.Energy.Confirmations@jpmorgan.com
The Bank of Nova Scotia
40 King Street West, Scotia Plaza, 8th Floor
Toronto, Ontario, Canada M5H 1H1
Attn: Global Markets Documentation
Facsimile: (416) 866-7767
[Amended and Restated Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



Annex A
To the Amended and Restated Intercreditor Agreement
     SUPPLEMENT dated as of [•], to the Amended and Restated Intercreditor
Agreement dated as of July 19, 2010, among TARGA RESOURCES PARTNERS LP (the
“Borrower”), the Secured Hedging Parties identified therein and BANK OF AMERICA,
N.A., as Collateral Agent.
     A. Reference is made to the Credit Agreement dated as of July 19, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, each lender from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender, and L/C
Issuer.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Intercreditor Agreement referred to therein.
     C. Section 2.01 of the Intercreditor Agreement provides that a Hedging
Party may become a Secured Hedging Party under the Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Hedging Party (the “New Secured Hedging Party”) is executing this
Supplement to become a Secured Hedging Party under the Intercreditor Agreement.
          Accordingly, the Collateral Agent and the New Secured Hedging Party
agree as follows:
     SECTION 1. In accordance with Section 2.01 of the Intercreditor Agreement,
the New Secured Hedging Party by its signature below becomes a Secured Hedging
Party with the same force and effect as if originally named therein as a Secured
Hedging Party and the New Secured Hedging Party hereby agrees to all the terms
and provisions of the Intercreditor Agreement applicable to it as a Secured
Hedging Party thereunder. Each reference to a “Secured Hedging Party” in the
Intercreditor Agreement shall be deemed to include the New Secured Hedging
Party. The Intercreditor Agreement is hereby incorporated herein by reference.
     SECTION 2. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Secured Hedging Party and the Collateral Agent has executed
a counterpart hereof. Delivery of an executed signature page to this Supplement
by facsimile transmission or any other means of electronic transmission shall be
as effective as delivery of a manually signed counterpart of this Supplement.
     SECTION 3. Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.
          SECTION 4. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Amended and Restated Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



     SECTION 5. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 6. The New Secured Hedging Party’s initial address for
communications and notices under the Intercreditor Agreement is set forth on
Schedule I hereto.
     IN WITNESS WHEREOF, the New Secured Hedging Party and the Collateral Agent
have duly executed this Supplement to the Intercreditor Agreement as of the day
and year first above written.

                  [NAME OF NEW SECURED HEDGING PARTY],
 
           
 
      by    
 
           
 
      Name:    
 
           
 
      Title:    

                  BANK OF AMERICA, N.A., as Collateral Agent
 
           
 
  by        
 
                     
 
      Name:    
 
           
 
      Title:    

[Amended and Restated Intercreditor Agreement]

 



--------------------------------------------------------------------------------



 



Annex A
To the Amended and Restated Intercreditor Agreement
NOTICES

     
New Secured
Hedging Party
  Address

 